Exhibit 10.2

Execution Version

 

 

 

Up to U.S. $400,000,000

LOAN AND SERVICING AGREEMENT

Dated as of December 21, 2017

among

ORCC FINANCING LLC,

as the Borrower

OWL ROCK CAPITAL CORPORATION,

as the Transferor and as the Servicer

MORGAN STANLEY ASSET FUNDING INC.,

as the Administrative Agent

EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO,

as the Lenders

STATE STREET BANK AND TRUST COMPANY,

as the Collateral Agent and Account Bank

and

CORTLAND CAPITAL MARKET SERVICES LLC,

as the Collateral Custodian

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page      ARTICLE I       DEFINITIONS   

Section 1.01

   Certain Defined Terms      2  

Section 1.02

   Other Terms      47  

Section 1.03

   Computation of Time Periods      48  

Section 1.04

   Interpretation      48      ARTICLE II       THE FACILITY   

Section 2.01

   Advances      49  

Section 2.02

   Procedure for Advances      50  

Section 2.03

   Determination of Yield      50  

Section 2.04

   Remittance Procedures      50  

Section 2.05

   Instructions to the Collateral Agent and the Account Bank      54  

Section 2.06

   Borrowing Base Deficiency Payments; Equity Cure      55  

Section 2.07

   Sale of Loan Assets; Affiliate Transactions      56  

Section 2.08

   Payments and Computations, Etc.      58  

Section 2.09

   Unused Fee      59  

Section 2.10

   Increased Costs; Capital Adequacy      59  

Section 2.11

   Taxes      61  

Section 2.12

   Grant of a Security Interest; Collateral Assignment of Agreements      65  

Section 2.13

   Evidence of Debt      66  

Section 2.14

   Release of Loan Assets      66  

Section 2.15

   Treatment of Amounts Received by the Borrower      66  

Section 2.16

   Prepayment; Termination; Reduction; Increase of the Facility Amount; Early
Amortization Period      66  

Section 2.17

   Collections and Allocations      68  

Section 2.18

   Reinvestment of Principal Collections      69  

Section 2.19

   Mitigation Obligations      70      ARTICLE III       CONDITIONS PRECEDENT   

Section 3.01

   Conditions Precedent to Effectiveness      70  

Section 3.02

   Conditions Precedent to All Advances      71  

Section 3.03

   Advances Do Not Constitute a Waiver      74  

Section 3.04

   Conditions to Acquisition of Loan Assets      74  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page      ARTICLE IV       REPRESENTATIONS AND WARRANTIES   

Section 4.01

   Representations and Warranties of the Borrower      75  

Section 4.02

   Representations and Warranties of the Borrower Relating to the Agreement and
the Collateral      83  

Section 4.03

   Representations and Warranties of the Servicer      84  

Section 4.04

   Representations and Warranties of the Collateral Agent      87  

Section 4.05

   Representations and Warranties of the Collateral Custodian      88  

Section 4.06

   Representation of Lenders      89      ARTICLE V       GENERAL COVENANTS   

Section 5.01

   Affirmative Covenants of the Borrower      89  

Section 5.02

   Negative Covenants of the Borrower      94  

Section 5.03

   Affirmative Covenants of the Servicer      97  

Section 5.04

   Negative Covenants of the Servicer      100  

Section 5.05

   Affirmative Covenants of the Collateral Agent      101  

Section 5.06

   Negative Covenants of the Collateral Agent      102  

Section 5.07

   Affirmative Covenants of the Collateral Custodian      102  

Section 5.08

   Negative Covenants of the Collateral Custodian      102      ARTICLE VI      
ADMINISTRATION AND SERVICING OF CONTRACTS   

Section 6.01

   Appointment and Designation of the Servicer      102  

Section 6.02

   Duties of the Servicer      104  

Section 6.03

   Authorization of the Servicer      106  

Section 6.04

   Collection of Payments; Accounts      107  

Section 6.05

   Realization Upon Loan Assets      109  

Section 6.06

   Servicer Compensation      110  

Section 6.07

   Payment of Certain Expenses by Servicer      110  

Section 6.08

   Reports to the Administrative Agent; Account Statements; Servicer Information
     110  

Section 6.09

   Annual Statement as to Compliance      111  

Section 6.10

   Annual Independent Audit Reports      111  

Section 6.11

   Procedural Review of Loan Assets; Access to Servicer and Servicer’s Records
     112  

Section 6.12

   The Servicer Not to Resign      113  

Section 6.13

   Required Sale Assets      113  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 6.14

   Obligations and Compliance with Collateral      113  

Section 6.15

   Preservation of Security Interest      113  

Section 6.16

   Special Purpose Entity Requirements      113      ARTICLE VII       EVENTS OF
DEFAULT   

Section 7.01

   Events of Default      114  

Section 7.02

   Additional Remedies of the Administrative Agent      117      ARTICLE VIII   
   INDEMNIFICATION   

Section 8.01

   Indemnities by the Borrower      120  

Section 8.02

   Indemnities by Servicer      121  

Section 8.03

   Waiver of Certain Claims      122  

Section 8.04

   Legal Proceedings      122      ARTICLE IX       THE ADMINISTRATIVE AGENT   

Section 9.01

   The Administrative Agent      122      ARTICLE X       COLLATERAL AGENT   

Section 10.01

   Designation of Collateral Agent      126  

Section 10.02

   Duties of Collateral Agent      127  

Section 10.03

   Merger or Consolidation      130  

Section 10.04

   Collateral Agent Compensation      130  

Section 10.05

   Collateral Agent Removal      130  

Section 10.06

   Limitation on Liability      130  

Section 10.07

   Collateral Agent Resignation      134      ARTICLE XI       COLLATERAL
CUSTODIAN   

Section 11.01

   Designation of Collateral Custodian      134  

Section 11.02

   Duties of Collateral Custodian      134  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 11.03

   Merger or Consolidation      137  

Section 11.04

   Collateral Custodian Compensation      137  

Section 11.05

   Collateral Custodian Removal      138  

Section 11.06

   Limitation on Liability      138  

Section 11.07

   Collateral Custodian Resignation      140  

Section 11.08

   Release of Documents      140  

Section 11.09

   Return of Required Loan Documents      141  

Section 11.10

   Access to Certain Documentation and Information Regarding the Collateral     
141  

Section 11.11

   Agent of the Collateral Agent      142  

Section 11.12

   Indemnification of the Collateral Custodian      142      ARTICLE XII      
MISCELLANEOUS   

Section 12.01

   Amendments and Waivers      142  

Section 12.02

   Notices, Etc.      143  

Section 12.03

   No Waiver; Remedies      145  

Section 12.04

   Binding Effect; Assignability; Multiple Lenders      145  

Section 12.05

   Term of This Agreement      147  

Section 12.06

   GOVERNING LAW; JURY WAIVER      147  

Section 12.07

   Costs, Expenses and Taxes      148  

Section 12.08

   Further Assurances      149  

Section 12.09

   Recourse Against Certain Parties      149  

Section 12.10

   Execution in Counterparts; Severability; Integration      150  

Section 12.11

   Characterization of Conveyances Pursuant to the Purchase and Sale Agreement
     150  

Section 12.12

   Confidentiality      151  

Section 12.13

   Waiver of Set Off      152  

Section 12.14

   Headings and Exhibits      152  

Section 12.15

   Ratable Payments      152  

Section 12.16

   Failure of Borrower or Servicer to Perform Certain Obligations      153  

Section 12.17

   Power of Attorney      153  

Section 12.18

   Delivery of Termination Statements, Releases, etc.      153  

Section 12.19

   Non-Petition      153  

 

 

-iv-



--------------------------------------------------------------------------------

LIST OF SCHEDULES, EXHIBITS AND ANNEXES

 

SCHEDULES     

SCHEDULE I

  -    Conditions Precedent Documents

SCHEDULE II

     Obligor Financial Statements, Valuation Reports, Other Reports

SCHEDULE III

  -    Eligibility Criteria

SCHEDULE IV

  -    Agreed-Upon Procedures for Independent Public Accountants

SCHEDULE V

  -    Loan Asset Schedule

SCHEDULE VI

     Diversity Score

SCHEDULE VII

     Industry Classification ANNEXES     

ANNEX A

  -    Commitments EXHIBITS     

EXHIBIT A

  -    Form of Approval Notice

EXHIBIT B

  -    Form of Borrowing Base Certificate

EXHIBIT C

  -    Form of Disbursement Request

EXHIBIT D

  -    Form of Notice of Borrowing

EXHIBIT E

  -    Form of Notice of Reduction (Reduction of Advances Outstanding)

EXHIBIT F

  -    Form of Notice of Termination/Permanent Reduction

EXHIBIT G

  -    Form of Certificate of Closing Attorneys

EXHIBIT H

  -    Form of Servicing Report

EXHIBIT I

  -    Form of Servicer’s Certificate (Servicing Report)

EXHIBIT J

  -    Form of Release of Required Loan Documents

EXHIBIT K

  -    Form of Collateral Agent Report

EXHIBIT L

     Form of Collateral Custodian Certificate

EXHIBIT M

  -    Form of Assignment and Acceptance

EXHIBIT N

  -    Form of Power of Attorney for Servicer

EXHIBIT O

  -    Form of Power of Attorney for Borrower

EXHIBIT P

  -    Forms of U.S. Tax Compliance Certificates

 

 

-v-



--------------------------------------------------------------------------------

This LOAN AND SERVICING AGREEMENT is made as of December 21, 2017, among:

(1)    ORCC FINANCING LLC, a Delaware limited liability company, as the Borrower
(as defined below);

(2)    OWL ROCK CAPITAL CORPORATION, a Maryland corporation, as the Servicer (as
defined below) and the Transferor (as defined below);

(3)    EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO, as a Lender (as
defined below);

(4)    MORGAN STANLEY ASSET FUNDING INC., as the Administrative Agent (as
defined below);

(5)    STATE STREET BANK AND TRUST COMPANY, as the Collateral Agent (as defined
below) and the Account Bank (as defined below); and

(6)    CORTLAND CAPITAL MARKET SERVICES LLC, as the Collateral Custodian (as
defined below).

RECITALS

WHEREAS, the Borrower has requested that the Lenders make available to the
Borrower a revolving loan facility in the maximum principal amount of up to the
Facility Amount (as defined below), the proceeds of which shall be used by the
Borrower to fund the purchase of certain Eligible Loan Assets (as defined
below);

WHEREAS, the Borrower is willing to grant to the Collateral Agent, for the
benefit of the Secured Parties (as defined below), a lien on and security
interest in the Collateral (as defined below) to secure the payment in full of
the Obligations (as defined below); and

WHEREAS, the Lenders are willing to extend financing to the Borrower on the
terms and conditions set forth herein;

WHEREAS, the Borrower also desires to retain the Servicer to perform certain
servicing functions related to the Collateral on the terms and conditions set
forth herein; and

WHEREAS, the Servicer desires to perform certain servicing functions related to
the Collateral on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.01    Certain Defined Terms.

(a)    Certain capitalized terms used throughout this Agreement are defined
above or in this Section 1.01.

(b)    As used in this Agreement and the exhibits and schedules hereto (each of
which is hereby incorporated herein and made a part hereof), the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

“1940 Act” means the Investment Company Act of 1940, as amended, and the rules
and regulations promulgated thereunder.

“Acceleration Default” means, in relation to any Eligible Loan Asset, a default
that under the terms of the Eligible Loan Asset either results in an automatic
acceleration of the maturity of such Eligible Loan Asset or may result in the
acceleration of the maturity of such Eligible Loan Asset upon any requisite vote
of lenders.

“Account Bank” means State Street Bank and Trust Company, in its capacity as the
“Account Bank” pursuant to the Collection Account Agreement.

“Action” has the meaning assigned to that term in Section 8.04.

“Additional Amount” has the meaning assigned to that term in Section 2.11(a).

“Adjusted Borrowing Value” means, on any date of determination, for any Eligible
Loan Asset, an amount equal to the lower of (a) the Outstanding Balance of such
Eligible Loan Asset at such time and (b) the Assigned Value of such Eligible
Loan Asset at such time, multiplied by the Outstanding Balance of such Eligible
Loan Asset at such time. Notwithstanding the foregoing, the Adjusted Borrowing
Value of any Loan Asset that is no longer an Eligible Loan Asset at such time
shall be zero.

“Administrative Agent” means Morgan Stanley Asset Funding Inc., in its capacity
as administrative agent for the Lenders, together with its successors and
assigns, including any successor appointed pursuant to Article IX.

“Administrative Expense Cap” means, for any Payment Date, a per annum amount
equal to $200,000.

“Administrative Expenses” means the following fees and expenses due or accrued
with respect to any Payment Date, payable on a pro rata basis to: (a)(i) the
Collateral Agent, for payment of accrued Collateral Agent Fees and Collateral
Agent Expenses and (ii) the Collateral Custodian, for payment of accrued
Collateral Custodian Fees and Collateral Custodian Expenses and (b) the Account
Bank, for any fees or other amounts owing to it under the Transaction Documents.

 

2



--------------------------------------------------------------------------------

“Advance” means each loan advanced by the Lenders to the Borrower on an Advance
Date pursuant to Article II.

“Advance Date” means, with respect to any Advance, the date on which funds are
made available to the Borrower in accordance with Section 2.02.

“Advance Rate” means, with respect to an Eligible Loan Asset, as determined on
the applicable Cut-Off Date of such Eligible Loan Asset, the percentage
determined by the Administrative Agent in its sole discretion, subject to a
minimum advance rate as set forth in the Advance Rate Matrix based on the
applicable loan type of such Eligible Loan, and communicated in writing (which
may be via email) to the Borrower, the Transferor and the Servicer at the time
such Eligible Loan Asset is approved by the Administrative Agent; provided,
however, that with respect to an Eligible Loan Asset, the Borrower in its sole
discretion may agree to an Advance Rate that is lower than the minimum advance
rate as set forth in the Advance Rate Matrix for such loan type. For the
avoidance of doubt, to the extent the Borrower agrees to an Advance Rate that is
lower than the minimum advance rate as set forth in the Advance Rate Matrix for
an Eligible Loan Asset, such lower Advance Rate shall not be included in
determining whether the Borrower’s option of an Early Amortization Election has
been triggered.

“Advance Rate Matrix” means:

 

Loan Type

   Minimum Advance Rate  

First Lien Loans

     65 % 

Bifurcated First Lien Loan

     50 % 

Unitranche Loans

     55 % 

FLLO Loans

     40 % 

Second Lien Loans

     35 % 

“Advances Outstanding” means, on any date of determination, the sum of the
aggregate principal amount of all Advances outstanding on such date, after
giving effect to all repayments of Advances and the making of new Advances on
such date; provided that the principal amounts of Advances Outstanding shall not
be reduced by any Available Collections or other amounts if at any time such
Available Collections or other amounts are rescinded or must be returned for any
reason.

“Advisor” means Owl Rock Capital Advisors LLC.

“Affected Party” has the meaning assigned to that term in Section 2.10(a).

 

3



--------------------------------------------------------------------------------

“Affiliate” means, when used with respect to a Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Person. For the purposes of
this definition, “control,” when used with respect to any specified Person,
means the power to vote more than 50% of the voting securities of such Person or
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Aggregate Adjusted Borrowing Value” means, as of any date of determination,
(a) an amount equal to the sum of the Adjusted Borrowing Values of all Eligible
Loan Assets included as part of the Collateral on such date, after giving effect
to all Eligible Loan Assets added to and removed from the Collateral on such
date minus (b) during the Revolving Period, the Excess Concentration Amount.

“Agreement” means this Loan and Servicing Agreement, as the same may be amended,
modified, supplemented, restated or replaced from time to time in accordance
with the terms hereof.

“Amortization Period” means the period commencing on the Commitment Termination
Date and ending on the Collection Date.

“Anti-Money Laundering Laws” has the meaning assigned to that term in
Section 4.01(ff)(iii).

“Applicable Law” means for any Person, all existing and future laws, rules,
regulations, to the extent applicable to such Person or its property or assets,
all statutes, treaties, codes, ordinances, permits, certificates, orders,
licenses of and interpretations by any Governmental Authority applicable to such
Person and applicable judgments, decrees, injunctions, writs, awards or orders
of any court, arbitrator or other administrative, judicial, or quasi-judicial
tribunal or agency of competent jurisdiction.

“Applicable Margin” means (a) during the first six (6) months following the
Closing Date, 2.25% per annum, (b) after the first six (6) months following the
Closing and before the end of the Revolving Period (without giving effect to an
Early Amortization Election), 2.50% per annum, and (c) during the Amortization
Period (without giving effect to an Amortization Election), (x) 2.75% per annum
during the first year of the Amortization Period and (y) 3.00% per annum for the
remainder of the Amortization Period; provided that, at any time during the
existence of an Event of Default or after the Facility Maturity Date, the
Applicable Margin shall be increased by an additional 2.00% per annum.

“Approval Notice” means, with respect to any Eligible Loan Asset, the written
notice, in substantially the form attached hereto as Exhibit A, evidencing
(i) the approval by the Administrative Agent, in its sole and absolute
discretion, of the acquisition or origination, as applicable, of such Eligible
Loan Asset by the Borrower, and (ii) the determination of the Advance Rate in
respect of such Eligible Loan Asset by the Administrative Agent in accordance
with the terms hereof.

 

4



--------------------------------------------------------------------------------

“Approved Foreign Jurisdiction” means any of Austria, Belgium, Canada, the
Channel Islands, Denmark, Finland, France, Germany, Ireland, Italy,
Liechtenstein, Luxembourg, the Netherlands, Norway, Poland, Portugal, Spain,
Sweden, Switzerland, the United Kingdom, and any other country that has a
Moody’s foreign currency rating of at least “Aa3” and an S&P foreign issuer
credit rating of at least “AA-.”

“Approved Valuation Firm” means each of (a) Duff & Phelps LLC, (b) Lincoln
International (formerly known as Lincoln Partners LLC), (c) Houlihan Lokey
Howard and Zukin Capital, Inc., (d) Murray, Devine and Company, (e) Valuation
Research Corporation and (f) any other nationally recognized accounting firm or
valuation firm, in each case, approved by the Borrower and the Administrative
Agent from time to time in writing; provided that, prior to the Closing Date,
the Borrower and the Administrative Agent shall designate Duff & Phelps LLC as
the initial Approved Valuation Firm; provided, further, that, after the Closing
Date, the Administrative Agent may, in its sole discretion, and upon 30 days’
prior written notice to the Borrower, Transferor and Servicer, remove Duff &
Phelps LLC and designate a new Approved Valuation Firm from among the previously
agreed upon Approved Valuation Firms; provided, further, that, if no Event of
Default has occurred and is continuing and no Value Adjustment Event has
occurred and is continuing, the Borrower may designate a new Approved Valuation
Firm from among the previously agreed upon Approved Valuation Firms with the
consent of the Administrative Agent in its sole direction.

“Assigned Documents” has the meaning assigned to that term in Section 2.12(b).

“Assigned Value” means, with respect to each Eligible Loan Asset, as of any date
of determination and expressed as a percentage of the Outstanding Balance of
such Eligible Loan Asset, the lowest of (a) the Purchase Price of such Eligible
Loan Asset, (b) if the Eligible Loan Asset is not Originated by the Borrower or
the Transferor, the value assigned by the Administrative Agent in its sole
discretion as of the Cut-Off Date (or in the case of a Reapproved Loan Asset,
the date on which such asset becomes a Reapproved Loan Asset), (c) the value
assigned by the Servicer or the Borrower on its books and records for purposes
of the transactions contemplated by this Agreement or (d) the Outstanding
Balance of such Eligible Loan Asset, in each case, subject to the following
terms:

(i)    If a Value Adjustment Event of the type described in clause (b), clause
(c), clause (d), clause (f) (solely with respect to a Material Modification
described in clause (a), clause (c), clause (d) or clause (e) of the definition
thereof) and clause (i) of the definition thereof with respect to such Loan
Asset occurs (in the case of a Reapproved Loan Asset, after the date on which
such asset becomes a Reapproved Loan Asset), the Assigned Value of such Eligible
Loan Asset will, automatically and without further action by the Administrative
Agent, be zero;

(ii)    Upon the occurrence of any Value Adjustment Event in respect of any
Eligible Loan Asset (in the case of a Reapproved Loan Asset, after the date on
which such asset becomes a Reapproved Loan Asset), the current Assigned Value
thereof (a) may be amended by the Administrative Agent in its sole discretion at
any time (and from time to time) following such occurrence or (b) in the case of
a Value Adjustment Event described in clause (j) of the definition of the Value
Adjustment Event, the then current

 

5



--------------------------------------------------------------------------------

Assigned Value thereof shall be amended automatically without any further action
by the Administrative Agent to reflect the value assigned by the Approved
Valuation Firm providing the Regularly Scheduled Valuation of such Eligible Loan
Asset;

(iii)    The Assigned Value of any Loan Asset that no longer satisfies the
Eligibility Criteria (after giving effect to the first proviso set forth in the
lead-in paragraph to Schedule III) shall be zero; and

(iv)    The Assigned value of any Loan Asset that causes the Administrative
Agent or the Lenders to fail to comply with any request or directive (whether or
not having the force of law) from any banking or other Governmental Authority
having jurisdiction over the Administrative Agent or the Lenders shall be zero;

provided that,

(A)    if a Value Adjustment Event has occurred in relation to an Eligible Loan
Asset prior to the beginning of the Amortization Period, so long as no Unmatured
Event of Default or Event of Default shall have occurred and then be continuing,
the Administrative Agent shall if so requested by the Borrowers use commercially
reasonable efforts to determine (a) a new Assigned Value and (b) substitute
Value Adjustment Events of the type described in clause (a) of the definition of
Value Adjustment Event (if any) for such Loan Asset which will thereafter be
applicable solely to such Loan Asset, in each case as such items in clauses
(a) through (b) may be determined in the Administrative Agent’s sole and
absolute discretion, within thirty (30) days of such request by the Borrower,
and upon making the determinations set forth in the foregoing sentence, the
Administrative Agent shall give written notice of such determinations to the
Borrower, and if the Borrower accepts such determinations by notice to the
Administrative Agent, the relevant Eligible Loan Asset shall upon such notice
from the Borrower to the Administrative Agent become a “Reapproved Loan Asset”
for purposes hereof;

(B)    for any Eligible Loan Asset whose Assigned Value was decreased due to the
occurrence of a Value Adjustment Event described in clause (j) of the definition
thereof once the Regularly Scheduled Valuation has improved to a level that
would not trigger a Value Adjustment Event, the Assigned Value of such Eligible
Loan Asset shall be restored to its Assigned Value prior to the occurrence of
such Value Adjustment Event; provided that such Assigned Value may not increase
above 100% of the Assigned Value of such Loan Asset prior to such Value
Adjustment Event; and

(C)    so long as no Event of Default has occurred and is continuing, the
Borrower shall have the right to initiate a dispute of the Assigned Value of
certain Eligible Loan Asset for which such Assigned Value has been assigned by
the Administrative Agent, subject to the following:

(x)    The Borrower may, with respect to (I) any Eligible Loan Asset whose
Assigned Value was decreased due to the occurrence of a Value Adjustment Event
described in clause (j) of the definition thereof and for which the Assigned
Value determined immediately thereafter by the Administrative Agent differs by
more than 7.5% (in terms of percentage point; e.g., an Assigned Value of 72%
would differ from an Assigned Value of 81% by more than 7%) from the value
determined by the Approved

 

6



--------------------------------------------------------------------------------

Valuation Firm and (II) up to two (2) other such Eligible Loan Assets in each
calendar quarter, at the expense of the Borrower, obtain a new value (expressed
as a percentage of the principal balance of such Eligible Loan Asset) assigned
by an Approved Valuation Firm to such Eligible Loan Asset and submit such new
valuation to the Administrative Agent; and

(y)    Subject to the occurrence of a Value Adjustment Event, the new valuation
of any Eligible Loan Asset determined in accordance with clause (x) above, shall
be the Assigned Value for the applicable Eligible Loan Asset from and after (but
not earlier than) the Business Day following receipt of notice of such valuation
by the Administrative Agent until the Administrative Agent has made a
determination that the Assigned Value of such Eligible Loan Asset has changed,
in which case the Administrative Agent may determine another Assigned Value (in
accordance with this definition of Assigned Value); provided, however, that the
Administrative Agent may reject such value assigned by the Approved Valuation
Firm if it determines in its commercially reasonable discretion that such value
assigned is unreliable, in which case the Administrative Agent may determine the
Assigned Value in its sole discretion.

The Administrative Agent shall notify the Servicer of any change effected by the
Administrative Agent of the Assigned Value of any Loan Asset.

“Assignment and Acceptance” has the meaning assigned to that term in
Section 12.04(a).

“Availability” means, as of any date of determination, an amount equal to the
excess, if any, of (a) the Borrowing Base over (b) the Advances Outstanding on
such day; provided that at all times on and after the earlier to occur of the
Commitment Termination Date or the Facility Maturity Date, the Availability
shall be zero.

“Available Collections” means the sum of all Interest Collections and all
Principal Collections received with respect to the Collateral.

“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.

“Bankruptcy Event” means an event that shall be deemed to have occurred with
respect to a Person if either:

(i)    a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of thirty
(30) consecutive days; or an order for relief in respect of such Person shall be
entered in an involuntary case under the federal bankruptcy laws or other
similar laws now or hereafter in effect; or

 

7



--------------------------------------------------------------------------------

(ii)    such Person shall commence a voluntary case or other proceeding under
any Bankruptcy Laws now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
all or substantially all of its assets, or shall make any general assignment for
the benefit of creditors, or shall fail to, or admit in writing its inability
to, pay its debts generally as they become due, or, if a corporation or similar
entity, its board of directors or members shall vote to implement any of the
foregoing.

“Bankruptcy Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

“Bankruptcy Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Bankruptcy Event.

“BDC Asset Coverage Test” means a test that is satisfied as of any date of
determination if the “asset coverage” ratio for the Transferor, as determined in
accordance with Section 18 of the 1940 Act, is less than or equal to 2.00:1.00.

“Benefit Plan Investor” means a “benefit plan investor” as defined in Department
of Labor regulation 29 C.F.R. Section 2510.3-101, as modified by Section 3(42)
of ERISA, and includes an employee benefit plan that is subject to the fiduciary
responsibility provisions of Title I of ERISA, a plan that is subject to
Section 4975 of the Code, and an entity the underlying assets of which are
deemed to include plan assets.

“Bifurcated First Lien Loan “ means any First Lien Loan the Obligor of which
also has a working capital facility that is secured by a first priority Lien on
certain current assets of the Obligor (the “Current Asset Collateral”);
provided, that (a) such Loan Asset is secured by a valid and perfected second
priority Lien on the Current Asset Collateral, (b) such working capital facility
is not secured by the Related Collateral that is not Current Asset Collateral
unless such Lien is junior to the Lien securing the Loan Asset and (c) the ratio
of the outstanding principal balance and unfunded commitments of such working
capital facility to the EBITDA of the Obligor is less than or equal to
1.50:1.00; provided, further, that any First Lion Loan the Obligor of which also
has a working capital facility that is secured by a first priority Lien on
Current Asset Collateral that does not otherwise meet this definition of a
Bifurcated First Lien Loan shall constitute a FLLO Loan for purposes of the
Advance Rate but not for purposes of the Concentration Limitations.

“Borrower” means ORCC Financing LLC, a Delaware limited liability company,
together with its permitted successors and assigns in such capacity.

“Borrower Certificate of Formation” means the Certificate of Formation of the
Borrower, dated August 24, 2017, as amended, modified, supplemented, restated or
replaced from time to time.

 

8



--------------------------------------------------------------------------------

“Borrower LLC Agreement” means the amended and restated limited liability
company agreement of the Borrower, dated December 21, 2017, as amended,
modified, supplemented, restated or replaced from time to time in accordance
with the terms thereof.

“Borrowing Base” means, as of any date of determination, an amount equal to the
lowest of:

(i)    (a) the sum of the products of (x) the lower of (1) the Weighted Average
Advance Rate for all Eligible Loan Assets as of such date and (2) the Maximum
Portfolio Advance Rate as of such date, multiplied by (y) the Aggregate Adjusted
Borrowing Value as of such date, plus (b) the amount on deposit in the Principal
Collection Subaccount as of such date;

(ii)    (a) the Aggregate Adjusted Borrowing Value as of such date, minus
(b) the Minimum Equity Amount, plus (c) the amount on deposit in the Principal
Collection Subaccount as of such date; or

(iii)    the Facility Amount.

“Borrowing Base Certificate” means a certificate prepared by the Servicer
setting forth the calculation of the Borrowing Base as of the applicable date of
determination, substantially in the form of Exhibit B hereto.

“Borrowing Base Deficiency” means, as of any date of determination, an amount
equal to the positive difference, if any, of (a) the Advances Outstanding on
such date over (b) the Borrowing Base.

“Breakage Fee” means, for Advances Outstanding which are repaid (in whole or in
part) on any date other than a Payment Date, the breakage costs, if any, related
to such repayment, based upon the assumption that the applicable Lender funded
its loan commitment in the applicable London interbank offered rate or the euro
interbank offered rate market and using any reasonable attribution or averaging
methods which the Lender deems appropriate and practical, it hereby being
understood that the amount of any loss, costs or expense payable by the Borrower
to any Lender as Breakage Fee shall be determined in the respective Lender’s
reasonable discretion and shall be conclusive absent manifest error.

“Bridge Loan” means any loan that (a) is unsecured and incurred in connection
with a merger, acquisition, consolidation or sale of all or substantially all of
the assets of a person or similar transaction and (b) by its terms, is required
to be repaid within one (1) year of the incurrence thereof with proceeds from
additional borrowings or other refinancings.

“Business Day” means a day of the year other than (a) Saturday or a Sunday or
(b) any other day on which commercial banks in New York, New York or with
respect to any act required to be taken by the Collateral Agent or the
Collateral Custodian, in the city in which the offices of the Collateral Agent
or the Collateral Custodian are located (which cities are, initially, Boston,
Massachusetts, and Chicago, Illinois, respectively) are authorized or required
by Applicable Law, regulation or executive order to close or on which banks are
not open for dealings in deposits in the relevant currency in the London
interbank market.

 

9



--------------------------------------------------------------------------------

“Capital Lease Obligations” means, with respect to any entity, the obligations
of such entity to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such entity under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Cash Interest Coverage Ratio” means, with respect to any Loan Asset for any
period, the meaning of “Interest Coverage Ratio” or any comparable definition in
the Underlying Instruments for such Loan Asset, and in the case that “Interest
Coverage Ratio” or such comparable definition is not defined in such Underlying
Instruments, the ratio of (a) EBITDA for the applicable test period, to (b) cash
interest for the applicable test period, as calculated by the Servicer in
accordance with the Servicing Standard using information from and calculations
consistent with the relevant compliance statements and financial reporting
packages provided by the relevant Obligor as per the requirements of the related
Underlying Instruments.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority or (d) any change in any generally accepted accounting
principles or regulatory accounting principles and affecting the application of
any law, rule, regulation or treaty referred to in clause (a) or (b) above;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines or directives promulgated thereunder or issued in
connection therewith and (y) all law, requests, rules, regulations, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law,” regardless of the
date enacted, adopted or issued.

“Change of Control” means an event that shall be deemed to have occurred if any
of the following occur:

(a)    the Transferor at any time for any reason ceases to own, directly, 100%
of the issued and outstanding membership interests of the Borrower (as the same
may be adjusted for any combination, recapitalization or reclassification into a
greater or smaller number of shares or units), free and clear of all Liens,
rights, options, warrants or other similar agreements or understandings; and

(b)    the Investment Advisory Agreement shall cease to be in full force and
effect or the Adviser resigns or is removed from its role thereunder and a
successor Adviser that is either (i) an Affiliate of the existing Adviser having
substantially the same personnel or (ii) acceptable to the Required Lenders in
their sole discretion is not appointed within ten (10) days; or

 

10



--------------------------------------------------------------------------------

(c)    the dissolution, termination or liquidation, in whole or in part,
transfer or other disposition, in each case, of all or substantially all of the
assets of the Borrower.

“Closing Date” means December 21, 2017.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all accounts, cash and currency, chattel paper, tangible
chattel paper, electronic chattel paper, contract rights, general intangibles,
instruments, certificates of deposit, certificated securities, uncertificated
securities, financial assets, securities entitlements, commercial tort claims,
deposit accounts, investment property, letter-of-credit rights, software,
supporting obligations (as such terms, where applicable, are defined in the
UCC), or other property of the Borrower, including, all right, title and
interest of the Borrower in the following (in each case excluding the Retained
Interest, the Excluded Amounts and any Margin Stock):

(i)    the Loan Assets, and all monies due or to become due in payment under
such Loan Assets on and after the related Cut-Off Date, including, but not
limited to, all Available Collections;

(ii)    the Related Asset with respect to the Loan Assets referred to in clause
(i) above;

(iii)    the Collection Account and all Permitted Investments purchased with
funds on deposit in the Collection Account;

(iv)    the Assigned Documents;

(v)    the Purchase and Sale Agreement; and

(vi)    all income and Proceeds of the foregoing.

For the avoidance of doubt, the term “Collateral” shall, for all purposes of
this Agreement, be deemed to include any Loan Asset acquired directly by the
Borrower from a third party in a transaction underwritten by the Transferor or
any transaction in which the Borrower is the designee of the Transferor under
the instruments of conveyance relating to the applicable Loan Asset.

“Collateral Agent” means State Street Bank and Trust Company, not in its
individual capacity, but solely as collateral agent pursuant to the terms of
this Agreement, together with its successor and assigns in such capacity.

“Collateral Agent Fee Letter” means the Fee Schedule, dated as of December 21,
2017, between the Collateral Agent, the Account Bank and the Borrower, as such
letter may be amended, modified, supplemented, restated or replaced from time to
time in accordance with the terms thereof.

“Collateral Agent Expenses” means the expenses set forth in the Collateral Agent
Fee Letter and any other accrued and unpaid expenses (including attorneys’ fees,
costs and expenses and the fees, costs and expenses of agents) and indemnity
amounts payable by the Borrower to the Collateral Agent and the Account Bank
under the Transaction Documents.

 

11



--------------------------------------------------------------------------------

“Collateral Agent Fees” means the fees due to the Collateral Agent pursuant to
the Collateral Agent Fee Letter.

“Collateral Agent Termination Notice” has the meaning assigned to that term in
Section 10.05.

“Collateral Custodian” means Cortland Capital Market Services LLC, not in its
individual or corporate capacity, but solely as collateral custodian pursuant to
the terms of this Agreement, together with its successors and assigns in such
capacity.

“Collateral Custodian Expenses” means the expenses set forth in the Collateral
Custodian Fee Letter and any other accrued and unpaid expenses (including
attorneys’ fees, costs and expenses) and indemnity amounts payable by the
Borrower to the Collateral Custodian under the Transaction Documents.

“Collateral Custodian Fee Letter” means the Fee Letter, dated as of December 21,
2017, between the Collateral Custodian and the Borrower, as such letter may be
amended, modified, supplemented, restated or replaced from time to time in
accordance with the terms thereof.

“Collateral Custodian Fees” means the fees due to the Collateral Custodian
pursuant to the Collateral Custodian Fee Letter.

“Collateral Custodian Termination Notice” has the meaning assigned to that term
in Section 11.05.

“Collateral Database” has the meaning assigned to that term in
Section 10.02(b)(iv).

“Collateral Quality Tests” means (a) the Weighted Average Spread Test, (b) the
Weighted Average Life Test and (c) the Diversity Test.

“Collection Account” means the segregated trust account designated “Collection
Account,” in the name of the Borrower and subject to the lien and control of the
Collateral Agent for the benefit of the Secured Parties, and each subaccount and
related deposit account that may be established from time to time and that is
identified in the Collection Account Agreement, including the Interest
Collection Subaccount and the Principal Collection Subaccount, all as may be
more particularly described in the Collection Account Agreement. For the
avoidance of doubt, the funds deposited in the Collection Account (including any
interest and earnings thereon) from time to time shall constitute the property
and assets of the Borrower, and the Borrower shall be solely liable for any
Taxes payable with respect to the Collection Account.

“Collection Account Agreement” means that certain Collection Account Agreement,
dated as of the Closing Date, among the Borrower, the Account Bank and the
Collateral Agent, as such agreement may be amended, modified, supplemented,
restated or replaced from time to time in accordance with the terms thereof.

 

12



--------------------------------------------------------------------------------

“Collection Date” means the date on which the aggregate outstanding principal
amount of the Advances Outstanding have been repaid in full and all Yield and
Fees and all other Obligations have been paid in full, and the Borrower shall
have no further right to request any additional Advances.

“Commitment” means with respect to each Lender, (i) during the Revolving Period,
the amount set forth opposite such Lender’s name on Annex A hereto (as such
amount may be revised from time to time) or the amount set forth as such
Lender’s “Commitment” on the Assignment and Acceptance relating to such Lender,
as applicable, and (ii) during the Amortization Period, such Lender’s Pro Rata
Share of the aggregate Advances Outstanding, in each case, as such amount may be
increased or reduced pursuant to Section 2.16.

“Commitment Termination Date” means the earliest to occur of (a) December 21,
2020, (b) the date of written notice from the Administrative Agent terminating
the Lender’s commitments hereunder following an Event of Default, (c) the
Business Day designated by the Borrower to the Lender pursuant to
Section 2.16(b) to terminate this Agreement, (d) the date of a Payment Default
Trigger and (e) the date of an Early Amortization Election.

“Concentration Denominator” means the sum of the Outstanding Balances of all
Eligible Loan Assets included as part of the Collateral on such date, plus
amounts on deposit in the Principal Collection Subaccount.

“Concentration Limitations” means, for the purposes of determining the Excess
Concentration Amount:

(a)    not more than 2.5% of the Concentration Denominator may consist of
Eligible Loan Assets that are issued by a single Obligor and its Affiliates,
except that:

(i)    Eligible Loan Assets issued by the two (2) largest Obligors and their
Affiliates may constitute up to 7.5% of the Concentration Denominator (provided
that if there is more than one such Eligible Loan Asset, at least one such
Eligible Loan Asset is a First Lien Loan or a Bifurcated First Lien Loan);

(ii)    Eligible Loan Assets issued by the next largest Obligor and its
respective Affiliates may constitute up to 6.0% of the Concentration
Denominator;

(iii)    Eligible Loan Assets issued by the next five (5) largest Obligors and
their respective Affiliates may each constitute up to 5.0% of the Concentration
Denominator;

(iv)    Eligible Loan Assets issued by the next five (5) largest Obligors and
their respective Affiliates may each constitute up to 4.0% of the Concentration
Denominator; and

(v)    Eligible Loan Assets issued by the next five (5) largest Obligors and
their respective Affiliates may each constitute up to 3.0% of the Concentration
Denominator;

 

13



--------------------------------------------------------------------------------

(b)    not more than 12.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are issued by Obligors that belong to any single
Industry Classification, except that:

(i)    Eligible Loan Assets issued by Obligors that belong to the largest
Industry Classification may constitute up to 20.0% of the Concentration
Denominator; and

(ii)    Eligible Loan Assets issued by Obligors that belong to the next largest
Industry Classifications may constitute up to 15.0% of the Concentration
Denominator;

(c)    not more than 50% of the Concentration Denominator may consist of
Eligible Loan Assets that are Second Lien Loans or FLLO Loans;

(d)    not more than 5.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are fixed rate Loan Assets;

(e)    not more than 30.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are Cov-Lite Loan Assets that have an EBITDA of less
than $50,000,000 as of the applicable Cut-Off Date;

(f)    not more than 40.0% of the Concentration Denominator may consist of
Eligible Loan Assets with a Total Leverage Ratio of greater than 6.50:1.00 as of
the applicable Cut-Off Date;

(g)    not more than 10.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are PIK Loan Assets;

(h)    not more than 5.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are issued by an Obligor that has an EBITDA of less
than $15,000,000 as of the applicable Cut-Off Date;

(i)    not more than 15% of the Concentration Denominator may consist of
Eligible Loan Assets that are Transferor Participation Interests;

(j)    not more than 10% of the Concentration Denominator may consist of
Eligible Loan Assets that are issued by Obligors that are organized under the
laws of any Approved Foreign Jurisdiction; and

(k)    not more than 15% of the Concentration Denominator may consist of
Eligible Loan Assets that have a remaining term to maturity as of the applicable
Cut-Off Date greater than seven (7) years.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Constituent Documents” means in respect of any Person, the certificate or
articles of formation or organization, the limited liability company agreement,
operating agreement,

 

14



--------------------------------------------------------------------------------

partnership agreement, joint venture agreement or other applicable agreement of
formation or organization (or equivalent or comparable constituent documents)
and other organizational documents and by-laws and any certificate of
incorporation, certificate of formation, certificate of limited partnership and
other agreement, similar instrument filed or made in connection with its
formation or organization, in each case, as the same may be amended, modified,
supplemented, restated or replaced from time to time in accordance with the
terms thereof. For the avoidance of doubt, the “Constituent Documents” of the
Borrower include the Borrower Certificate of Formation and the Borrower LLC
Agreement.

“Cov-Lite Loan Asset” means a Loan Asset that is not subject to any Maintenance
Covenants; provided that a Loan Asset shall not constitute a Cov-Lite Loan Asset
if the Underlying Instruments contain a cross-default provision to, or such Loan
Asset is pari passu with another loan of the Obligor forming part of the same
loan facility that requires the Obligor to comply with one or more Maintenance
Covenants.

“Credit Risk Loan” means a Loan Asset that is not a Defaulted Loan but which
has, in the Borrower’s or the Servicer’s reasonable judgment (exercised in
accordance with the Servicing Standard), a significant risk of declining in
credit quality and, with lapse of time, becoming a Defaulted Loan.

“Current Asset Collateral” has the meaning set forth in the definition of
Bifurcated First Lien Loan.

“Cut-Off Date” means, with respect to each Loan Asset, the date such Loan Asset
is committed to be acquired by the Borrower.

“Defaulted Loan” means any Loan Asset as to which any one of the following
events has occurred:

(a)    (i) an Obligor payment default occurs under such Loan Asset that
continues and has not been cured after giving effect to any grace period
applicable thereto or (ii) a default has occurred under the Underlying
Instruments and any applicable grace period has expired and the holders of such
Loan Asset have accelerated the repayment of the Loan Asset (but only until such
acceleration has been rescinded) in the manner provided in the Underlying
Instruments, but in no event more than five (5) Business Days, after the
applicable due date under the related Underlying Instruments;

(b)    a Bankruptcy Event with respect to the related Obligor;

(c)    any payment default occurs under any other senior or pari passu
obligation for borrowed money of the related Obligor that continues and has not
been cured after giving effect to any grace period applicable thereto, but in no
event more than five (5) Business Days, after the applicable due date under the
related agreement (including in respect of the acceleration of the debt under
the applicable agreement);

(d)    such Loan Asset has (x) a public rating by S&P of “CC” or below or “SD”
or (y) a Moody’s probability of default rating (as published by Moody’s) of “D”
or “LD” or, in each case, had such ratings before they were withdrawn by S&P or
Moody’s, as applicable;

 

15



--------------------------------------------------------------------------------

(e)    a Responsible Officer of the Servicer or the Borrower has actual
knowledge that such Loan Asset is pari passu or junior in right of payment as to
the payment of principal and/or interest to another debt obligation of the same
Obligor which has (i) a public rating by S&P of “CC” or below or “SD” or (ii) a
Moody’s probability of default rating (as published by Moody’s) of “D” or “LD,”
and in each case such other debt obligation remains outstanding (provided that
both the Loan Asset and such other debt obligation are full recourse obligations
of the applicable Obligor);

(f)    a Responsible Officer of the Servicer or the Borrower has received
written notice or has actual knowledge that an Acceleration Default has occurred
under the Underlying Instruments, any applicable grace period has expired (but
only until such default is cured or waived) in the manner provided in the
Underlying Instruments; provided that if a Loan Asset constitutes a Defaulted
Loan on the basis of this clause (f), the Borrower may submit a written request
to the Administrative Agent to have such Loan Asset treated as a Reapproved Loan
Asset, which request the Administrative Agent may accept or reject in its sole
and absolute discretion;

(g)    the Servicer determines that all or a material portion of such Loan Asset
is uncollectible or otherwise places it on non-accrual status in accordance with
the policies and procedures of the Servicer and the Servicing Standard; or

(h)    a Value Adjustment Event of the type described in clause (f) (solely with
respect to a Material Modification described in clause (a), clause (c), clause
(d) or clause (e) of the definition thereof).

“Delayed Draw Loan Asset” means a Loan Asset that (a) is fully committed on the
initial funding date of such Loan Asset, (b) is required to be fully funded in
one or more installments or advances on draw dates (whether or not scheduled),
(c) does not permit (as of the date of determination) the re-borrowing of any
amounts previously repaid by the Obligor and (d) has not been (or is no longer
required to be) fully funded. A Loan Asset that is a funded portion of an
obligation for which a future advance or funding obligation is retained by the
assignor will not be a Delayed Draw Loan Asset if such Loan Asset is, in
accordance with the related Underlying Instruments, delinked from all
obligations (and the Borrower as the owner of such Loan Asset is not obligated
thereunder) to make future advances or fundings.

“Determination Date” means, with respect to each Payment Date, the 8th Business
Day preceding such Payment Date.

“DIP Loan” means any Loan Asset (a) with respect to which the related Obligor is
a debtor-in-possession as defined under the Bankruptcy Code, (b) which has the
priority allowed pursuant to Section 364 of the Bankruptcy Code and (c) the
terms of which have been approved by a court of competent jurisdiction.

“Disbursement Request” means a disbursement request from the Borrower to the
Administrative Agent and the Collateral Agent in the form attached hereto as
Exhibit C in connection with a disbursement request from the Principal
Collection Subaccount in accordance with Section 2.18, as applicable.

 

16



--------------------------------------------------------------------------------

“Discretionary Sale” has the meaning assigned to that term in Section 2.07(a).

“Disqualified Institution” means any financial institution, fund or Person that,
in each case directly or through one or more Affiliates, is primarily engaged in
the business of originating or investing in middle market loans.

“Diversity Score” means, as of any day, a single number that indicates
collateral concentration in terms of both issuer and industry concentration,
calculated as set forth in Schedule VI hereto, as such Schedule VI may be
updated at the option of the Administrative Agent in its sole discretion to
reflect any revisions to criteria published by Moody’s.

“Diversity Test” means a test that will be satisfied on any date of
determination during the Revolving Period if the Diversity Score is greater than
or equal to 15.0.

“Dollars” means, and the conventional “$” signifies, the lawful currency of the
United States of America.

“Early Amortization Election” has the meaning assigned to such term in
Section 2.16(d).

“EBITDA” means, with respect to any period and any Loan Asset, the meaning of
“EBITDA,” “Adjusted EBITDA” or any comparable definition in the Underlying
Instruments for such Loan Asset (together will all add-backs and exclusions as
designated in such Underlying Instruments), and in any case that “EBITDA,”
“Adjusted EBITDA” or such comparable definition is not defined in such
Underlying Instruments, an amount, for the principal Obligor on such Loan Asset
and any of its parents or Subsidiaries that are obligated pursuant to the
Underlying Instruments for such Loan Asset (determined on a consolidated basis
without duplication in accordance with GAAP) equal to net income from continuing
operations for such period plus (a) cash interest expense, (b) income taxes,
(c) depreciation and amortization for such period (to the extent deducted in
determining earnings from continuing operations for such period), (d)
amortization of intangibles (including, but not limited to, goodwill, financing
fees and other capitalized costs), to the extent not otherwise included in
clause (c) above, other non-cash charges and organization costs,
(e) extraordinary losses in accordance with GAAP, and (f) any other item the
Borrower and the Administrative Agent mutually deem to be appropriate.

“Effective Spread” means, with respect to any floating rate Eligible Loan Asset
as of any date of determination, the current per annum rate at which it pays
interest minus LIBOR applicable during the Remittance Period in which such date
of determination occurs.

“Eligibility Criteria” means the criteria set forth in Schedule III hereto.

“Eligible Loan Asset” means, as of any date of determination, a Loan Asset
(i) in respect of which each of the representations and warranties contained in
Section 4.02 are true and correct as of such date and (ii) that satisfies the
Eligibility Criteria as of such date.

“Equity Cure Notice” has the meaning assigned to such term in Section 2.06(c).

“Equity Interests” means, with respect to any Person, its equity ownership
interests, its common stock and any other capital stock or other equity
ownership units of such Person

 

17



--------------------------------------------------------------------------------

authorized from time to time, and any other shares, options, interests,
participations or other equivalents (however designated) of or in such Person,
whether voting or nonvoting and all securities convertible, exercisable or
exchangeable, in whole or in part, into any one or more of the foregoing.

“Equity Security” means (a) any equity security or any other security that is
not eligible for purchase by the Borrower as an Eligible Loan Asset, (b) any
security purchased as part of a “unit” with an Eligible Loan Asset and that
itself is not eligible for purchase by the Borrower as an Eligible Loan Asset,
and (c) any obligation that, at the time of commitment to acquire such
obligation, was eligible for purchase by the Borrower as an Eligible Loan Asset
but that, as of any subsequent date of determination, no longer is eligible for
purchase by the Borrower as an Eligible Loan Asset, for so long as such
obligation fails to satisfy such requirements.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the relevant Person, (b) a trade or business (whether or not
incorporated) under common control (within the meaning of Section 414(c) of the
Code) with that Person, or (c) solely for purposes of Section 302 of ERISA and
Section 412 of the Code, a member of the same affiliated service group (within
the meaning of Section 414(m) of the Code) as, or that otherwise is aggregated
under Code Section 414(o) with, that Person, any corporation described in clause
(a) above or any trade or business described in clause (b) above.

“ERISA Event” means (a) with respect to a Pension Plan, any of the events set
forth in Section 4043(c) of ERISA or the regulations issued thereunder, other
than events for which the thirty (30) day notice period has been waived; (b) a
withdrawal by the Borrower or any of its ERISA Affiliates from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as a termination under Section 4062(e) of ERISA;
(c) the failure to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA), whether or not waived, with
respect to a Pension Plan; (d) the failure by the Borrower or any ERISA
Affiliate to make any required contribution to a Multiemployer Plan; (e) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to a complete or partial withdrawal by the
Borrower or any of its ERISA Affiliates from a Multiemployer Plan, or receipt by
the Borrower or any of its ERISA Affiliates of written notification from a
Multiemployer Plan that it is in insolvency pursuant to Section 4245 of ERISA,
or that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (f) the filing by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate a Pension Plan
under Section 4041(c) of ERISA, the treatment of a Pension Plan or Multiemployer
Plan amendment as a termination under Section 4041 or Section 4041A of ERISA, or
the institution by the PBGC of proceedings to terminate a Pension Plan or
Multiemployer Plan or the appointment of a trustee to administer, any Pension
Plan; (g) the imposition of any liability under Title IV of ERISA with respect
to the termination of any Pension Plan or Multiemployer Plan, other than for the
payment of plan contributions or PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or

 

18



--------------------------------------------------------------------------------

any of its ERISA Affiliates; (h) the filing by the PBGC of a notice of a Lien
pursuant to Section 4068 of ERISA with regard to any of the assets of the
Borrower or the Servicer; or (i) the occurrence of a non-exempt prohibited
transaction (within the meaning of Section 406 of ERISA or Section 4975 of the
Code) which could result in liability to the Borrower or any of its ERISA
Affiliates.

“Event of Default” has the meaning assigned to that term in Section 7.01.

“Excepted Persons” has the meaning assigned to that term in Section 12.12(a).

“Excess Concentration Amount” means, as of any date of determination, with
respect to all Loan Assets included in the Collateral, the amount by which the
sum of the Outstanding Balance of such Loan Assets exceeds any applicable
Concentration Limitations, to be calculated without duplication, after giving
effect to any sales, purchases or substitutions of Loan Assets as of such date;
provided that with respect to any Loan Asset or portion thereof, if more than
one Concentration Limitation would be exceeded, the Concentration Limitation
that would result in the highest Excess Concentration Amount (without
duplication) shall be used to determine the Excess Concentration Amount.

“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Loan Asset included as part of the Collateral, which amount is
attributable to the payment of any Tax, fee or other charge imposed by any
Governmental Authority on such Loan Asset or on any Related Collateral and
(b) any amount received in the Collection Account representing (i) a
reimbursement of insurance premiums, (ii) any escrows relating to Taxes,
insurance and other amounts in connection with Loan Assets which are held in an
escrow account for the benefit of the Obligor and the secured party pursuant to
escrow arrangements under the Underlying Instruments, (iii) amounts received in
the Collection Account with respect to any Loan Asset retransferred or
substituted for upon the occurrence of a Warranty Breach Event or that is
otherwise replaced by a Substitute Eligible Loan Asset, or that is otherwise
sold or transferred by the Borrower pursuant to Section 2.07, to the extent such
amount is attributable to a time after the effective date of such replacement or
sale, (iv) any interest accruing on a Loan Asset prior to the related Cut-Off
Date that was not purchased by the Borrower and is for the account of the Person
from whom the Borrower purchased such Loan Asset, and (v) amounts deposited into
the Collection Account manifestly in error.

“Excluded Taxes” means (a) Taxes imposed on or measured by the Recipient’s net
income (however denominated), franchise Taxes imposed on the Recipient, and
branch profits Taxes imposed on the Recipient, in each case, (i) by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or
(ii) that are Other Connection Taxes, (b) in the case of any Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender pursuant to a law in effect on the date on which (i) such Lender
becomes a party hereto or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.11, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.11(g), and (d) any withholding Taxes imposed under FATCA.

 

19



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code (or any amended or
successor versions of Sections 1471 through 1474 of the Code that are
substantively comparable and not materially more onerous to comply with), as of
the date of this Agreement, and any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to
Section 1471(b)(1) of the Code (or any amended or successor version described
above) and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Code.

“Facility Amount” means the aggregate Commitments as then in effect, which on
the Closing Date shall be $400,000,000, as such amount may be reduced pursuant
to Section 2.17(b); provided that, at all times (a) when an Event of Default
exists and is continuing, (b) during the Amortization Period (including, as a
result of an Early Amortization Election) and (c) after an Early Amortization
Election, the Facility Amount shall mean the aggregate Advances Outstanding at
such time.

“Facility Maturity Date” means the earliest of (a) the Business Day designated
by the Borrower to the Lender pursuant to Section 2.16(b) to terminate this
Agreement, (b) the Stated Maturity or (c) the date on which the Facility
Maturity Date is declared (or is deemed to have occurred automatically) pursuant
to Section 7.01.

“Fees” means (a) the Unused Fee and (b) the fees payable to the Administrative
Agent and each Lender pursuant to the terms of any Lender Fee Letter.

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

“Financial Covenant Test”: means a test that will be satisfied on any date of
determination if:

(a)    the Shareholders’ Equity at the last day of any fiscal quarter of the
Transferor is less than the greater of (i) 40% of the value of the assets of the
Transferor and its subsidiaries and (ii) 75% of the Transferor’s Shareholders’
Equity at the Closing Date plus 50% of the net proceeds of the sale of Equity
Interests by the Transferor and its subsidiaries after the Closing Date (other
than proceeds of sales of Equity Interests by and among the Transferor and its
subsidiaries); and

(b)    the BDC Asset Coverage Test is satisfied.

“First Lien Loan” means any Loan Asset (a) that is secured by a valid and
perfected first priority Lien on substantially all of the Obligor’s assets
constituting Related Collateral (other than, in the case of a Bifurcated First
Lien Loan, any Current Asset Collateral), subject to any expressly permitted
Liens under the Underlying Instrument for such Loan Asset or such comparable
definition if “permitted liens” is not defined therein, (b) that provides that
the payment obligation of the Obligor on such Loan Asset is either senior to, or
pari passu with, and is not (and cannot by its terms become) subordinate in
right of payment to all other Indebtedness

 

20



--------------------------------------------------------------------------------

of such Obligor, (c) for which Liens on the Related Collateral (other than, in
the case of a Bifurcated First Lien Loan, any Current Asset Collateral) securing
any other outstanding Indebtedness of the Obligor (excluding expressly permitted
Liens described in clause (a) above but including Liens securing Second Lien
Loans) are expressly subject to and contractually or structurally subordinate to
the priority Liens securing such First Lien Loan, (d) that the Servicer
determines in accordance with the Servicing Standard that the value of the
Related Collateral (other than, in the case of a Bifurcated First Lien Loan, any
Current Asset Collateral) on or about the time of origination equals or exceeds
the Outstanding Balance of the Loan Asset plus the aggregate outstanding
balances of all other Indebtedness of equal seniority secured by the same
Related Collateral, (e) for which the Senior Leverage Ratio as of the Cut-Off
Date is less than 4.50:1.00, and (f) that is not a Second Lien Loan, Unitranche
Loan or FLLO Loan.

“FLLO Loan” means any Loan Asset that satisfies all of the requirements set
forth in the definition of “First Lien Loan” except that, at any time prior to
and/or after an event of default under the Underlying Instrument, such Loan
Asset will be paid after one or more tranches of First Lien Loans issued by the
Obligor have been paid in full in accordance with a specified waterfall or other
priority of payments as specified in the Underlying Instrument, an agreement
among lenders or other applicable agreement; provided that the ratio of the
outstanding principal balance of the “first out” position to the EBITDA of the
Obligor is less than or equal to 1.50:1.00; provided, further, that any Loan
Asset that otherwise satisfies the requirements of this definition other than
the immediately preceding proviso shall constitute a Second Lien Loan for
purposes of the Advance Rate but not for purposes of the Concentration
Limitations.

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, the Borrower
with respect to employees outside the United States.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any body or entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government and any court or
arbitrator having jurisdiction over such Person.

“Governmental Plan” has the meaning assigned to that term in Section 4.01(x).

“Grant” or “Granted” means to grant, bargain, sell, convey, assign, transfer,
mortgage, pledge, create and grant a security interest in and right of setoff
against, deposit, set over and confirm. A Grant of the Collateral, or of any
other instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including, the immediate
continuing right to claim for, collect, receive and receipt for principal and
interest payments in respect of the Collateral, and all other monies payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

 

21



--------------------------------------------------------------------------------

“Hague Convention” has the meaning assigned to that term in Section 6.04(e).

“Increased Costs” means any amounts required to be paid by the Borrower to an
Affected Party pursuant to Section 2.10.

“Indebtedness” means:

(a)    with respect to any Obligor under any Loan Asset, without duplication,
(i) all obligations of such entity for borrowed money or with respect to
deposits or advances of any kind, (ii) all obligations of such entity evidenced
by bonds, debentures, notes or similar instruments, (iii) all obligations of
such entity under conditional sale or other title retention agreements relating
to property acquired by such entity, (iv) all obligations of such entity in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (v) all
indebtedness of others secured by (or for which the holder of such indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such entity, whether or not the indebtedness
secured thereby has been assumed, (vi) all guarantees by such entity of
indebtedness of others, (vii) all Capital Lease Obligations of such entity,
(viii) all obligations, contingent or otherwise, of such entity as an account
party in respect of letters of credit and letters of guaranty and (ix) all
obligations, contingent or otherwise, of such entity in respect of bankers’
acceptances; and

(b)    for all other purposes, with respect to any Person at any date, (i) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (ii) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (iii) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (iv) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (v) all indebtedness of
others secured by (or for which the holder of such indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the indebtedness secured thereby has
been assumed, (vi) all guarantees by such Person of indebtedness of others,
(vii) all Capital Lease Obligations of such Person, (viii) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (ix) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances.

“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.

“Indemnified Party” has the meaning assigned to that term in Section 8.01.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnifying Party” has the meaning assigned to that term in Section 8.04.

 

22



--------------------------------------------------------------------------------

“Independent Manager” means a natural person who, (a) for the five (5)-year
period prior to his or her appointment as Independent Manager, has not been, and
during the continuation of his or her service as Independent Manager is not:
(i) an employee, director, stockholder, member, manager, partner or officer of
the Borrower or any of its respective Affiliates (other than his or her service
as an Independent Manager of the Borrower or other Affiliates that are
structured to be “bankruptcy remote”); (ii) a customer or supplier of the
Borrower or any of its Affiliates (other than his or her service as an
Independent Manager of the Borrower or other Affiliates that are structured to
be “bankruptcy remote”); or (iii) any member of the immediate family of a person
described in (i) or (ii), and (b) has (i) prior experience as an Independent
Manager for a corporation or limited liability company whose charter documents
required the unanimous consent of all Independent Managers thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and
(ii) at least five (5) years of employment experience with one or more entities
that provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of secured or securitized structured
finance instruments, agreements or securities.

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

“Industry Classification” means any of the industry categories set forth in
Schedule VII hereto, including any modifications that may be made thereto or
additional categories that may be subsequently established by reference to the
Global Industry Classification Standard codes; provided that the Administrative
Agent has provided its prior written consent to any such modification or
additional category.

“Initial Advance” means the first Advance made pursuant to Article II.

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

“Insurance Policy” means, with respect to any Loan Asset, an insurance policy
covering liability and physical damage to, or loss of, the Related Collateral.

“Interest Collection Subaccount” means a sub-account of the Collection Account
designated “Interest Collection Subaccount,” into which Interest Collections
shall be segregated.

“Interest Collections” means, with respect to any date of determination, without
duplication, the sum of:

(a)    all payments of interest and delayed compensation (representing
compensation for delayed settlement) received in cash by the Borrower during the
related Remittance Period on the Loan Assets, including the accrued interest
received in connection with a sale thereof during the related Remittance Period;

(b)    all principal and interest payments received by the Borrower during the
related Remittance Period on Permitted Investments purchased with Interest
Collections; and

 

23



--------------------------------------------------------------------------------

(c)    all upfront fees, anniversary fees, redemption fees, collateral
monitoring fees, success fees, termination fees, amendment and waiver fees, late
payment fees, ticking fees and all other fees received by the Borrower during
the related Remittance Period, except for those in connection with the reduction
of the Outstanding Balance of the related Loan Asset, as determined by the
Servicer with notice to the Administrative Agent and the Collateral Agent;

provided that any amounts received in respect of any Defaulted Loan will
constitute Principal Collections (and not Interest Collections) until the
aggregate of all collections in respect of such Defaulted Loan since it became a
Defaulted Loan equals the Outstanding Balance of such Loan Asset at the time it
became a Defaulted Loan.

“Investment Advisory Agreement” means the Investment Advisory Agreement between
the Transferor and the Advisor dated as of March 1, 2016, as it may be amended,
amended and restated, supplemented or otherwise modified from time to time.

“Investment Criteria” means with respect to each Loan Asset acquired by the
Borrower, compliance with each of the requirements set forth below:

(a)    no Event of Default or Unmatured Event of Default is continuing;

(b)    such Loan Asset is an Eligible Loan Asset;

(c)    there is no Borrowing Base Deficiency; and

(e)    the Collateral Quality Tests are satisfied, or, if not satisfied, would
be maintained or improved after giving effect to such acquisition.

“Lender” means (a) Morgan Stanley and (b) any Lender, and/or any other Person to
whom a Lender assigns any part of its rights and obligations under this
Agreement and the other Transaction Documents in accordance with the terms of
Section 12.04.

“Lender Fee Letter” means each fee letter agreement that shall be entered into
by and among the Borrower, the Servicer, the applicable Lender and/or the
Administrative Agent in connection with the transactions contemplated by this
Agreement, as amended, modified, supplemented, restated or replaced from time to
time in accordance with the terms thereof.

“LIBOR” means, for any day during a Remittance Period, with respect to any
Advance (or portion thereof), the rate per annum (carried out to the fifth
decimal place) equal to the rate determined by the Administrative Agent to be
the offered rate that appears on the page of the Reuters Screen (or any
applicable successor page) at approximately 11:00 a.m., London time on the LIBOR
Determination Date for such Remittance Period that displays an average ICE
Benchmark Administration Interest Settlement Rate (such page currently being
LIBOR01) for deposits in Dollars with a term equivalent to three months;
provided that if such rate is not available at any such time for any reason,
then “LIBOR” with respect to any Advance shall be, at the Administrative Agent’s
option (a) the rate suggested as a replacement for LIBOR by the Loan Syndication
and Trading Association or the Alternative Reference Rates Committee convened by
the Federal Reserve, or similar association or committee or any successor
thereto or (b) the rate at which Dollar; provided further that in the event that
the rate as so determined above shall be

 

24



--------------------------------------------------------------------------------

less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. LIBOR shall always be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

“LIBOR Determination Date” means, with respect to each Remittance Period, the
day that is two (2) Business Days prior to the first day of such Remittance
Period.

“Lien” means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, encumbrance, lien (statutory or other), charge or other security
interest or arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale, lease or other title
retention agreement, sale subject to a repurchase obligation and any financing
lease having substantially the same economic effect as any of the foregoing).

“Loan Asset” means any commercial loan acquired by the Borrower, but excluding,
as applicable, the Retained Interest and Excluded Amounts.

“Loan Asset Checklist” means an electronic copy of a checklist delivered by or
on behalf of the Borrower to the Collateral Custodian, for each Loan Asset, of
all applicable Required Loan Documents to be included within the respective Loan
File.

“Loan Asset Schedule” means the Loan Asset Schedule identifying the Loan Assets
delivered by the Borrower or Servicer to the Collateral Custodian and the
Administrative Agent. Each such schedule shall set forth the applicable
information specified on Schedule V, which shall also be provided to the
Collateral Custodian in electronic format acceptable to the Collateral
Custodian.

“Loan Assignment” has the meaning set forth in the Purchase and Sale Agreement.

“Loan File” means, with respect to each Loan Asset, a file containing (a) each
of the documents and items as set forth on the Loan Asset Checklist with respect
to such Loan Asset and (b) duly executed originals (to the extent required by
the Servicing Standard) and copies of any other Records relating to such Loan
Assets and Related Asset pertaining thereto.

“Maintenance Covenant” means, as of any date of determination, a covenant by the
Obligor of a Loan Asset to comply with one or more financial covenants during
each reporting period applicable to such Loan Asset, whether or not any action
by, or event relating to, the Obligor occurs after such date of determination;
provided that a covenant that otherwise satisfies the definition hereof and only
applies when amounts are outstanding under the related Loan Asset shall be a
Maintenance Covenant.

“Margin Stock” means “margin stock” as such term is defined in Regulation U of
the Federal Reserve Board, including any debt security which is by its terms
convertible into “margin stock.”

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (a) the business, financial condition, operations,
performance financial prospects or properties of the Transferor, the Servicer or
the Borrower, (b) the validity, enforceability or collectability of this
Agreement or any other Transaction Document or the

 

25



--------------------------------------------------------------------------------

validity, enforceability or collectability of the Loan Assets generally or any
material portion of the Loan Assets, (c) the rights and remedies of the
Collateral Agent, the Collateral Custodian, the Account Bank, the Administrative
Agent, any Lender and the Secured Parties with respect to matters arising under
this Agreement or any other Transaction Document, (d) the ability of each of the
Borrower, the Transferor and the Servicer to perform their respective
obligations under this Agreement or any other Transaction Document, or (e) the
status, existence, perfection, priority or enforceability of the Collateral
Agent’s lien on a material portion of the Collateral; provided, however, that
“Material Adverse Effect” does not include (i) the occurrence of a Valuation
Adjustment Event, Material Modification or change in Assigned Value in relation
to any one or more Eligible Loan Assets or (ii) the effects of generally
applicable changes in financial, economic, credit or market conditions.

“Material Modification” means any amendment or waiver of, or modification or
supplement with respect to, an Underlying Instrument governing an Eligible Loan
Asset executed or effected on or after the Cut-Off Date for such Eligible Loan
Asset (or, in the case of clause (d) below, a change to any other Indebtedness
of the Obligor, as applicable) which:

(a)    reduces or forgives any or all of the principal amount due under such
Eligible Loan Asset;

(b)    extends or delays the stated maturity date for such Eligible Loan Asset,
other than a Maturity Amendment that complies with the terms and conditions of
Section 6.04(a)(iii);

(c)    waives one or more interest payments, permits any interest due in cash to
be deferred or capitalized and added to the principal amount of such Eligible
Loan Asset (other than any deferral or capitalization already allowed by the
terms of the Underlying Instruments of any Eligible Loan Asset that is a PIK
Loan Asset as of the Cut-Off Date) or reduces the amount of interest due;

(d)    (i) in the case of a First Lien Loan or Unitranche Loan, contractually or
structurally subordinates such Eligible Loan Asset by operation of a priority of
payments, turnover provisions, the transfer of assets in order to limit recourse
to the related Obligor or the granting of Liens (other than “permitted liens” or
any comparable definitions or provisions in the Underlying Instruments related
to “permitted liens” for such Eligible Loan Asset) on any of the Related
Collateral securing such Loan Asset, (ii) in the case of a Second Lien Loan or
FLLO Loan, (x) contractually or structurally subordinates such Eligible Loan
Asset to any obligation (other than any loan which existed on the Cut-Off Date
for such Eligible Loan Asset which is senior to such Eligible Loan Asset) by
operation of a priority of payments, turnover provisions, the transfer of assets
in order to limit recourse to the related Obligor or the granting of Liens
(other than “permitted liens” or any comparable definitions or provisions in the
Underlying Instruments related “permitted liens” for such Eligible Loan Assets)
on any of the Related Collateral securing such Loan Asset or (y) increases the
commitment amount of any loan senior or pari passu with such Loan Asset or
(iii) in the case of any Eligible Loan Asset, the Obligor thereof incurs any
additional Indebtedness which was not in place as of the Cut-Off Date which is
senior to or pari passu with such Eligible Loan Asset (except as permitted
(including an expressly permitted “basket” or “headroom” permission subject to
lender consent) under the applicable Underlying Instruments existing on the
Cut-Off Date for such Eligible Loan Asset);

 

26



--------------------------------------------------------------------------------

(e)    substitutes, alters or releases the Related Collateral securing such
Eligible Loan Asset and any such substitution, alteration or release, as
determined in the sole discretion of the Administrative Agent, materially and
adversely affects the value of such Eligible Loan Asset provided, that the
foregoing shall not apply to any release in conjunction with a relatively
contemporaneous disposition by the Obligor accompanied by a mandatory
reinvestment of net proceeds or mandatory repayment of the loan facility
(including the Eligible Loan Asset) with the net proceeds of such Related
Collateral; or

(f)    amends, waives, forbears, supplements or otherwise modifies (i) the
meaning of “Senior Leverage Ratio,” “Cash Interest Coverage Ratio,” “Total
Leverage Ratio,” “EBITDA,” “Permitted Liens” or any respective comparable
definitions in the Underlying Instruments for such Eligible Loan Asset (to the
extent such financial covenants or definitions are included in the Underlying
Instruments) or (ii) any term or provision of such Underlying Instruments
referenced in or utilized in the calculation of the “Senior Leverage Ratio,”
“Cash Interest Coverage Ratio,” “Total Leverage Ratio,” “EBITDA,” “Permitted
Liens” or any respective comparable definitions for such Eligible Loan Asset, in
the case of either clause (i) or (ii) above, in a manner that, in the sole
discretion of the Administrative Agent, is materially adverse to the
Administrative Agent or any Lender or the value of such Eligible Loan Asset.

“Maturity Amendment” means, any amendment to the Underlying Instruments of any
Loan Asset which delays or extends the maturity date or any principal payment
date for such Loan Asset.

“Maximum Portfolio Advance Rate” means, as of any date of determination
(a) after the Revolving Period, 100% and (b) during the Revolving Period, the
advance rate corresponding to the Diversity Score of the Eligible Loan Assets
included in the Collateral as of such date, as set forth below:

 

Diversity Score (x)

  

Maximum Portfolio Advance Rate

x £ 5.0    25% 5.0 < x £ 7.5    35% 7.5 < x £ 10.0    40% 10.0 < x £ 15.0    50%
x > 15.0    Advance Rate determined by the Administrative Agent in respect of
each Eligible Loan Asset as set forth in the definition of Advance Rate

; provided that, solely for purposes of determining the Maximum Portfolio
Advance Rate, the cash proceeds of any Eligible Loan Assets sold, prepaid or
otherwise disposed of shall be deemed to be in the same Industry Classification
as such Eligible Loan Asset and an obligation of the Obligor on such Eligible
Loan Asset for purposes of determining the Diversity Score until such time as
such cash proceeds are reinvested to purchase additional Loan Assets or paid
pursuant to the terms of Section 2.04.

 

27



--------------------------------------------------------------------------------

“Measurement Date” means each of the following dates: (a) the Closing Date;
(b) each Reporting Date; (c) each Determination Date; (d) the last day of each
Remittance Period; (e) the date as of which an Advance or reduction of the
Advances Outstanding is requested; (f) the date as of which a release of
Principal Collections is requested pursuant to Section 2.18; (g) the date of any
Discretionary Sale described in Section 2.07(a); (h) the date as of which the
Servicer obtains actual knowledge of any Value Adjustment Event; (i) the date as
of which a Borrowing Base Deficiency occurs; (j) the last day of the Revolving
Period; and (k) any other date reasonably requested by the Administrative Agent.

“Minimum Equity Amount” means $75,000,000.

“Minimum Utilization” means on any day during the Revolving Period, 75% of the
Facility Amount, and (b) at all other times, 0%.

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).

“Morgan Stanley” means Morgan Stanley Bank, N.A., and its successors and
assigns.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the applicable Person or any ERISA
Affiliate of that Person contributed or had any obligation to contribute, or
with respect to which such Person or ERISA Affiliate has any liability (whether
actual or contingent).

“Noteless Loan” means a Loan Asset with respect to which the Underlying
Instruments (a) do not require the Obligor to execute and deliver a promissory
note to evidence the Indebtedness created under such Loan Asset or (b) require
any holder of the Indebtedness created under such Loan Asset to affirmatively
request a promissory note from the related Obligor (and none has been requested
with respect to such Loan Asset held by the Borrower).

“Notice of Borrowing” means an irrevocable written notice in the form attached
hereto as Exhibit D.

“Notice of Exclusive Control” has the meaning given to such term in the
Collection Account Agreement.

“Notice of Reduction” means a notice in the form attached hereto as Exhibit E.

“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Lenders, the Administrative Agent, the Account Bank, the Secured Parties,
the Collateral Agent or the Collateral Custodian arising under this Agreement
and/or any other Transaction Document and shall include, all liability for Yield
and principal of the Advances Outstanding, Breakage Fees, indemnifications and
other amounts due or to become due by the Borrower to the Lenders, the
Administrative Agent, the Collateral Agent, the Collateral Custodian, the
Secured Parties and the Account Bank under this Agreement and/or any other
Transaction Document, including, any Lender Fee Letter, any Prepayment Premium
and costs and expenses payable by the Borrower to the Lenders, the
Administrative Agent, the Account Bank, the Collateral Agent or the Collateral
Custodian, including attorneys’ fees, costs and expenses, including interest,
fees and other obligations that accrue after the commencement of an insolvency
proceeding (in each case whether or not allowed as a claim in such insolvency
proceeding).

 

28



--------------------------------------------------------------------------------

“Obligor” means, with respect to a Loan Asset, the Person who is obligated to
repay such Loan Asset (including, if applicable, a guarantor thereof), and whose
assets are primarily relied upon by the Borrower at the time such Loan Asset was
originated or purchased by the Borrower as the source of repayment of such Loan
Asset.

“Obligor Information” means, with respect to any Obligor the following
information, if received from such Obligor, in possession of the Servicer or
Borrower or reasonably included in the type of information typically obtained by
the Transferor in accordance with its standard origination practices, (a) the
legal name and tax identification number of such Obligor, (b) the jurisdiction
in which such Obligor is domiciled, (c) the audited financial statements for
such Obligor for the three prior fiscal years (or such shorter period of time
that the Obligor has been in existence), (d) the Servicer’s internal credit memo
with respect to the Obligor and the related Loan Asset, including explanation of
any EBITDA adjustments and detailed projections of free cash flow through
maturity, (e) any lender presentations and confidential information memorandum
received by the Servicer, (f) the annual report for the most recent fiscal year
of such Obligor, (g) a company forecast for such Obligor including plans related
to capital expenditures, (h) the financials for the most recent fiscal quarter,
(i) the business model, company strategy and names of known peers of such
Obligor, (j) the shareholding pattern and details of the management team of such
Obligor, (k) details of any banking facilities and the debt maturity schedule of
such Obligor and (l) Underlying Instruments.

“OFAC” means the U.S. Department of Treasury’s Office of Foreign Asset Control.

“Officer’s Certificate” means a certificate signed by the president, the
secretary, an assistant secretary, the chief financial officer or any vice
president, as an authorized officer, of any Person.

“Opinion of Counsel” means a customary written opinion of counsel, which opinion
and counsel are acceptable to the Administrative Agent in its sole discretion.

“ORCC Credit Agreement” means that certain Senior Secured Revolving Credit
Agreement, dates as of February 1, 2017, among Owl Rock Capital Corporation, as
borrower, the lenders party thereto, and SunTrust Bank, as administrative agent,
as amended, modified, supplemented, restated or replaced from time to time in
accordance with the terms thereof.

“Originate” includes direct primary origination as well as purchase in
connection with the distribution by syndication of a Loan Asset, participation
in a “club” deal or similar arrangement. The term “Originated” has a correlative
meaning.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Transaction
Document).

 

29



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Outstanding Balance” means, as of any date of determination, the outstanding
principal balance of a Loan Asset as of such date, exclusive of any PIK Interest
or accrued interest on such Loan Asset as of such date; provided that, for
purposes of calculating the “Outstanding Balance” of any PIK Loan Asset,
principal payments received on such Loan Asset shall first be applied to
reducing or eliminating any outstanding PIK Interest or accrued interest.

“Participant Register” has the meaning assigned to that term in
Section 12.04(c).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56 (signed into law October 26, 2001).

“Payment Date” means the 15th calendar day of each January, April, July and
October, unless such day is not a Business Day, in which case the following
Business Day, commencing in April, 2018; provided that the final Payment Date
shall occur on the Collection Date.

“Payment Default Ratio” means, as of any date of determination, the ratio
(expressed as a percentage) of (a) the aggregate Outstanding Balance of all Loan
Assets as of such date (excluding for the avoidance of doubt any Loan Assets no
longer forming part of the Collateral) for which an Obligor payment default has
occurred (giving effect to any applicable grace or cure period but in no event
to exceed five (5) Business Days), divided by (b) the aggregate Outstanding
Balance of all Loan Assets as of such date plus amounts on deposit in the
Principal Collection Subaccount as of such date.

“Payment Default Trigger” means an event that shall occur if the Payment Default
Ratio exceeds 20% at any time during the Revolving Period.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Pension Plan” means an “employee pension benefit plan” as such term is defined
in Section 3(2) of ERISA, other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by the Borrower or any ERISA
Affiliate of the Borrower or to which the Borrower or any ERISA Affiliate of the
Borrower contributes or has an obligation to contribute, or has any liability
(whether actual or contingent).

“Permitted Investments” means, as of any date of determination:

(a)    direct interest bearing obligations of, and interest bearing obligations
guaranteed as to timely payment of principal and interest by, the United States
or any agency or instrumentality of the United States, the obligations of which
are backed by the full faith and credit of the United States;

 

30



--------------------------------------------------------------------------------

(b)    demand or time deposits in, certificates of deposit of, demand notes of,
or bankers’ acceptances issued by any depository institution or trust company
organized under the laws of the United States or any State thereof (including
any federal or state branch or agency of a foreign depository institution or
trust company) and subject to supervision and examination by federal and/or
state banking authorities (including, if applicable, the Collateral Agent or the
Administrative Agent or any agent thereof acting in its commercial capacity);
provided that the short-term unsecured debt obligations of such depository
institution or trust company at the time of such investment are rated at least
“A-1” by S&P and “P-1” by Moody’s;

(c)    commercial paper that (i) is payable in Dollars and (ii) is rated at
least “A-1” by S&P and “P-1” by Moody’s; and

(d)    units of money market funds rated in the highest credit rating category
by any nationally recognized statistical rating organization, including S&P and
Moody’s.

No Permitted Investment shall have an “f,” “r,” “p,” “pi,” “q,” “sf” or “t”
subscript affixed to its S&P rating. Any such investment may be made or acquired
from or through the Collateral Agent or the Administrative Agent or any of their
respective affiliates, or any entity for whom the Collateral Agent, the
Administrative Agent, the Account Bank, the Collateral Custodian or any of their
respective affiliates provides services and receives compensation (so long as
such investment otherwise meets the applicable requirements of the foregoing
definition of Permitted Investment at the time of acquisition); provided that,
notwithstanding the foregoing clauses (a) through (d) above, Permitted
Investments may only include obligations or securities that constitute cash
equivalents for purposes of the rights and assets in paragraph (c)(8)(i)(B) of
the exclusions from the definition of “covered fund” for purposes of the Volcker
Rule. The Collateral Agent, Account Bank and Collateral Custodian shall have no
obligation to determine or oversee compliance with the foregoing.

“Permitted Liens” means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(a) Liens imposed by any Governmental Authority for Taxes, assessments or
charges if such Taxes, assessments or charges shall not at the time be due and
payable or if a Person shall currently be contesting the validity thereof in
good faith by appropriate proceedings and with respect to which reserves in
accordance with GAAP have been provided on the books of such Person, (b) Liens
imposed by law, such as materialmen’s, warehousemen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens, arising by operation of
law in the ordinary course of business for sums that are not overdue or are
being contested in good faith, (c) Liens granted pursuant to or by the
Transaction Documents, including the Collection Account Agreement, (d) with
respect to any Loan Asset, Liens on the underlying collateral for such Loan
Asset and (e)(i) with respect to “agented” Loan Assets, customary security
interests , liens and other encumbrances in favor of the lead agent, the
collateral agent or the paying agent on behalf of all holders of indebtedness of
such obligor under the related facility, and (ii) any lien on a Loan Asset
granted by the Borrower to a Person that acquired a Loan Asset from the Borrower
pursuant to a participation to secure the payment obligations related to such
Loan Asset, provided that the granting of such participation interest is
expressly permitted hereunder and under the other Transaction Documents.

 

31



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a statutory or
business trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

“PIK Interest” means interest accrued on a Loan Asset that is added to the
principal amount of such Loan Asset instead of being paid as cash interest as it
accrues.

“PIK Loan Asset” means a Loan Asset which provides for a portion of the interest
that accrues thereon to be added to the principal amount of such Loan Asset for
some period of time prior to such Loan Asset requiring the current cash payment
of such previously capitalized interest, which cash payment shall be treated as
an Interest Collection at the time it is received.

“Prepayment Premium” means, in the event that this Agreement is terminated or
the Facility Amount is permanently reduced, in each case, pursuant to
Section 2.16(b), (a) prior to the one (1) year anniversary of the Closing Date,
an amount equal to 2.0%, or (b) on or after the one (1) year anniversary of the
Closing Date, but prior to the two (2) year anniversary of the Closing Date, an
amount equal to 1.0%, in each case, of either (x) the Facility Amount, in the
case of such termination, or (y) the amount of such reduction, in the case of
such permanent reduction of the Facility Amount and, in each case, such amounts
shall be payable pro rata to each Lender at the time of such termination or such
reduction, as applicable; provided that the Prepayment Premium shall be
calculated without giving effect to the provisos in the definition of “Facility
Amount”; provided, further, that for the avoidance of doubt, no Prepayment
Premium shall be applicable in connection with a prepayment made (i) in
connection with a Payment Default Trigger or an Early Amortization Election or
(ii) to cure a Borrowing Base Deficiency if in connection with such prepayment
the Borrower permanently reduces the Facility Amount pursuant to
Section 2.16(b)(ii).

“Politically Exposed Person” means a natural person currently or formerly
entrusted with a senior public role or function (e.g., a senior official in the
executive, legislative, military, administrative, or judicial branches of
government), an immediate family member of a prominent public figure, a known
close associate of a prominent public figure, or any corporation, business or
other entity that has been formed by, or for the benefit of, a prominent public
figure. Immediate family members include family within one-degree of separation
of the prominent public figure (e.g., spouse, parent, sibling, child,
step-child, or in-law). Known close associates include those widely- and
publicly-known close business colleagues and personal advisors to the prominent
public figure, in particular financial advisors or persons acting in a fiduciary
capacity.

“Principal Collection Subaccount” means a sub-account of the Collection Account
designated “Principal Collection Subaccount,” into which Principal Collections
shall be segregated.

“Principal Collections” means with respect to any date of determination, all
amounts received by the Borrower during the related Remittance Period that do
not constitute Interest Collections and any other amounts that have been
designated as Principal Collections pursuant to the terms of this Agreement.

 

32



--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to each Lender, the percentage obtained by
dividing the Commitment of such Lender (or, following the termination thereof,
the outstanding principal amount of all Advances of such Lender), by the
aggregate Commitments of all the Lenders (or, following the termination thereof,
the aggregate Advances Outstanding).

“Proceeds” means, with respect to any property included in the Collateral, all
proceeds (as such term is defined in the UCC) of such property, including all
property that is receivable or received when such property is collected, sold,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and including all rights to payment
with respect to such Collateral including any insurance relating thereto.

“Purchase and Sale Agreement” means that certain Sale and Contribution
Agreement, dated as of the Closing Date, between the Transferor, as the seller,
and the Borrower, as the purchaser, as amended, modified, supplemented, restated
or replaced from time to time in accordance with the terms thereof.

“Purchase Price” means, with respect to any Loan Asset, an amount (expressed as
a percentage of par) equal to the greater of (a) zero and (b) the actual price
paid by the Borrower for such Loan Asset (including by funding such Loan Asset
in origination); provided that if the actual price paid (or funded) by the
Borrower for such Loan Asset exceeds 100% of par, the Purchase Price shall be
deemed to be 100%.

“Recipient” means the Administrative Agent and any Lender, as applicable.

“Records” means all documents relating to the Loan Assets, including books,
records and other information executed in connection with the origination or
acquisition of the Loan Assets or maintained with respect to the Loan Assets and
the related Obligors that the Borrower, the Transferor or the Servicer have
generated, in which the Borrower has acquired an interest pursuant to the
Purchase and Sale Agreement or in which the Borrower or the Transferor have
otherwise obtained an interest.

“Recoveries” means, with respect to any Defaulted Loan, the proceeds from the
sale of the Related Collateral, the proceeds of any related Insurance Policy,
any other recoveries with respect to such Loan Asset (without duplication) or
the Related Collateral, and amounts representing late fees and penalties, net of
any amounts received that are required under such Loan Asset, as applicable, to
be refunded to the related Obligor.

“Register” has the meaning assigned to that term in Section 2.13.

“Registered” means a debt obligation that is in registered form for U.S. federal
income tax purposes within the meaning of Section 881(c)(2)(B)(i) of the Code
and the Treasury regulations promulgated thereunder and that is issued after
July 18, 1984; provided that a certificate of interest in a grantor trust shall
not be treated as Registered unless each of the obligations or securities held
by the trust was issued after that date.

“Regularly Scheduled Valuation” has the meaning assigned to that term in
Section 5.01(ff).

 

33



--------------------------------------------------------------------------------

“Related Asset” means, with respect to each Loan Asset, all right, title and
interest of the Borrower in and to:

(a)    all rights with respect to the Loan Assets to which the Transferor and/or
the Borrower, as applicable, is entitled as lender under the applicable
Underlying Instruments;

(b)    any Related Collateral securing a Loan Asset and all Recoveries related
thereto, all payments paid in respect thereof and all monies due or to become
due and paid in respect thereof after the applicable Cut-Off Date and all
liquidation proceeds;

(c)    all Required Loan Documents, the Loan Files related to any Loan Asset,
any Records, and the documents, agreements, and instruments included in the Loan
Files or Records;

(d)    all Insurance Policies with respect to any Loan Asset;

(e)    all Liens, guaranties, indemnities, warranties, letters of credit, and
other agreements or arrangements purporting to secure or support payment of any
Loan Asset, together with all UCC financing statements, mortgages or similar
filings signed or authorized by an Obligor relating thereto;

(f)    all records (including computer records) with respect to the foregoing;
and

(g)    all Proceeds and other benefits of each of the foregoing.

“Related Collateral” means, with respect to a Loan Asset, any property or other
assets designated and pledged or mortgaged as collateral to secure repayment of
such Loan Asset, as applicable, including, any amounts on deposit in any deposit
accounts, cash reserve, collection, custody or lockbox accounts securing the
Loan Asset, mortgaged property and/or a pledge of the stock, membership or other
ownership interests in the related Obligor and all Proceeds from any sale or
other disposition of such property or other assets.

“Release Date” has the meaning set forth in Section 2.07(b).

“Remittance Period” means, (a) as to the initial Payment Date, the period
beginning on, and including, the Closing Date and ending on, and including, the
Determination Date immediately preceding such Payment Date and (b) as to any
subsequent Payment Date, the period beginning, and including, on the first day
after the most recently ended Remittance Period and ending on, and including,
the Determination Date immediately preceding such Payment Date, or, with respect
to the final Remittance Period, the Collection Date.

“Replacement Affiliated Servicer” means a Replacement Servicer that satisfies
each of the following: (i) such Replacement Servicer is an Affiliate of the
existing Servicer with substantially the same personnel, (ii) immediately after
giving effect to the appointment of such Replacement Servicer no Servicer
Removal Event or Servicer Default is or would be in existence and (iii) as of
the date of the appointment of such Replacement Servicer, a Bankruptcy Event
could not reasonably be expected to occur with respect to such Replacement
Servicer, including in connection with any Bankruptcy Event of the existing
Servicer.

 

34



--------------------------------------------------------------------------------

“Replacement Servicer” has the meaning assigned to that term in Section 6.01(c).

“Reporting Date” means the date that is eight (8) Business Days prior to the
15th of each calendar month, commencing in February, 2018.

“Required Lenders” means (a) Morgan Stanley (as a Lender hereunder) and its
successors and assigns and (b) the other Lenders, if any, representing, together
with Morgan Stanley, an aggregate of at least 51% of the aggregate Commitments
of the Lenders then in effect.

“Required Loan Documents” means, for each Loan Asset, the following documents or
instruments, all as specified on the related Loan Asset Checklist:

(a)    (i) the original executed promissory note or, in the case of a lost note,
a copy of the executed underlying promissory note accompanied by an original
executed affidavit and indemnity endorsed by the Borrower in blank (and an
unbroken chain of endorsements from each prior holder of such promissory note to
the Borrower), or (ii) if such promissory note is not issued in the name of the
Borrower or is a Noteless Loan, (A) an executed copy of each assignment and
assumption agreement, transfer document or instrument relating to such Loan
Asset evidencing the assignment of such Loan Asset from any prior third party
owner thereof to the Borrower and from the Borrower in blank;

(b)    copies of the executed (i) guaranty, (ii) Underlying Instrument, (iii) if
applicable, acquisition agreement (or similar agreement) and (iv) security
agreement or other agreement that secures the obligations represented by such
Loan Asset, in each case as set forth on the Loan Asset Checklist; and

(c)    with respect to any Loan Asset originated by the Transferor and with
respect to which the Transferor acts as administrative agent (or in a comparable
capacity), either (i) copies of the UCC-1 financing statements, if any, and any
related continuation statements, each showing the Obligor, as debtor, and the
Transferor, as secured party, and each with evidence of filing thereon, or
(ii) copies of any such financing statements certified by the Servicer to be
true and complete copies thereof in instances where the original financing
statements have been sent to the appropriate public filing office for filing, in
each case, as set forth in the Loan Asset Checklist.

“Required Sale Assets” means all assets owned by the Borrower that would
disqualify the Borrower from using the “loan securitization exclusion” under the
Volcker Rule (as determined by the Administrative Agent in its reasonable
discretion).

“Responsible Officer” means, with respect to any Person, any duly authorized
officer of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer of such Person to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject.

“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any class of membership interests of the Borrower now
or hereafter outstanding, except a dividend paid solely in interests of that
class of membership interests or in

 

35



--------------------------------------------------------------------------------

any junior class of membership interests of the Borrower; (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any class of membership interests of the Borrower
now or hereafter outstanding, (c) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire membership interests of the Borrower now or
hereafter outstanding, and (d) any payment of management fees by the Borrower.
For the avoidance of doubt, (x) payments and reimbursements due to the Servicer
in accordance with this Agreement or any other Transaction Document do not
constitute Restricted Junior Payments, and (y) distributions by the Borrower to
holders of its membership interests of Loan Assets or of cash or other proceeds
relating thereto which have been substituted by the Borrower in accordance with
this Agreement shall not constitute Restricted Junior Payments.

“Retained Interest” means, with respect to any Loan Asset that is transferred to
the Borrower, (a) all of the obligations, if any, of the agent(s) under the
documentation evidencing such Loan Asset and (b) the applicable portion of the
interests, rights and obligations under the documentation evidencing such Loan
Asset that relate to such portion(s) of the indebtedness and interest in other
obligations that are owned by another lender.

“Review Criteria” has the meaning assigned to that term in Section 11.02(b)(i).

“Revolving Loan” means a loan that is a line of credit or contains an unfunded
commitment arising from an extension of credit to an Obligor, pursuant to the
terms of which amounts borrowed may be repaid and subsequently reborrowed.

“Revolving Period” means the period commencing on the Closing Date and ending on
the day preceding the earlier to occur of (a) the Commitment Termination Date
and (b) the Facility Maturity Date.

“S&P” means Standard & Poor’s Ratings Group, a Standard & Poor’s Financial
Services LLC business (or its successors in interest).

“Sanctioned Person” means at any time, (a) a Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list, or other Sanctions-related list maintained the United
Nations Security Council, the European Union, or Her Majesty’s Treasury of the
United Kingdom, (b) a Person or a person with whom dealings are prohibited or
restricted under any Sanctions, (c) any Person located, organized or resident in
a country or territory that is the subject of comprehensive Sanctions generally
prohibiting dealings with such country or territory (as of the date hereof,
Crimea, Cuba, Iran, North Korea, and Syria), or (d) any Person owned fifty
(50) percent or more by or controlled by any such Person or Persons described in
clauses (a) through (c) above, to the extent such relationship of ownership or
control renders such Person a Person with whom dealings are prohibited or
restricted under any Sanctions.

“Sanctions” means economic and trade sanctions administered or enforced by any
of the following authorities: OFAC, the U.S. Department of State, the European
Union, Her Majesty’s Treasury (United Kingdom) or the United Nations Security
Council.

 

36



--------------------------------------------------------------------------------

“Scheduled Payment” means each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan Asset, as adjusted
pursuant to the terms of the related Underlying Instruments.

“Second Lien Loan” means any Loan Asset (a) that is secured by a valid and
perfected Lien on substantially all of the Obligor’s assets constituting Related
Collateral for such Loan Asset, subject only to the prior Lien provided to
secure the obligations under a “first lien” loan pursuant to typical commercial
terms, and any other expressly permitted Liens under the Underlying Instrument
for such Loan Asset, including any “permitted liens” as defined in such
Underlying Instrument, or such comparable definition if “permitted liens” is not
defined therein, (b) that provides that the payment obligation of the Obligor on
such Loan Asset is “senior debt” and, except for the express lien priority
provisions under the documentation of the “first lien” lenders, is either senior
to, or pari passu with, all other Indebtedness of such Obligor, and (c) that the
Servicer determines in accordance with the Servicing Standard that the value of
the Related Collateral on or about the time of origination equals or exceeds the
Outstanding Balance of the Loan Asset plus the aggregate outstanding balances of
all other Indebtedness of equal or greater seniority secured by the same Related
Collateral (including, without limitation, the outstanding principal balance of
the “first lien” loan).

“Secured Obligations” has the meaning assigned to that term in Section 2.12(a).

“Secured Party” means each of the Administrative Agent, each Lender, each
Affected Party, each Indemnified Party, the Collateral Custodian, the Collateral
Agent and the Account Bank.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Senior Leverage Ratio” means, with respect to any Loan Asset or any portion of
any Loan Asset, as applicable, for any period, the meaning of “Senior Leverage
Ratio” or any comparable definition relating to first lien senior secured (or
such applicable lien or applicable level within the capital structure)
indebtedness in the Underlying Instruments for each such Loan Asset, and in any
case that “Senior Leverage Ratio” or such comparable definition is not defined
in such Underlying Instruments, the ratio of (a) first lien senior secured (or
such applicable lien or applicable level within the capital structure)
Indebtedness (including FLLO Loans) less Unrestricted Cash, in each case, as of
the applicable test date, to (b) EBITDA, for the period of four (4) consecutive
fiscal quarters most recently ended on or prior to such date, or if the Obligor
of such Loan Asset was organized or formed within the previous year, another
applicable test period as determined by the Administrative Agent in its sole
discretion, as calculated by the Servicer in accordance with the Servicing
Standard using information from and calculations consistent with the relevant
compliance statements and financial reporting packages provided by the relevant
Obligor as per the requirements of the related Underlying Instruments.

“Senior Servicing Fee” means the senior fee payable to the Servicer in
accordance with the terms hereof on each Payment Date in arrears in respect of
each Remittance Period, which fee shall be equal to the product of (a) 0.15% per
annum, (b) the arithmetic mean of the aggregate Outstanding Balance of all
Eligible Loans on the first day and on the last day of the

 

37



--------------------------------------------------------------------------------

related Remittance Period and (c) the actual number of days in such Remittance
Period divided by 360; provided that, (i) in the sole discretion of the
Servicer, the Servicer may, from time to time, waive all or any portion of the
Senior Servicing Fee payable on any Payment Date and (ii) the Senior Servicing
Fee may not be increased without the consent of the Transferor.

“Servicer” means, as of any date of determination, the Person then authorized,
pursuant to Section 6.01 to service, administer, and collect on the Loan Assets
and exercise rights and remedies in respect of the same.

“Servicer Certificate” has the meaning assigned to that term in Section 6.08(c).

“Servicer Default” means the occurrence of any one or more of the following
events:

(a)    any failure by the Borrower to make any payment, transfer or deposit into
the Collection Account (including with respect to bifurcation and remittance of
Interest Collections and Principal Collections), as required by any Transaction
Documents, which continues unremedied for a period of two (2) Business Days;
provided that, if such failure results solely from an administrative error or
omission by the Collateral Agent or the Account Bank, such default continues for
a period of five (5) or more Business Days after the Servicer receives written
notice of, or a Responsible Officer of the Servicer has knowledge of such
administrative error or omission;

(b)    any failure by the Servicer to deliver any required Servicing Report on
or before the date such report is required to be made or given under the terms
of this Agreement, unless as a result of good faith error or mistake cured
within five (5) Business Days after the earlier to occur of: (1) the Servicer
receives written notice of such failure from the Administrative Agent, or (2) a
Responsible Officer of the Servicer has knowledge of such failure;

(c)    any assignment of the rights or obligations as “Servicer” hereunder to
any Person (other than an Affiliate of the existing Servicer having
substantially the same personnel) without the prior written consent of the
Administrative Agent, which consent may be withheld by the Administrative Agent
in its sole and absolute discretion;

(d)    any representation, warranty or certification made by the Servicer (in
each case, solely in its capacity as Servicer) in any Transaction Document or in
any certificate delivered pursuant to any Transaction Document shall prove to
have been materially incorrect when made, unless in the case of a good faith
error or mistake, any effects of such material incorrectness are remedied within
a period of five (5) Business Days after the earlier to occur of (x) the date on
which written notice of such material incorrectness is given by the
Administrative Agent to the Servicer or (y) the date on which a Responsible
Officer of the Servicer acquires knowledge thereof;

(e)    a Servicer Removal Event described in clause (d) of the definition
thereof occurs, the Administrative Agent has delivered a Servicer Removal Notice
under Section 6.01(b) and a new Servicer has not been appointed in accordance
with Section 6.01(c) within fifteen (15) days; or

 

38



--------------------------------------------------------------------------------

(f)    except as otherwise provided in this definition of “Servicer Default,”
any failure on the part of the Servicer (in each case, solely in its capacity as
Servicer) duly to (i) observe or perform any other covenants or agreements of
the Servicer set forth in this Agreement or the other Transaction Documents to
which the Servicer is a party (including any delegation of the Servicer’s duties
that is not permitted by Section 6.01 of this Agreement) or (ii) comply with the
Servicing Standard regarding the servicing of the Collateral, and, in each case,
the same continues unremedied for a period of five (5) Business Days (if such
failure can be remedied) after the earlier to occur of (x) the date on which
written notice of such failure is given or (y) the date on which a Responsible
Officer of the Servicer acquires knowledge thereof.

“Servicer ERISA Event” means (a) with respect to a Servicer Pension Plan, any of
the events set forth in Section 4043(c) of ERISA or the regulations issued
thereunder, other than events for which the thirty (30) day notice period has
been waived; (b) a withdrawal by the Servicer or any of its ERISA Affiliates
from a Servicer Pension Plan subject to Section 4063 of ERISA during a plan year
in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as a termination under
Section 4062(e) of ERISA; (c) the failure to satisfy the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA), whether or not waived, with respect to a Servicer Pension Plan; (d) the
failure by the Servicer or any ERISA Affiliate to make any required contribution
to a Multiemployer Plan; (e) the incurrence by the Servicer or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to a complete
or partial withdrawal by the Servicer or any of its ERISA Affiliates from a
Multiemployer Plan, or receipt by the Servicer or any of its ERISA Affiliates of
written notification from a Multiemployer Plan that it is in insolvency pursuant
to Section 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (f) the filing by the administrator of any
Servicer Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate a Servicer Pension Plan under Section 4041(c) of ERISA, the
treatment of a Servicer Pension Plan or Multiemployer Plan amendment as a
termination under Section 4041 or Section 4041A of ERISA, or the institution by
the PBGC of proceedings to terminate a Servicer Pension Plan or Multiemployer
Plan or the appointment of a trustee to administer, any Servicer Pension Plan;
(g) the imposition of any liability under Title IV of ERISA with respect to the
termination of any Servicer Pension Plan or Multiemployer Plan, other than for
the payment of plan contributions or PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Servicer or any of its ERISA Affiliates; (h) the
filing by the PBGC of a notice of a Lien pursuant to Section 4068 of ERISA with
regard to any of the assets of the Servicer; or (i) the occurrence of a
non-exempt prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) which could result in liability to the Servicer or any
of its ERISA Affiliates.

“Servicer Pension Plan” means an “employee pension benefit plan” as such term is
defined in Section 3(2) of ERISA, other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Service or
any ERISA Affiliate of the Servicer or to which the Servicer or any ERISA
Affiliate of the Servicer contributes or has an obligation to contribute, or has
any liability (whether actual or contingent).

 

39



--------------------------------------------------------------------------------

“Servicer Removal Event” means the occurrence of any one or more of the
following events:

(a)    any Servicer Default;

(b)    any Event of Default;

(c)    the failure of the Servicer to satisfy the Financial Covenant Test;

(d)    (x) dissolution, termination or liquidation, in whole or in part,
transfer or other disposition, in each case, of all or substantially all of the
assets of the Servicer, (y) merger of the Servicer into another Person where the
Servicer is not the surviving entity or (z) a Bankruptcy Event with respect to
the Servicer;

(e)    the failure of the Servicer to make any payment when due (after giving
effect to any related grace period set forth in the related agreements) under an
agreement for Indebtedness to which it is a party in an amount in excess of
$25,000,000;

(f)    (i) the rendering of one or more judgments, decrees or orders by a court
or arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $25,000,000 against the Servicer, and the
Servicer shall not have either (A) discharged or provided for the discharge of
any such judgment, decree or order in accordance with its terms or (B) perfected
a timely appeal of such judgment, decree or order and caused the execution of
same to be stayed during the pendency of the appeal; (ii) any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Servicer to enforce any such judgment; or (iii) the Servicer shall have made
payments of amounts in excess of $25,000,000 in the settlement of any
litigation, claim or dispute (excluding payments actually made from insurance
proceeds); or

(g)    the occurrence of a Servicer ERISA Event that could reasonably be
expected to have a Material Adverse Effect.

“Servicer Removal Notice” has the meaning assigned to that term in
Section 6.01(b).

“Servicing Fee” means the Senior Servicing Fee and the Subordinated Servicer
Fee.

“Servicing Report” has the meaning assigned to that term in Section 6.08(b).

“Servicing Standard” means, with respect to any Loan Assets included in the
Collateral, to service and administer such Loan Assets in accordance with
Applicable Law, the terms of this Agreement, the Underlying Instruments, all
customary and usual servicing practices for loans like the Loan Assets and, to
the extent consistent with the foregoing, (a)(i) if the Servicer is the
originator or an Affiliate thereof, the higher of: (A) the same care, skill,
prudence and diligence with which the Servicer exercises with respect to
comparable assets that it manages for itself and its Affiliates having similar
investment objectives and restrictions, and (B) the standards, policies and
procedures that are customarily followed by institutional asset managers of
national standing relating to assets of the nature and character of the Loan
Assets, and (ii) if the Servicer is not the originator or an Affiliate thereof,
the same care, skill, prudence and diligence with which the Servicer services
and administers loans for its own account or for the account of others; (b) with
a view to maximize the value of the Loan Assets; and (c) without regard to:
(i) the Servicer’s obligations to incur servicing and administrative expenses
with respect to a Loan Asset, (ii) the

 

40



--------------------------------------------------------------------------------

Servicer’s right to receive compensation for its services hereunder or with
respect to any particular transaction, (iii) the ownership by the Servicer or
any Affiliate thereof of any Loan Assets, or (iv) the ownership, servicing or
management for others by the Servicer of any other loans or property by the
Servicer.

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders equity for the Transferor and its subsidiaries at such date.

“Similar Law” has the meaning assigned to that term in Section 4.01(x).

“Solvent” means, as to any Person as of any date of determination, having a
state of affairs such that all of the following conditions are met: (a) the fair
value of the property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of
Section 101(32) of the Bankruptcy Code; (b) the present fair saleable value of
the property of such Person in an orderly liquidation of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts and other liabilities as they become absolute and matured;
(c) such Person is able to realize upon its property and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business; (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (e) such
Person is not engaged in a business or a transaction, and does not propose to
engage in a business or a transaction, for which such Person’s property assets
would constitute unreasonably small capital.

“Standby Investment” means an interest bearing demand deposit account.

“State” means one of the fifty states of the United States or the District of
Columbia.

“Stated Maturity” means December 21, 2022.

“Structured Finance Obligation” means any obligation of a special purpose
vehicle secured directly by, referenced to, or representing ownership of, a pool
of receivables or other assets, including collateralized debt obligations and
single asset repackages.

“Subsidiary” means with respect to a Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.

“Subordinated Servicing Fee” means the subordinated fee payable to the Servicer
in accordance with the terms hereof on each Payment Date in arrears in respect
of each Remittance Period, which fee shall be equal to the product of (a) 0.25%
per annum, (b) the arithmetic mean of the aggregate Outstanding Balance of all
Eligible Loans on the first day and on the last day of the related Remittance
Period and (c) the actual number of days in such Remittance Period

 

41



--------------------------------------------------------------------------------

divided by 360; provided that, (i) in the sole discretion of the Servicer, the
Servicer may, from time to time, waive all or any portion of the Subordinated
Servicing Fee payable on any Payment Date and (ii) the Subordinated Servicing
Fee may not be increased without the consent of the Transferor.

“Substitute Eligible Loan Asset” means each Eligible Loan Asset Granted by the
Borrower to the Collateral Agent, on behalf of the Secured Parties, pursuant to
Section 2.07(b)(ii).

“Synthetic Security” means a security or swap transaction that has payments
associated with either payments of interest and/or principal on a reference
obligation or the credit performance of a reference obligation.

“Tax Expense Cap” means, for any Payment Date, a per annum amount equal to
$50,000.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), charges, assessments or fees of any
nature (including interest, penalties, and additions thereto) that are imposed
by any Governmental Authority.

“Termination/Reduction Notice” means each notice required to be delivered by the
Borrower in respect of any termination of this Agreement or any permanent
reduction of the Facility Amount, in the form of Exhibit F.

“Total Borrower Capitalization” means, on any date of determination, the sum of
(a) the Aggregate Adjusted Borrowing Value plus (b) the aggregate amount on
deposit in the Principal Collection Subaccount.

“Total Leverage Ratio” means, with respect to any Loan Asset for any period, the
meaning of “Total Leverage Ratio” or any comparable definition in the Underlying
Instruments for each Loan Asset, and in any case that “Total Leverage Ratio” or
such comparable definition is not defined in such Underlying Instruments, the
ratio of (a) Indebtedness less Unrestricted Cash, in each case, as of the period
of four (4) consecutive fiscal quarters most recently ended on or prior to such
date, or if the Obligor of such Loan Asset was organized or formed within the
previous year, another applicable test period as determined by the
Administrative Agent in its sole discretion, to (b) EBITDA, for the period of
four (4) consecutive fiscal quarters most recently ended on or prior to such
date, or if the Obligor of such Loan Asset was organized or formed within the
previous year, another applicable test period as determined by the
Administrative Agent in its sole discretion, as calculated by the Servicer in
accordance with the Servicing Standard using information from and calculations
consistent with the relevant compliance statements and financial reporting
packages provided by the relevant Obligor as per the requirements of the related
Underlying Instruments.

“Transaction Documents” means this Agreement, any Assignment and Acceptance, the
Purchase and Sale Agreement, the Collection Account Agreement, the Collateral
Agent Fee Letter, the Collateral Custodian Fee Letter, the Lender Fee Letter and
each document, instrument or agreement related to any of the foregoing.

 

42



--------------------------------------------------------------------------------

“Transferor” means Owl Rock Capital Corporation, in its capacity as the
Transferor hereunder and as the seller under the Purchase and Sale Agreement,
together with its successors and assigns in such capacity.

“Transferor Participation Interest” means a participation interest in a loan
that satisfies each of the following criteria: (a) such participation would
constitute a Loan Asset were it acquired directly, (b) the seller of such
participation is a lender on the underlying loan, (c) the aggregate
participation in the loan granted by such participation seller to all
participants (including the Borrower) does not exceed the principal amount or
commitment with respect to which such participation seller is a lender under
such loan, (d) such participation does not grant, in the aggregate, to the
participant in such participation a greater interest than the selling
participation seller holds in the loan or commitment that is the subject of the
participation, (e) the entire purchase price for such participation is paid in
full (without the benefit of financing from the participation seller) at the
time of the participant’s acquisition, (f) the participation provides the
participant with all of the economic benefit and risk of the whole or part of
the loan or commitment that is the subject of the loan participation, (g) such
participation is documented under a Loan Syndications and Trading Association or
similar market agreement standard for loan participation transactions among
institutional market participants, (h) such participation is not a
sub-participation interest in any loan, (i) the participation seller is the
Transferor or an Affiliate, and (j) such participation shall require an
elevation to a full assignment within sixty (60) calendar days.

“U.S. Tax Compliance Certificate” has the meaning assigned to that term in
Section 2.11(g)(i)c.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York, except as otherwise specified in this Agreement.

“Underlying Instruments” means the loan agreement, credit agreement or other
agreement pursuant to which a Loan Asset has been issued or created and each
other agreement that governs the terms of or secures the obligations represented
by such Loan Asset or of which the holders of such Loan Asset are the
beneficiaries.

“United States” means the United States of America.

“United States Tax Person” means a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Unitranche Loan” means any Loan Asset (1)(a) that is secured by a valid and
perfected first priority Lien on substantially all of the Obligor’s assets
constituting Related Collateral for such Loan Asset, subject to expressly
permitted Liens, including any “permitted liens” as defined in the Underlying
Instrument for such Loan Asset or such comparable definition if “permitted
liens” is not defined therein, (b) that provides that the payment obligation of
the Obligor on such Loan Asset is either senior to, or pari passu with, all
other Indebtedness of such Obligor, and (c) for which no other Indebtedness of
the Obligor secured by a Lien on the Related Collateral exists or is outstanding
or (2) that would constitute a First Lien Loan but for clause (e) of the
definition thereof.

 

43



--------------------------------------------------------------------------------

“Unmatured Event of Default” means any breach of or failure to comply with a
representation, warranty, covenant or other agreement under the Transaction
Documents that, if it continues uncured, will, with lapse of time, notice or
lapse of time and notice, constitute an Event of Default.

“Unrestricted Cash” means, (a) with respect to any Loan Asset, the meaning of
“Unrestricted Cash” or any comparable definition in the Underlying Instruments
for the applicable Loan Asset and (b) in any case that “Unrestricted Cash” or
such comparable definition is not defined in such Underlying Instruments or
otherwise as applicable in this Agreement, cash and cash equivalents of the
applicable Person available for use for general corporate purposes and not held
in any reserve account or legally or contractually restricted for any particular
purposes or uses.

“Unused Fee” has the meaning assigned to that term in Section 2.09.

“Unused Fee Rate” means a rate equal to 0.75% per annum.

“Valuation Standard” means a standard that will be satisfied if an Approved
Valuation Firm uses one or a combination of methodologies that are generally
acceptable in the market as commercially reasonable practices to derive a fair
assessment of the current market value of an Eligible Loan Asset; provided that
such assessment shall take into consideration, but not be limited to, the
following:

(a)    the financial performance and outlook of the Obligor of such Eligible
Loan Asset;

(b)    a fundamental analysis to value the Obligor of such Eligible Loan Asset
which may be based on discounted cash flow and a multiples-based approach based
on comparable companies in the relevant sector or another generally accepted
methodology for valuing companies in the relevant sector;

(c)    the current market environment (e.g., quoted trading levels on the
Eligible Loan Asset (if available), the relative trading levels and yields for
debt instruments of comparable companies and any relevant middle market
indices); and

(d)    any other facts or circumstances deemed relevant by the Approved
Valuation Firm, including such facts and circumstances that constitute the basis
for a Value Adjustment Event with respect to such Eligible Loan Asset, if
applicable.

“Value Adjustment Event” means, with respect to any Loan Asset, the occurrence
of any one or more of the following events after the related Cut-Off Date:

(a)    (i) the Cash Interest Coverage Ratio with respect to such Loan Asset on
any date reported under the Underlying Instrument is less than 1.10:1.00 or is
less than 20% of the Cash Interest Coverage Ratio with respect to such Loan
Asset as calculated on the applicable Cut-Off Date, (ii) either (A) the Total
Leverage Ratio with respect to such Loan Asset on any date reported under the
Underlying Instrument (assuming an outstanding balance under any working capital
facility, if applicable, equal to the average of the outstanding balance
thereunder during the preceding twelve (12) month period), minus the Total
Leverage Ratio calculated on the

 

44



--------------------------------------------------------------------------------

Cut- Off Date equal or exceeds 1.00:1.00 or (B) the Total Leverage Ratio with
respect to such Loan Asset on any date reported under the Underlying Instrument
(assuming an outstanding balance under any working capital facility, if
applicable, equal to the average of the outstanding balance thereunder during
the preceding twelve (12) month period) increases by more than 20% from the same
Total Leverage Ratio as calculated on the applicable Cut-Off Date, or (iii) the
EBITDA with respect to such Loan Asset on any date reported under the Underlying
Instrument decreases by more than 20% of the EBITDA calculated on the Cut-Off
Date; provided that with respect to any working capital facility of an Obligor
of a Loan Asset that has fewer than twelve (12) months of outstanding balances
as of the Cut-Off Date with respect to the related Loan Asset, any such missing
outstanding balances shall be assumed balances agreed by the Administrative
Agent and the Servicer;

(b)    an Obligor payment default occurs under such Loan Asset that continues
and has not been cured after giving effect to any grace period applicable
thereto, but in no event more than five (5) Business Days, after the applicable
due date under the related Underlying Instruments;

(c)    any payment default occurs under any other senior or pari passu
obligation for borrowed money of the related Obligor;

(d)    a Bankruptcy Event with respect to the related Obligor (after giving
effect to any applicable grace or cure period thereunder);

(e)    the related Obligor fails to deliver to the Borrower or the Servicer any
financial reporting information (i) as required by the Underlying Instruments of
such Loan Asset (after giving effect to any applicable grace or cure period
thereunder) ; provided that the Borrower may waive such failure to deliver any
such financial reporting information required to be delivered under such
Underlying Instrument for a period of not more than five (5) calendar days after
the applicable grace or cure period, and (ii) with a frequency of at least
quarterly, but which shall in no case exceed sixty (60) days after the end of
each quarter and one hundred and fifty (150) days after the end of each fiscal
year;

(f)    the occurrence of a Material Modification with respect to such Loan
Asset;

(g)    a breach of a financial covenant (including the financial covenants
described in clause (a) of this definition) by the related Obligor in respect of
such Loan Asset occurs (after giving effect to any applicable grace or cure
period thereunder but in no event more than seven (7) days);

(h)    the relevant Obligor, as determined by the Servicer in accordance with
the Servicing Standard, commences formal restructuring or workout negotiations
with its creditors, agrees to or completes a debt-for-equity swap or formally
engages a restructuring advisor;

(i)    the Servicer determines that all or a material portion of such Loan Asset
is uncollectible or otherwise places it on non-accrual status in accordance with
the policies and procedures of the Servicer and the Servicing Standard; or

 

45



--------------------------------------------------------------------------------

(j)    the value assigned to such Eligible Loan Asset by an Approved Valuation
Firm in a Regularly Scheduled Valuation is equal to or less than 90% of the
Outstanding Balance thereof.

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

“Warranty Breach Loan Asset” has the meaning set forth in the Purchase and Sale
Agreement.

“Weighted Average Advance Rate” means, as of any date of determination with
respect to all Eligible Loan Assets included in the Aggregate Adjusted Borrowing
Value, the number obtained by (a) summing the products obtained by multiplying
(i) the Advance Rate of each Eligible Loan Asset by (ii) such Eligible Loan
Asset’s contribution to the Aggregate Adjusted Borrowing Value and dividing
(b) such sum by the Aggregate Adjusted Borrowing Value.

“Weighted Average Life” means, as of any date of determination, the number
obtained by (a) for each Eligible Loan Asset (other than a Defaulted Loan),
multiplying the amount of each scheduled distribution of principal to be paid
after such determination date by the number of years (rounded to the nearest
hundredth) from such determination date until such scheduled distribution of
principal is due; (b) summing all of the products calculated pursuant to clause
(a) above; and (c) dividing the sum calculated pursuant to clause (b) above by
the sum of all scheduled distributions of principal due on all the Eligible Loan
Assets (other than Defaulted Loans) as of such determination date.

“Weighted Average Life Test” means a test that will be satisfied on any date of
determination if the Weighted Average Life of all Eligible Loan Assets as of
such date is less than or equal to 7.5 years minus the number of years (rounded
to the nearest quarter year) that have elapsed since the Closing Date.

“Weighted Average Spread” means, as of any date of determination, a fraction
(expressed as a percentage) obtained by (a) multiplying the Outstanding Balance
of each floating rate Eligible Loan Asset (other than a Defaulted Loan) included
in the Collateral as of such date by its Effective Spread, (b) summing the
amounts determined pursuant to clause (a) above, and (c) dividing the sum
determined pursuant to clause (b) above by the aggregate Outstanding Balance of
all floating rate Eligible Loan Assets (other than a Defaulted Loan) included in
the Collateral as of such date.

“Weighted Average Spread Test” means a test that will be satisfied on any date
of determination if the Weighted Average Spread is greater than or equal to
5.0%.

“Yield” means the sum of the following, payable on each Payment Date:

(a)    with respect to any previously ended Remittance Period, the sum for each
day in such Remittance Period of amounts determined in accordance with the
following formula (but only to the extent that such amounts were not previously
paid to the Lenders):

YR x L

D

 

46



--------------------------------------------------------------------------------

where:   YR    =   the Yield Rate applicable to such Advance on such day during
such Remittance Period;     L    =   the outstanding principal amount of such
Advance on
such day; and     D    =   360;

plus

(b)    with respect to any previously ended Remittance Period, the sum for each
day in such Remittance Period of amounts determined in accordance with the
following formula (but only to the extent that such amounts were not previously
paid to the Lenders):

YR x L

D

 

where:   YR    =   the Yield Rate applicable on such day;     L    =   the
greater of (a) the Minimum Utilization minus the
Advances Outstanding on such day, and (b) 0; and     D    =   360;

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by Applicable
Law and (ii) Yield shall not be considered paid by any distribution if at any
time such distribution is later required to be rescinded by the Lender to the
Borrower or any other Person for any reason including, such distribution
becoming void or otherwise avoidable under any statutory provision or common law
or equitable action, including, any provision of the Bankruptcy Code.

“Yield Rate” means, for any Advance, as of any date of determination during any
Remittance Period applicable to such Advance, an interest rate per annum equal
to LIBOR on such date plus the Applicable Margin.

“Zero-Coupon Obligation” means any loan that, at the time of purchase, does not
by its terms provide for the payment of cash interest.

Section 1.02    Other Terms.

(a)    All capitalized terms used which are not specifically defined shall have
the meanings provided in Article 9 of the UCC in effect on the date hereof to
the extent the same are used or defined therein.

(b)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date

 

47



--------------------------------------------------------------------------------

hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

Section 1.03    Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

Section 1.04    Interpretation.

In each Transaction Document, unless a contrary intention appears:

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.

(b)    Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

(c)    The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”

(d)    The word “will” shall be construed to have the same meaning and effect as
the word “shall.”

(e)    The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.

(f)    Unless the context requires otherwise (i) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as amended, modified,
supplemented, restated or replaced from time to time in accordance with the
terms thereof (subject to any restrictions on such amendments, modifications,
supplements, restatements or replacements set forth herein), (ii) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (iii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (iv) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (v) all references herein to Articles, Sections, Exhibits,
Annexes and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits, Annexes and Schedules to, this Agreement and (vi) the words
“asset”

 

48



--------------------------------------------------------------------------------

and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

(g)    Unless expressly stated otherwise, any decision to be made at the
discretion of the Administrative Agent (or any Lender) shall be in its sole
discretion.

(h)    All calculations required to be made hereunder with respect to the Loan
Assets and the Borrowing Base shall be made on a trade date basis.

(i)    Reference to any time means New York, New York time (unless expressly
specified otherwise).

(j)    Any reference to “close of business” means 5:00 p.m., New York, New York
time.

(k)    Any use of the term “knowledge” or “actual knowledge” in this Agreement
shall mean actual knowledge after reasonable inquiry.

ARTICLE II

THE FACILITY

Section 2.01    Advances.

(a)    Advances. On the terms and conditions hereinafter set forth, from time to
time from the Closing Date until the end of the Revolving Period, the Borrower
may request that the Lenders make Advances, in an aggregate amount up to the
Availability as of such date, to the Borrower for the purpose of purchasing
Eligible Loan Assets; provided that, no Lender shall be obligated to make any
Advance on or after the date that is two (2) Business Days prior to the earlier
to occur of the Commitment Termination Date or the Facility Maturity Date. Under
no circumstances shall any Lender be required to make any Advance if after
giving effect to such Advance and the addition to the Collateral of the Eligible
Loan Assets being acquired by the Borrower using the proceeds of such Advance,
(i) an Event of Default exists or would result therefrom or an Unmatured Event
of Default exists would result therefrom or (ii) a Borrowing Base Deficiency
exists or would result therefrom. Notwithstanding anything to the contrary
herein, no Lender shall be obligated to provide the Borrower with aggregate
funds in connection with an Advance that would exceed such Lender’s unused
Commitment then in effect.

(b)    Promissory Note. Upon the request of any Lender, the Borrower shall
promptly execute and deliver to such Lender a promissory note of the Borrower
(in form and substance satisfactory to the Administrative Agent in its sole
discretion) evidencing the Advances of such Lender with appropriate insertions
as to the date and principal amount.

 

49



--------------------------------------------------------------------------------

Section 2.02    Procedure for Advances.

(a)    During the Revolving Period, the Lenders will make Advances on any
Business Day at the request of the Borrower, subject to and in accordance with
the terms and conditions of Sections 2.01 and 2.02 and subject to the provisions
of Article III hereof.

(b)    For each Advance, the Borrower shall deliver an irrevocable Notice of
Borrowing to the Administrative Agent and each Lender, with a copy to the
Collateral Agent and the Collateral Custodian, no later than 10:00 a.m. at least
two (2) Business Days before the Business Day on which the Advance is to be
made; provided that, if such Notice of Borrowing is delivered later than 10:00
a.m. on such Business Day, such Notice of Borrowing shall be deemed to have been
received on the following Business Day. Each Notice of Borrowing shall include a
duly completed Borrowing Base Certificate (updated to the date such Advance is
requested and giving pro forma effect to the Advance requested and the use of
the proceeds thereof) and an updated Loan Asset Schedule, and shall include:

(i)    the proposed aggregate amount of such Advance, which amount must be at
least equal to $1,000,000;

(ii)    the proposed date of such Advance; and

(iii)    a representation that all conditions precedent for an Advance described
in Article III hereof have been satisfied.

On the date set forth in the applicable Notice of Borrowing for each Advance,
upon satisfaction of the applicable conditions set forth in Article III, each
Lender shall make available to the Borrower, in same day funds, an amount equal
to such Lender’s Pro Rata Share of such Advance, for deposit by the Collateral
Agent into the Principal Collection Subaccount.

(c)    Each Advance shall bear interest at the applicable Yield Rate.

(d)    Subject to Section 2.16 and the other terms, conditions, provisions and
limitations set forth herein (including, the payment of the Prepayment Premium,
as applicable), the Borrower may borrow, repay or prepay and reborrow Advances
without any penalty, fee or premium on and after the Closing Date and prior to
the end of the Revolving Period.

(e)    The obligation of each Lender to remit its Pro Rata Share of any Advance
shall be several from that of each other Lender and the failure of any Lender to
so make such amount available to the Borrower shall not relieve any other Lender
of its obligation hereunder.

Section 2.03    Determination of Yield. The Administrative Agent shall determine
the Yield in respect of all Advances (including unpaid Yield, if any, due and
payable on a prior Payment Date) to be paid by the Borrower on each Payment Date
for the related Remittance Period and shall advise the Servicer thereof on or
prior to the third (3rd) Business Day prior to such Payment Date.

Section 2.04    Remittance Procedures. The Servicer shall instruct the
Collateral Agent by delivery of the Servicing Report and, if the Servicer fails
to do so, the Administrative Agent may instruct the Collateral Agent, to apply
funds on deposit in the Collection Account as described in this Section 2.04;
provided that, at any time after delivery of a Notice of Exclusive Control, the
Administrative Agent shall instruct the Collateral Agent to apply funds on
deposit in the Collection Account as described in this Section 2.04.

 

50



--------------------------------------------------------------------------------

(a)    Interest Payments prior to an Event of Default. In the absence of a
continuing Event of Default and prior to the Facility Maturity Date, on each
Payment Date, the Collateral Agent shall (as directed pursuant to the first
paragraph of this Section 2.04) transfer Interest Collections in the Collection
Account to the following Persons in the following amounts, calculated as of the
most recent Determination Date, and priority:

(i)    to the payment of Taxes, registration and filing fees then due and owing
by the Borrower that are attributable solely to the operations of the Borrower;
provided that the aggregate amounts payable under this clause (i) shall not
exceed the Tax Expense Cap;

(ii)    to the payment of accrued and unpaid Administrative Expenses; provided
that the aggregate amounts payable under this clause (ii) shall not exceed the
Administrative Expense Cap;

(iii)    to the Servicer, in payment in full of all accrued and unpaid Senior
Servicing Fees;

(iv)    pro rata, in accordance with the amounts due under this clause (iv), to
each Lender, all Yield, the Unused Fee and any Breakage Fees that are accrued
and unpaid as of the last day of the related Remittance Period;

(v)    pro rata, to each Lender and the Administrative Agent, as applicable, all
accrued and unpaid fees, expenses (including attorneys’ fees, costs and
expenses), Increased Costs and indemnity amounts payable by the Borrower to the
Administrative Agent or any Lender under the Transaction Documents;

(vi)    to pay the Advances Outstanding to the extent necessary to eliminate any
outstanding Borrowing Base Deficiency, on a pro forma basis after giving effect
to all payments through this clause (vi);

(vii)    to pay the Advances Outstanding, together with any applicable
Prepayment Premium not paid pursuant to Section 2.04(b)(ii), in connection with
any complete refinancing or termination of this Agreement in accordance with
Section 2.16(b), until paid in full;

(viii)    to the payment of any Administrative Expenses, to the extent not paid
pursuant to clause (ii) above due to the limitation contained therein;

(ix)    to the Servicer, in payment in full of all accrued and unpaid
Subordinated Servicing Fees;

(x)    to pay to the Servicer, all reasonable expenses incurred in connection
with the performance of its duties under the Transaction Documents;

 

51



--------------------------------------------------------------------------------

(xi)    [reserved]; and

(xii)    any remaining amounts, (A) if an Unmatured Event of Default has
occurred and is continuing, to the Collection Account as Interest Collections
and (B) if an Unmatured Event of Default is not continuing, to the Borrower for
payment as directed by the Borrower, including (1) as a distribution to the
Transferor as the holder of the Equity Interest in the Borrower or (2) for
deposit in the Collection Account as Interest Collections or Principal
Collections.

(b)    Principal Payments prior to an Event of Default. In the absence of a
continuing Event of Default and prior to the Facility Maturity Date, on each
Payment Date the Collateral Agent shall (as directed pursuant to the first
paragraph of this Section 2.04) transfer Principal Collections in the Collection
Account to the following Persons in the following amounts, calculated as of the
most recent Determination Date, and priority:

(i)    to pay amounts due under Section 2.04(a)(i) through 2.04(a)(v), to the
extent not paid thereunder;

(ii)    (A) during the Revolving Period, to pay amounts due under
Section 2.04(a)(vi) but only to the extent not paid in full thereunder and to
the extent necessary to eliminate any outstanding Borrowing Base Deficiency, on
a pro forma basis after giving effect to all payments through this clause (ii);
or (B) during the Amortization Period, to repay the Advances Outstanding, and
any accrued and unpaid Prepayment Premium, until paid in full;

(iii)    to the payment of any Administrative Expenses, to the extent not paid
pursuant to clause (i);

(iv)    to pay amounts due under Section 2.04(a)(ix) to the extent not paid
thereunder;

(v)    to pay amounts due under Section 2.04(a)(x) to the extent not paid
thereunder;

(vi)    to pay amounts due under Section 2.04(a)(xi) to the extent not paid
thereunder;

(vii)    during the Revolving Period, at the sole discretion of the Servicer, to
reinvest in Eligible Loan Assets pursuant to Section 2.18 (and for the avoidance
of doubt, the Servicer may designate an amount for reinvestment under this
clause (vii) that is lower than the funds available, such that the balance shall
be distributed under clause (viii) below); and

(viii)    any remaining amounts, (A) if an Unmatured Event of Default has
occurred and is continuing, to Collection Account as Principal Collections and
(B) if an Unmatured Event of Default is not continuing to the Borrower for
payment as directed by the Borrower, including (1) as distribution to the
Transferor as the holder of the Equity Interest in the Borrower (provided that,
on a pro forma basis, (a)

 

52



--------------------------------------------------------------------------------

such distribution does not result in a Borrowing Base Deficiency, (b) the
Collateral Quality Test are satisfied and (c) the Borrower would be in
compliance with the Concentration Limitations) or (2) for deposit in the
Collection Account as Interest Collections or Principal Collections.

(c)    Payment on and after the occurrence of an Event of Default. If an Event
of Default exists or after the Facility Maturity Date, on each Business Day
thereafter the Collateral Agent shall (as directed pursuant to the first
paragraph of this Section 2.04) transfer all funds in the Collection Account to
the following Persons in the following amounts, calculated as of the prior
Business Day, and priority:

(i)    to the payment of Taxes, registration and filing fees then due and owing
by the Borrower that are attributable solely to the operations of the Borrower;
provided that the aggregate amounts payable under this clause (a)(i) shall not
exceed the Tax Expense Cap;

(ii)    to the payment of accrued and unpaid Administrative Expenses;

(iii)    to the Servicer, in payment in full of all accrued and unpaid Senior
Servicing Fees;

(iv)    pro rata, in accordance with the amounts due under this clause (iv), to
each Lender, all Yield, the Unused Fee and any Breakage Fees that are accrued
and unpaid as of the last day of the related Remittance Period;

(v)    pro rata, to each Lender and the Administrative Agent, as applicable, all
accrued and unpaid fees, expenses (including attorneys’ fees, costs and
expenses), Increased Costs and indemnity amounts payable by the Borrower to the
Administrative Agent or any Lender under the Transaction Documents;

(vi)    to pay first the Advances Outstanding, and then any applicable
Prepayment Premium, until paid in full;

(vii)    to the payment of any Administrative Expenses, to the extent not paid
pursuant to clause (ii) above due to the limitation contained therein;

(viii)    to the Servicer, in payment in full of all accrued and unpaid
Subordinated Servicing Fees;

(ix)    to the Servicer, all reasonable expenses incurred in connection with the
performance of its duties under the Transaction Documents;

(x)    [reserved]; and

(xi)    to the Borrower, any remaining amounts, for payment as directed by the
Borrower, including (A) as a distribution to the Transferor as the holder of the
Equity Interest in the Borrower or (B) for deposit in the Collection Account as
Interest Collections or Principal Collections.

 

53



--------------------------------------------------------------------------------

(d)    Insufficiency of Funds. The parties hereby agree that if the funds on
deposit in the Collection Account are insufficient to pay any amounts due and
payable on a Payment Date or otherwise, the Borrower shall nevertheless remain
responsible for, and shall pay when due, all amounts payable under this
Agreement and the other Transaction Documents in accordance with the terms of
this Agreement and the other Transaction Documents. The parties further agree
that the rights of the holders of any Equity Interest in the Borrower to
distributions by the Borrower and in and to the Collateral, including any
payment from Proceeds of Collateral, are fully subordinated and junior to the
Obligations of the Borrower to the Secured Parties. In the event the Borrower is
subject to a Bankruptcy Event, any claim that the holders of any Equity Interest
in the Borrower may have with respect to the such distributions shall,
notwithstanding anything to the contrary herein and notwithstanding any
objection to, or rescission of, such filing, be fully subordinate in right of
payment to the Obligations of the Borrower to the Secured Parties. The foregoing
sentence and the provisions of Section 2.04 shall constitute a “subordination
agreement” within the meaning of Section 510(a) of the Bankruptcy Code. The
Borrower and the Transferor hereby agree that the Transferor may only receive
distributions from the Borrower from amounts available to the Borrower pursuant
to Sections 2.04(a)(xii), 2.04(b)(viii) and 2.04(c)(xi).

(e)    Repayment of Obligations. Notwithstanding anything to the contrary
contained herein, the Borrower shall repay the Advances Outstanding, all accrued
and unpaid Yield, any Breakage Fees, Increased Costs, all accrued and unpaid
costs and expenses of the Administrative Agent and Lenders, all Administrative
Expenses and all other Obligations (other than unmatured contingent
indemnification obligations) in full on the Facility Maturity Date.

Section 2.05    Instructions to the Collateral Agent and the Account Bank. All
instructions and directions given to the Collateral Agent or the Account Bank by
the Servicer, the Borrower or the Administrative Agent pursuant to Section 2.04
shall be in writing (including instructions and directions transmitted to the
Collateral Agent or the Account Bank by or email), and such written instructions
and directions shall be delivered with a written certification that such
instructions and directions are in compliance with the provisions of
Section 2.04. The Servicer and the Borrower shall immediately transmit to the
Administrative Agent by email a copy of all instructions and directions given to
the Collateral Agent or the Account Bank by such party pursuant to Section 2.04.
The Administrative Agent shall promptly transmit to the Servicer and the
Borrower by email a copy of all instructions and directions given to the
Collateral Agent or the Account Bank by the Administrative Agent pursuant to
Section 2.04. If the Administrative Agent disagrees with the computation of any
amounts to be paid or deposited by the Borrower or the Servicer under
Section 2.04 or otherwise pursuant to this Agreement, or upon their respective
instructions or direction of the Servicer or the Borrower, it shall so notify
the Borrower, the Servicer and the Collateral Agent or the Administrative Agent,
as applicable, in writing and in reasonable detail to identify the specific
disagreement. If such disagreement cannot be resolved within two (2) Business
Days, the determination of the Administrative Agent as to such amounts shall be
conclusive and binding on the parties hereto absent manifest error. In the event
the Collateral Agent or the Account Bank receives instructions from the Servicer
or the Borrower which conflict with any instructions received from the
Administrative Agent, the Collateral Agent or the Account Bank, as applicable,
shall rely on and follow the instructions given by the Administrative Agent.

 

54



--------------------------------------------------------------------------------

Section 2.06    Borrowing Base Deficiency Payments; Equity Cure.

(a)    In addition to any other obligation of the Borrower to cure any Borrowing
Base Deficiency pursuant to the terms of this Agreement, if, on any day prior to
the Collection Date, any Borrowing Base Deficiency exists, then the Borrower
shall eliminate such Borrowing Base Deficiency in its entirety within two
(2) Business Days by effecting one or more (or any combination thereof) of the
following actions in order to eliminate such Borrowing Base Deficiency as of
such date of determination: (i) deposit cash in Dollars into the Principal
Collection Subaccount, (ii) repay Advances Outstanding (together with any
Breakage Fees in respect of the amount so prepaid), (iii) subject to the
approval of the Administrative Agent, in its sole discretion, Grant additional
Eligible Loan Assets, and/or (iv) delivery of an Equity Cure Notice pursuant to
Section 2.06(c) (and after delivery of such Equity Cure Notice, the Borrower
shall eliminate such Borrowing Base Deficiency in accordance with such
Section 2.06(c)).

(b)    No later than 2:00 p.m. on the Business Day prior to the proposed
repayment of Advances Outstanding or Grant of additional Eligible Loan Assets
pursuant to Section 2.06(a), the Borrower (or the Servicer on its behalf) shall
deliver (i) to the Administrative Agent (with a copy to the Collateral Agent and
the Collateral Custodian) notice of such repayment or Grant and a duly completed
Borrowing Base Certificate, updated to the date such repayment or Grant is being
made and giving pro forma effect to such repayment or Grant, and (ii) to the
Administrative Agent (with a copy to the Collateral Custodian), if applicable, a
description of any Eligible Loan Asset and each Obligor of such Eligible Loan
Asset to be Granted and an updated Loan Asset Schedule. Any notice pertaining to
any repayment or any Grant pursuant to this Section 2.06 shall be irrevocable.

(c)    Borrower may cure a Borrowing Base Deficiency pursuant to
Section 2.06(a)(iv) by delivering a notice to the Administrative Agent within
two (2) Business Days after such Borrowing Base Deficiency (such notice, an
“Equity Cure Notice”) and subject to the following requirements:

(i)    Such Equity Cure Notice sets forth evidence reasonably satisfactory to
the Administrative Agent that (A) the Transferor has rights pursuant to its
Constituent Documents to call capital from its limited partners in an aggregate
amount sufficient to cure such Borrowing Base Deficiency, (B) the Transferor has
made a capital call on its limited partners in an aggregate amount sufficient to
cure such Borrowing Base Deficiency and (C) the Transferor intends to contribute
such funds to the Borrower;

(ii)    The amount necessary to cure such Borrowing Base Deficiency is
contributed from the Transferor to the Borrower in immediately available funds,
and such amount shall be applied by the Borrower to eliminate such Borrowing
Base Deficiency, in each case, within ten (10) Business Days, or with the
consent of the Administrative Agent up to fifteen (15) Business Days, of the
date such Equity Cure Notice is delivered to the Administrative Agent;

 

55



--------------------------------------------------------------------------------

(iii)    The Administrative Agent has consented to such Equity Cure Notice, such
consent not to be unreasonably withheld, conditioned or delayed, within one
(1) Business Day of receipt thereof.

; provided, however, that if the Administrative Agent has refused to consent to
such Equity Cure Notice, the Borrower shall eliminate such Borrowing Base
Deficiency in its entirety not later than one (1) Business Day after the earlier
of the receipt of notice of such refusal (which such notice may be via
electronic mail) or the expiration of the two (2) Business Day period
contemplated by Section 2.06(a) above by effecting one or more of the actions
contemplated by clauses (i), (ii) or (iii) of Section 2.06(a).

Notwithstanding anything to the contrary contained herein, an Equity Cure Notice
must be delivered by the Borrower hereunder not later than 11:00 a.m., New York
City time, on any Business Day on which such notice is permitted to be delivered
hereunder.

Section 2.07    Sale of Loan Assets; Affiliate Transactions.

(a)    Discretionary Sales. The Borrower shall be permitted to sell any Loan
Asset and any Margin Stock or other Collateral that is not a Permitted
Investment to any Person, including Affiliates of the Transferor, from time to
time prior to the Facility Maturity Date (such sale, a “Discretionary Sale”);
provided that (i) the proceeds of such sale shall be deposited into the
Collection Account, (ii) any sale to an Affiliate of the Transferor meets the
requirements set forth in Section 2.07(d) below, (iii) after giving effect to
any such sale, no Borrowing Base Deficiency shall exist, (iv) no event has
occurred, or would result from such sale, which constitutes an Event of Default
and no event has occurred and is continuing, or would result from such sale,
which constitutes an Unmatured Event of Default, and (v) after giving effect to
any such sale, the Collateral Quality Tests are satisfied or, if not satisfied,
are maintained or improved.

(b)    Repurchase or Substitution of Warranty Breach Loan Assets. If on any day
a Loan Asset is (or becomes) a Warranty Breach Loan Asset and is required to be
repurchased (or a Substitute Eligible Loan Asset is to be substituted for such
Warranty Breach Loan Asset , in each case in accordance with Section 2.2 of the
Purchase and Sale Agreement, the Borrower shall either:

(i)    make a deposit to the Collection Account (for allocation pursuant to
Section 2.04) in immediately available funds in an amount equal to the amount
received from the Transferor pursuant to the Purchase and Sale Agreement;
provided that (A) the Administrative Agent shall have the right to determine
whether the amount so deposited is sufficient to satisfy the requirements of the
Purchase and Sale Agreement and (B) the deposit of such funds into the
Collection Account may result from the sale of such Warranty Breach Loan Asset
pursuant to Section 2.07(a); or

(ii)    substitute for such Warranty Breach Loan Asset a Substitute Eligible
Loan Asset.

 

56



--------------------------------------------------------------------------------

Upon confirmation of the deposit of the amounts set forth in Section 2.07(b)(i)
into the Collection Account or the delivery by the Borrower of a Substitute
Eligible Loan Asset for each Warranty Breach Loan Asset pursuant to
Section 2.07(b)(ii) (the date of such confirmation or delivery, the “Release
Date”), such Warranty Breach Loan Asset and Related Asset shall be removed from
the Collateral and, as applicable, the Substitute Eligible Loan Asset and
Related Asset shall be included in the Collateral. On the Release Date of each
Warranty Breach Loan Asset, the Collateral Agent, for the benefit of the Secured
Parties, shall automatically and without further action be deemed to release to
the Borrower, without recourse, representation or warranty, all the right, title
and interest and any Lien of the Collateral Agent, for the benefit of the
Secured Parties in, to and under the Warranty Breach Loan Asset and any Related
Asset and all future monies due or to become due with respect thereto.

(c)    Conditions to Sales, Substitutions and Repurchases. Any sales,
substitutions or repurchases effected pursuant to Sections 2.07(a), or 2.07(b)
shall be subject to the satisfaction of the following conditions (as certified
in writing to the Administrative Agent and Collateral Agent by the Borrower):

(i)    the Borrower shall deliver a Borrowing Base Certificate and an updated
Loan Asset Schedule to the Administrative Agent (with a copy to the Collateral
Custodian) in connection with such sale, substitution or repurchase;

(ii)    the Borrower shall deliver a list of all Loan Assets to be sold,
substituted, repurchased;

(iii)    the Borrower shall (A) with respect to sales and repurchases, give one
(1) Business Day’s notice of such sale, or repurchase to the Administrative
Agent and Collateral Agent and (B) with respect to substitutions, have received
an Approval Notice (for each Loan Asset added to the Collateral on the related
Cut-Off Date);

(iv)    the Borrower shall notify the Administrative Agent of any amount to be
deposited into the Collection Account in connection with any sale, substitution
or repurchase;

(v)    the representations and warranties contained in Sections 4.01, 4.02 and
4.03 hereof shall continue to be correct in all respects, except to the extent
relating to an earlier date; and

(vi)    any repayment of Advances Outstanding in connection with any sale,
substitution or repurchase of Loan Assets hereunder shall comply with the
requirements set forth in Section 2.16.

(d)    Affiliate Transactions. Notwithstanding anything to the contrary set
forth herein or in any other Transaction Document, the Transferor (or an
Affiliate thereof) shall not reacquire from the Borrower and the Borrower shall
not transfer to the Transferor or to Affiliates of the Transferor, and none of
the Transferor nor any Affiliates thereof will have a right or ability to
purchase, the Loan Assets of the Borrower other than in a transaction on arm’s
length terms and at a price for each such Loan Asset at least equal to the
greater of the Assigned Value or fair

 

57



--------------------------------------------------------------------------------

market value of such Loan Asset; provided that (i) the Borrower has provided
notice to the Administrative Agent setting forth the price at which such Loan
Asset is proposed to be sold and (ii) unless otherwise consented to by the
Administrative Agent, (A) the aggregate Outstanding Balance of Loan Assets
(excluding any Loan Asset that was at the time of the commitment to sell
resulting in an Excess Concentration Amount and any Loan Asset that has been
subject to a Valuation Adjustment Event) sold to the Transferor or any Affiliate
thereof pursuant to Section 2.07(a) shall not in aggregate exceed 20% of the
aggregate Outstanding Balance of all Loan Assets (including Principal Proceeds
held in the Collection Account) measured as of the date of such sale and
(B) unless otherwise consented to by the Administrative Agent, after giving
effect to such sale, either (x) no Borrowing Base Deficiency shall exist or
(y) if a Borrowing Base Deficiency already exists such Borrowing Base Deficiency
will not be higher as a result of such sale.

(e)    Distribution of Certain Assets. Notwithstanding anything to the contrary
herein, the Borrower shall be permitted to distribute to the Transferor any
Equity Security and any Loan Asset that has an Adjusted Borrowing Value of zero
if, after giving effect to such transfer, no Event of Default, Unmatured Event
of Default or Borrowing Base Deficiency has occurred and is continuing.

Section 2.08    Payments and Computations, Etc.

(a)    All amounts to be paid or deposited by the Borrower or the Servicer
hereunder shall be paid or deposited in accordance with the terms hereof no
later than 1:00 p.m. on the day when due in Dollars in immediately available
funds to the Collection Account or such other account as is designated by the
Administrative Agent. Any Obligation hereunder shall not be reduced by any
distribution of any portion of Available Collections if at any time such
distribution is rescinded or required to be returned by any Lender to the
Borrower or any other Person for any reason. Each Advance shall accrue interest
at the applicable Yield Rate for each day during each applicable Remittance
Period. All computations of interest and all computations with respect to the
Yield and the Yield Rate shall be computed on the basis of a year of three
hundred and sixty (360) days and the actual number of days elapsed. Each Advance
shall accrue interest at the Yield Rate for each day beginning on, and
including, the Advance Date with respect to such Advance and ending on, but
excluding, the date such Advance is repaid in full.

(b)    Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of Yield or any fee payable hereunder, as the case may
be. To the extent that Available Collections are insufficient on any Payment
Date to satisfy the full amount of any Increased Costs pursuant to
Section 2.04(a)(v) and Section 2.04(b)(i), such unpaid amounts shall remain due
and owing and shall be payable on the next succeeding Payment Date until repaid
in full.

(c)    If any Advance requested by the Borrower pursuant to Section 2.02 is not
for any reason whatsoever, except as a result of the gross negligence or willful
misconduct of, or failure to fund such Advance on the part of, the Lenders, made
or effectuated, as the case may be, on the date specified therefor, the Borrower
shall indemnify such Lender against any loss, cost or expense incurred by such
Lender related thereto, including, any loss (including cost of

 

58



--------------------------------------------------------------------------------

funds and out-of-pocket expenses), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund Advances or maintain the Advances. Any such Lender shall provide to the
Borrower documentation setting forth the amounts of any loss, cost or expense
referred to in the previous sentence, such documentation to be conclusive absent
manifest error.

Section 2.09    Unused Fee. The Borrower shall pay, in accordance with
Section 2.04, pro rata to each Lender, an unused fee (the “Unused Fee”) payable
in arrears for each Remittance Period, equal to the sum of the products for each
day during such Remittance Period of (a) one (1) divided by three hundred and
sixty (360), (b) the Unused Fee Rate and (c)(x) the Facility Amount (provided
that during an Event of Default, clause (a) of the proviso in the definition of
Facility Amount shall be disregarded for purposes of calculating the Unused
Fee), minus (y) the greater of (i) the Advances Outstanding on such date and
(ii) the Minimum Utilization.

Section 2.10    Increased Costs; Capital Adequacy.

(a)    If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
assessment, fee, insurance charge, liquidity or similar requirement (including
any compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by, any the
Administrative Agent, any Lender or any Affiliate, participant, successor or
assign thereof (each of which shall be an “Affected Party”); provided that a
participant shall be subject to the proviso to Section 12.04(b);

(ii)    impose on any Affected Party or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Advances or participation therein or the obligation or right of any Lender to
make Advances hereunder;

(iii)    change the amount of capital maintained or required or requested or
directed to be maintained by any Affected Party;

(iv)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(v)    change the rate for, or the manner in which the Federal Deposit Insurance
Corporation (or a successor thereto) assesses deposit insurance premiums or
similar charges;

and the result of any of the foregoing shall be to increase the cost to or
impose a cost upon such Affected Party of funding or making or maintaining any
Advance or of maintaining its obligation to make any such Advance or otherwise
performing its obligations under the Transaction

 

59



--------------------------------------------------------------------------------

Documents or to increase the cost to such Affected Party or to reduce the amount
of any sum received or receivable by such Affected Party, whether of principal,
interest or otherwise or to require any payment calculated by reference to the
amount of interest or loans received or held by such Affected Party and such
Affected Party is generally charging such amounts to similarly situated
borrowers, then the Borrower will pay to such Affected Party such additional
amount or amounts as will compensate such Affected Party for such additional
costs incurred or reduction suffered.

(b)    If any Affected Party determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Affected Party’s capital or on the capital of Affected Party’s
holding company, if any, as a consequence of this Agreement or the Advances made
by such Affected Party to a level below that which such Affected Party or
Affected Party’s holding company could have achieved but for such Change in Law
and such Affected Party is generally charging such amounts to similarly situated
borrowers, then from time to time the Borrower will pay to such Affected Party
such additional amount or amounts as will compensate such Affected Party or
Affected Party’s holding company for any such reduction suffered.

(c)    A certificate of an Affected Party providing an explanation of the
applicable Change in Law, certifying that such Affected Party is generally
charging such amounts to similarly situated borrowers and setting forth the
amount or amounts necessary to compensate such Affected Party or its holding
company, as the case may be, as specified in clause (a) or (b) of this
Section 2.10 shall be delivered to the Borrower and shall be conclusive absent
manifest error. In determining any amount provided for in this Section 2.10, the
Affected Party may use any reasonable averaging and attribution methods. The
Borrower shall pay such Affected Party the amount shown as due on any such
certificate on the Payment Date following receipt thereof.

(d)    Failure or delay on the part of any Affected Party to demand compensation
pursuant to this Section 2.10 shall not constitute a waiver of any Affected
Party’s right to demand such compensation; provided that the Borrower shall not
be required to compensate any Affected Party pursuant to this Section 2.10 for
any increased costs or reductions incurred more than one hundred and eighty
(180) days prior to the date that such Affected Party notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Affected Party’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the one hundred and eighty (180)-day period referred to above
shall be extended to include the period of retroactive effect thereof.

(e)    In the event that any Affected Party shall incur any loss or expense
(including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Affected Party to make
any purchase or loan or maintain any purchase or loan) as a result of any
Advance not being made in accordance with a request therefor under Section 2.02,
then, on the Payment Date following written notice from such Affected Party to
the Borrower, the Borrower shall pay to such Affected Party, the amount of such
loss or expense. Such written notice (which shall include calculations in
reasonable detail) shall, in the absence of manifest error, be conclusive and
binding upon the Borrower.

 

60



--------------------------------------------------------------------------------

Section 2.11     Taxes.

(a)    Any and all payments made by the Borrower or made by the Servicer on
behalf of the Borrower under this Agreement will be made free and clear of and
without deduction or withholding for or on account of any Taxes, except as
required by Applicable Law. If any Taxes are required by Applicable Law to be
withheld from any amounts payable to any Recipient, then the applicable
withholding agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with Applicable Law and, if such Tax is an
Indemnified Tax, then the amount payable by the Borrower to such Person will be
increased as necessary (the amount of such increase, the “Additional Amount”)
such that every net payment made under this Agreement after withholding or
deduction for or on account of any Indemnified Taxes (including, any Indemnified
Taxes on such increase) is not less than the amount that would have been paid
had no such deduction or withholding been made.

(b)    The Borrower or Servicer shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent or a Lender timely reimburse it for the payment of, any
Other Taxes.

(c)    The Borrower, the Servicer and the Transferor shall pay (i) with respect
to the Borrower, on the Payment Date pertaining to the Remittance Period in
which such cost is incurred and (ii) with respect to the Servicer and the
Transferor, on demand, in each case, any and all stamp, sales, excise and other
Taxes and fees payable or determined to be payable to any Governmental Authority
in connection with the execution, delivery, filing and recording of this
Agreement, the other Transaction Documents or any other document providing
liquidity support, credit enhancement or other similar support to the Lenders in
connection with this Agreement or the funding or maintenance of Advances
hereunder.

(d)    The Borrower will indemnify, from funds available to it pursuant to
Section 2.04 each Recipient for the full amount of Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.11) payable or paid by such Person or required to be
withheld or deducted from a payment to such Recipient and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. All payments in respect of
this indemnification shall be made within ten (10) days from the date a written
demand therefor is delivered to the Borrower. A certificate as to the amount of
such payment or liability delivered to the Borrower by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

(e)    Each Lender shall severally indemnify the Administrative Agent, within
ten (10) days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), and (ii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Transaction Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or

 

61



--------------------------------------------------------------------------------

legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Transaction Document
or otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this
Section 2.11(e).

(f)    Within thirty (30) days after the date of any payment by the Borrower or
by the Servicer on behalf of the Borrower of any Taxes, the Borrower or the
Servicer, as applicable, will furnish to the Administrative Agent at the
applicable address set forth on this Agreement, appropriate evidence of payment
thereof.

(g)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Transaction Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.11(g)(i), (ii) and (iii)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(i)    If any Lender is not a United States Tax Person, such Lender shall
deliver to the Borrower, to the extent legally entitled to do so, with a copy to
the Administrative Agent, on or prior to the date such Lender becomes a party to
the Agreement (and from time to time thereafter upon reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

a.    in the case of a Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Transaction Document, executed copies of IRS Form W-8BEN or W-8BEN-E,
as applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Transaction
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

b.    executed copies of IRS Form W-8ECI;

 

62



--------------------------------------------------------------------------------

c.    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit P-1 to the effect that such Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” related to the Borrower as described
in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or

d.    to the extent a Lender is not the beneficial owner, executed copies of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit P-2 or Exhibit
P-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Lender is a partnership and one or
more direct or indirect partners of such Lender are claiming the portfolio
interest exemption, such Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit P-4 on behalf of each such direct and
indirect partner;

(ii)    If a Lender is a United States Tax Person, such Lender shall deliver to
the Borrower, with a copy to the Administrative Agent, on or prior to the date
such Lender becomes a party to this Agreement (and from time to time thereafter
upon reasonable request of the Borrower or the Administrative Agent), two (or
such other number as may from time to time by prescribed by Applicable Law) duly
completed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax.

(iii)    If a payment made to a Lender under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Applicable Law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (iii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iv)    If any Lender is not a United States Tax Person, such Lender shall, to
the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this

 

63



--------------------------------------------------------------------------------

Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed copies of any other form
prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made.

(v)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.11(g) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(h)    Unless required by Applicable Law, at no time shall the Administrative
Agent have any obligation to file for or otherwise pursue on behalf of a Lender,
or have any obligation to pay to any Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender, as the case may be. If
any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Indemnified Taxes as to which it has been
indemnified or paid Additional Amounts pursuant to this Section 2.11, it shall
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made or Additional Amounts paid under this
Section 2.11 with respect to the Indemnified Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 2.11(h) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.11(h), in no event will the indemnified party by required to pay any
amount to any indemnifying party pursuant to this Section 2.11(h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position that the indemnified party would have been in if the indemnification
payments or Additional Amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(i)    Each party’s obligations under this Section 2.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any
Transaction Document.

(j)    If at any time the Borrower shall be liable for the payment of any
Additional Amounts in accordance with this Section 2.11, then the Borrower shall
have the option to terminate this Agreement (in accordance with the provisions
of Section 2.16(b)); provided that such option to terminate shall in no event
relieve the Borrower of paying any amounts owing pursuant to this Section 2.11
in accordance with the terms hereof.

 

64



--------------------------------------------------------------------------------

Section 2.12    Grant of a Security Interest; Collateral Assignment of
Agreements.

(a)    To secure the prompt and complete payment in full when due, whether by
lapse of time, acceleration or otherwise, of the Obligations and the performance
by the Borrower of all of the covenants and obligations to be performed by it
pursuant to this Agreement and each other Transaction Document, whether now or
hereafter existing, due or to become due, direct or indirect, or absolute or
contingent (collectively, the “Secured Obligations”), the Borrower hereby
(i) collaterally assigns and pledges to the Collateral Agent, on behalf of the
Secured Parties and (ii) Grants a security interest to the Collateral Agent, on
behalf of the Secured Parties, in all of the Borrower’s right, title and
interest in, to and under (but none of the obligations under) all of the
Collateral, whether now existing or hereafter arising or acquired by the
Borrower, and wherever the same may be located. For the avoidance of doubt, the
Collateral shall not include any Excluded Amounts, and the Borrower does not
hereby assign, pledge or Grant a security interest in any such amounts. Anything
herein to the contrary notwithstanding, (x) the Borrower shall remain liable
under the Collateral to the extent set forth therein to perform all of its
duties and obligations thereunder to the same extent as if this Agreement had
not been executed, (y) the exercise by the Collateral Agent, for the benefit of
the Secured Parties, of any of its rights in the Collateral shall not release
the Borrower from any of its duties or obligations under the Collateral, and
(z) none of the Administrative Agent, the Collateral Agent, any Lender nor any
Secured Party shall have any obligations or liability under the Collateral by
reason of this Agreement, nor shall the Administrative Agent, the Collateral
Agent, any Lender nor any Secured Party be obligated to perform any of the
obligations or duties of the Borrower thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.

The foregoing Grant shall, for the purpose of determining the property subject
to the Lien of this Agreement, be deemed to include any securities and any
investments Granted to the Collateral Agent by or on behalf of the Borrower,
whether or not such securities or investments satisfy the criteria set forth in
the definitions of “Eligible Loan Asset” or “Permitted Investments,” as the case
may be.

(b)    As Security for the Secured Obligations, the Borrower hereby collaterally
assigns to the Collateral Agent, for the benefit of the Secured Parties, all of
the Borrower’s right and title to and interest in, to and under (but not any
obligations under) the Purchase and Sale Agreement (and any UCC financing
statements filed under or in connection therewith), the Underlying Instruments
related to each Loan Asset, all other agreements, documents and instruments
evidencing, securing or guarantying any Loan Asset and all other agreements,
documents and instruments related to any of the foregoing but excluding any
Excluded Amounts or Retained Interest (the “Assigned Documents”). In furtherance
and not in limitation of the foregoing, the Borrower hereby collaterally assigns
to the Collateral Agent, for the benefit of the Secured Parties, any rights of
the Borrower to indemnification under the Purchase and Sale Agreement. The
Borrower confirms that until the Collection Date the Collateral Agent (at the
direction of the Administrative Agent) on behalf of the Secured Parties shall
have the right to enforce on behalf of the Borrower the Borrower’s rights and
remedies under the Purchase and Sale Agreement and any UCC financing statements
filed under or in connection therewith for the benefit of the Secured Parties,
and that the Borrower shall not enforce such rights on its own behalf without
the consent of the Administrative Agent.

The parties hereto agree that such collateral assignment to the Collateral
Agent, for the benefit of the Secured Parties, shall terminate upon the
Collection Date.

 

65



--------------------------------------------------------------------------------

Section 2.13    Evidence of Debt. The Administrative Agent shall maintain,
solely for this purpose as a non-fiduciary agent of the Borrower, at its address
referred to in Section 12.02 a copy of each assignment and acceptance agreement
and participation agreement delivered to and accepted by it and a register for
the recordation of the names and addresses and interests of the Lenders
(including principal amounts and stated interest on the Advances) (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent and
each Lender shall treat each person whose name is recorded in the Register as a
Lender under this Agreement for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower or any Lender at any
reasonable time during business hours and from time to time upon reasonable
prior notice. No Advance hereunder shall be assigned or sold, in whole or in
part without registering such assignment or sale on the Register.

Section 2.14    Release of Loan Assets. The Borrower may obtain the release of
(a) any Loan Asset (and the Related Asset) sold or substituted in accordance
with the applicable provisions of Section 2.07, (b) any Loan Asset (and the
Related Asset) with respect to which all amounts have been paid in full by the
related Obligor and deposited in the Collection Account and (c) the entire
Collateral following the Collection Date. The Collateral Agent, for the benefit
of the Secured Parties, shall, at the sole expense of the Servicer and the
Borrower and at the direction of the Administrative Agent, execute such
documents and instruments of release as may be prepared by the Servicer on
behalf of the Borrower, give notice of such release to the Collateral Custodian
(in the form of Exhibit J) (unless the Collateral Custodian and Collateral Agent
are the same Person) and take other such actions as shall reasonably be
requested by the Borrower to effect such release of the Lien created pursuant to
this Agreement. Upon receiving such notification by the Collateral Agent as
described in the immediately preceding sentence, if applicable, the Collateral
Custodian shall deliver the Required Loan Documents to the Borrower.

Section 2.15    Treatment of Amounts Received by the Borrower. Amounts received
by the Borrower pursuant to Section 2.07 on account of Loan Assets shall be
treated as payments of Principal Collections or Interest Collections, as
applicable, on Loan Assets hereunder.

Section 2.16    Prepayment; Termination; Reduction; Increase of the Facility
Amount; Early Amortization Period.

(a)    Except as expressly permitted or required herein, including, any
repayment necessary to cure a Borrowing Base Deficiency, Advances Outstanding
may only be prepaid in whole or in part at the option of the Borrower at any
time by delivering a Notice of Reduction (which notice shall include a Borrowing
Base Certificate) to the Administrative Agent and the Collateral Agent at least
one (1) Business Day, or in the case of any prepayment in whole, at least three
(3) Business Days, prior to such prepayment. Upon any prepayment, the Borrower
shall also pay in full all accrued and unpaid Yield, any Breakage Fees,
Increased Costs and all accrued and unpaid costs and expenses of the
Administrative Agent and Lenders related to such prepayment; provided that no
reduction in Advances Outstanding shall be given effect unless (i) sufficient
funds have been remitted to pay all such amounts in full, as determined by the
Administrative Agent, in its sole discretion and (ii) no event has occurred or
would result from such prepayment which would constitute an Event of Default or
an Unmatured Event of Default. The Administrative Agent shall apply amounts
received from the Borrower pursuant to

 

66



--------------------------------------------------------------------------------

this Section 2.16(a) to the payment of any Breakage Fees and to the pro rata
reduction of the Advances Outstanding. Any notice relating to any repayment
pursuant to this Section 2.16(a) shall be irrevocable.

(b)    The Borrower may, at its option and upon three (3) Business Days’ prior
written notice of such termination or permanent reduction in the form of Exhibit
F to the Administrative Agent and the Collateral Agent, either (i) terminate
this Agreement and the other Transaction Documents upon payment in full of all
Advances Outstanding, all accrued and unpaid Yield and Fees, any Breakage Fees,
Increased Costs, all accrued and unpaid costs and expenses of the Administrative
Agent and Lenders, all accrued and unpaid Administrative Expenses, payment of
the Prepayment Premium pro rata to each Lender and payment of all other
Obligations (other than unmatured contingent indemnification obligations), or
(ii) permanently reduce in part the Facility Amount upon payment in full, all
accrued and unpaid Yield and Unused Fees (pro rata with respect to the portion
of the Facility Amount so reduced), any Breakage Fees, Increased Costs, all
accrued and unpaid costs and expenses of the Administrative Agent and Lenders,
all accrued and unpaid Administrative Expenses, and the Prepayment Premium pro
rata to each Lender and payment of all other Obligations (other than unmatured
contingent indemnification obligations). Any Termination/Reduction Notice
relating to any reduction or termination pursuant to this Section 2.16(b) shall
be irrevocable. The Commitment of each Lender shall be reduced by an amount
equal to its Pro Rata Share (prior to giving effect to any reduction of
Commitments hereunder) of the aggregate amount of any reduction under this
Section 2.16(b).

(c)    The Borrower hereby acknowledges and agrees that the Prepayment Premium
constitutes additional consideration for the Lenders to enter into this
Agreement.

(d)    The Borrower may elect to terminate the Revolving Period and begin the
Amortization Period (such election, the “Early Amortization Election”) in the
event that either

(i)    the Administrative Agent (i) rejects in its sole discretion Loan Assets
that otherwise satisfy the Eligibility Criteria (without giving effect to the
first proviso set forth in the lead-in paragraph to Schedule III), it being
understood that a failure to respond to a request for an Approval Notice within
seven (7) Business Days after the Administrative Agent’s receipt of all
information reasonably requested by the Administrative Agent to evaluate the
credit shall be a rejection for purposes of this clause (d) or (ii) approves an
Advance Rate for an Eligible Loan Asset that is less than the Minimum Advance
Rate as set forth in the Advance Rate Matrix for such loan type (unless the
Borrower in its sole discretion agrees to such lower Advance Rate), in either
case, more than five (5) Obligors in any trailing twelve (12) month period;
provided, that, in the case of clause (i) above, (1) each such Loan Asset has
been originated in line with the Servicer’s existing Servicing Standard and
(2) each such Loan Asset was owned by the Transferor or a binding commitment for
such Loan Asset had been entered into by the Transferor, in each case, at the
time the related approval requested was submitted to the Administrative Agent
and the Borrower has provided satisfactory evidence to the Administrative Agent
in its sole discretion of such ownership or binding commitment. For the
avoidance of doubt, after an Early Amortization Election, the Borrower may no
longer request or obtain any Advances and the Facility Amount shall be reduced
in the manner described in the definition thereof; or

 

67



--------------------------------------------------------------------------------

(ii)    the lowest “asset coverage ratio” permitted for business development
companies in accordance with Section 18 of the 1940 Act is decreased by a change
in Applicable Law, the Borrower requests the Administrative Agent to consent to
an amendment to the definition of “BDC Asset Coverage Test” to conform the
permitted level to such new lowest “asset coverage ratio,” and the
Administrative Agent fails to consent to such amendment.

Section 2.17    Collections and Allocations.

(a)    The Collateral Agent shall promptly identify all Available Collections
received in the Collection Account as being on account of Interest Collections
or Principal Collections (as designated by the Servicer) and shall segregate all
Interest Collections and Principal Collections and transfer the same to the
Interest Collection Subaccount and the Principal Collection Subaccount,
respectively. The Servicer shall comply with its obligations specified in
Section 5.03(k). If, notwithstanding such compliance, the Servicer receives any
collections directly, the Servicer shall transfer, or cause to be transferred,
any such collections received directly by it (if any) to the Collection Account
by the close of business within two (2) Business Days after such Collections are
received; provided that the Servicer shall identify to the Collateral Agent any
collections received directly by the Servicer as being on account of Interest
Collections or Principal Collections. The Collateral Agent shall further provide
to the Servicer a statement as to the amount of Interest Collections and
Principal Collections on deposit in the Interest Collection Subaccount and the
Principal Collection Subaccount no later than three (3) Business Days after each
Determination Date for inclusion in the Servicing Report delivered pursuant to
Section 6.08(b). It is understood and agreed that the Servicer shall remain
liable for the proper allocation of the aforementioned Collections into the
appropriate accounts.

(b)    On the Cut-Off Date with respect to any Loan Asset, the Servicer will
deposit or will cause the Borrower to deposit into the Collection Account all
Available Collections received in respect of Eligible Loan Assets being
transferred to and included as part of the Collateral on such date.

(c)    With the prior written consent of the Administrative Agent (a copy of
which will be provided by the Servicer to the Collateral Agent), the Servicer
may withdraw from the Collection Account any deposits thereto constituting
Excluded Amounts if the Servicer has, prior to such withdrawal and consent,
delivered to the Administrative Agent a report setting forth the calculation of
such Excluded Amounts in form and substance satisfactory to the Administrative
Agent and the Collateral Agent in their sole discretion.

(d)    Prior to the delivery of a Notice of Exclusive Control, the Servicer
shall, pursuant to written instruction (which may be in the form of standing
instructions), direct the Collateral Agent to invest, or cause the investment
of, funds on deposit in the Collection Account in Permitted Investments, from
the date of this Agreement until the Collection Date. Absent any such written
instruction, such funds shall be invested in the Standby Investment. A Permitted
Investment acquired with funds deposited in the Collection Account shall mature
not later than

 

68



--------------------------------------------------------------------------------

the Business Day immediately preceding any Payment Date, and shall not be sold
or disposed of prior to its maturity. All such Permitted Investments shall be
registered in the name of the Account Bank or its nominee for the benefit of the
Collateral Agent. All income and gain realized from any such investment, as well
as any interest earned on deposits in the Collection Account shall be
distributed in accordance with the provisions of Article II hereof. The Borrower
shall deposit in the Collection Account (with respect to investments made
hereunder of funds held therein), an amount equal to the amount of any actual
loss incurred, in respect of any such investment, immediately upon realization
of such loss. None of the Account Bank, the Collateral Agent, the Collateral
Custodian, the Administrative Agent or any Lender shall be liable for the amount
of any loss incurred, in respect of any investment, or lack of investment, of
funds held in the Collection Account. The parties hereto acknowledge that the
Collateral Agent, the Administrative Agent, a Lender or any of their respective
Affiliates may receive compensation with respect to the Permitted Investments.

(e)    Until the Collection Date, neither the Borrower nor the Servicer shall
have any rights of direction or withdrawal, with respect to amounts held in the
Collection Account, except to the extent explicitly set forth in Section 2.04,
Section 2.17(c) or Section 2.18.

Section 2.18    Reinvestment of Principal Collections.

On the terms and conditions hereinafter set forth as certified in writing to the
Collateral Agent and the Administrative Agent, on any day prior to the end of
the Revolving Period, the Servicer may, to the extent of any Principal
Collections on deposit in the Principal Collection Subaccount:

(a)    withdraw such funds for the purpose of reinvesting in additional Eligible
Loan Assets to be Granted hereunder; provided that the following conditions are
satisfied:

(i)    all conditions precedent set forth in Section 3.02 and Section 3.04 have
been satisfied;

(ii)    no Event of Default has occurred, or would result from such withdrawal
and reinvestment, and no Unmatured Event of Default, Servicer Removal Event or
Borrowing Base Deficiency exists or would result from such withdrawal and
reinvestment;

(iii)    the representations and warranties contained in Sections 4.01, 4.02 and
4.03 hereof shall continue to be correct in all respects, except to the extent
relating to an earlier date; and

(iv)    delivery of a Disbursement Request and a Borrowing Base Certificate,
each executed by the Borrower and a Responsible Officer of the Servicer; or

(b)    withdraw such funds for the purpose of making payments in respect of the
Advances Outstanding at such time in accordance with and subject to the terms of
Section 2.16.

 

69



--------------------------------------------------------------------------------

Upon the satisfaction of the applicable conditions set forth in this
Section 2.18 (as certified by the Borrower to the Collateral Agent and the
Administrative Agent), the Collateral Agent shall release funds from the
Principal Collection Subaccount as directed by the Servicer in an amount not to
exceed the lesser of (x) the amount requested by the Servicer for reinvestment
or repayment and (y) the amount on deposit in the Principal Collection
Subaccount on such day.

Section 2.19    Mitigation Obligations. Designation of a Different Lending
Office. If any Lender requests compensation under Section 2.10, or requires the
Borrower to pay any Indemnified Taxes or Additional Amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.11
2.11, then such Lender shall (at the request of the Borrower) use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.10 or Section 2.11 2.11, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

ARTICLE III

CONDITIONS PRECEDENT

Section 3.01    Conditions Precedent to Effectiveness.

(a)    This Agreement shall be effective upon satisfaction of the conditions
precedent that:

(i)    all acts and conditions (including, the obtaining of any necessary
consents and regulatory approvals and the making of any required filings,
recordings or registrations) required to be done and performed and to have
happened prior to the execution, delivery and performance of this Agreement and
all related Transaction Documents and to constitute the same legal, valid and
binding obligations, enforceable in accordance with their respective terms,
shall have been done and performed and shall have happened in due and strict
compliance with all Applicable Law;

(ii)    in the judgment of the Administrative Agent, there has not been (x) any
change in Applicable Law which adversely affects any Lender’s or the
Administrative Agent’s ability to enter into the transactions contemplated by
the Transaction Documents or (y) any Material Adverse Effect or material
disruption in the financial, banking or commercial loan or capital markets
generally;

(iii)    any and all information submitted to each Lender and the Administrative
Agent by the Borrower, the Transferor or the Servicer or any of their Affiliates
is true, accurate, complete and not misleading;

 

70



--------------------------------------------------------------------------------

(iv)    each Lender shall have received all documentation and other information
requested by such Lender in its sole discretion and/or required by regulatory
authorities with respect to the Borrower, the Transferor and the Servicer under
applicable “know your customer” and Anti-Money Laundering Laws, including, the
Patriot Act, all in form and substance satisfactory to each Lender;

(v)    the Administrative Agent shall have received on or before the date of
such effectiveness the items listed in Schedule I hereto, each in form and
substance satisfactory to the Administrative Agent and each Lender;

(vi)    in the judgment of the Administrative Agent and each Lender, there shall
have been no material adverse change in the Borrower’s (or the Servicer’s)
underwriting, servicing, collection, operating and reporting procedures and
systems since the completion of due diligence by the Administrative Agent and
each Lender;

(vii)    the results of the Administrative Agent’s financial, legal, tax and
accounting due diligence relating to the Transferor, the Borrower, the Servicer,
the Eligible Loan Assets and the transactions contemplated hereunder are
satisfactory to the Administrative Agent;

(viii)    the Borrower shall have paid in full all fees then required to be
paid, including all fees required hereunder and under the applicable Lender Fee
Letter, the Collateral Agent Fee Letter and the Collateral Custodian Fee Letter
and shall have reimbursed the Lenders, the Administrative Agent, the Collateral
Custodian, the Account Bank and the Collateral Agent for all fees, costs and
expenses of closing the transactions contemplated hereunder and under the other
Transaction Documents, including the attorney fees and any other legal and
document preparation costs incurred by the Lenders and the Administrative Agent;
and

(ix)    the Financial Covenant Test shall be satisfied.

(b)    By its execution and delivery of this Agreement, each of the Borrower and
the Servicer hereby certifies that each of the conditions precedent to the
effectiveness of this Agreement set forth in this Section 3.01 (other than such
conditions precedent subject to the judgment or satisfaction of the
Administrative Agent or any Lender) have been satisfied.

Section 3.02    Conditions Precedent to All Advances. Each Advance to the
Borrower from the Lenders shall be subject to the further conditions precedent
that:

(a)    On the Advance Date of such Advance, the following statements shall be
true and correct, and the Borrower by accepting any amount of such Advance shall
be deemed to have certified that:

(i)    the Servicer (on behalf of the Borrower) shall have delivered to the
Administrative Agent and each Lender (with a copy to the Collateral Custodian
and the Collateral Agent), no later than 10:00 a.m. on the date that is two
(2) Business Days prior to the related Advance Date (or, in the case of the
first Advance, at such later time as may be agreed to by the Administrative
Agent in its sole discretion): (A)

 

71



--------------------------------------------------------------------------------

a Notice of Borrowing, (B) a Borrowing Base Certificate, (C) a Loan Asset
Schedule, (D) an Approval Notice for any such Loan Asset added to the Collateral
on the related Advance Date and (E) such additional information, approvals,
documents, certificates and reports as may be requested by the Administrative
Agent and an executed copy of each assignment and assumption agreement, transfer
document or instrument (including any Loan Assignment) relating to each Loan
Asset to be Granted evidencing the assignment of such Loan Asset from any prior
third party owner thereof directly to the Borrower (other than in the case of
any Loan Asset acquired by the Borrower at origination); provided that in the
case of a Loan Asset initially purchased in the form of a participation pursuant
to Section 2.4 of the Purchase and Sale Agreement, the Servicer (on behalf of
the Borrower) shall deliver the assignment and assumption agreement and
promissory note, as applicable, upon the elevation of such participation;

(ii)    the Borrower shall have delivered to the Collateral Custodian (with a
copy to the Administrative Agent), prior to funding on the related Advance Date,
an emailed copy of the duly executed original promissory notes of the Loan
Assets (or, in the case of any Noteless Loan, a fully executed assignment
agreement) and if any Loan Assets are closed in escrow, a certificate (in the
form of Exhibit G) from the closing attorneys of such Loan Assets certifying the
possession of the Required Loan Documents; provided that, notwithstanding the
foregoing, the Borrower shall cause the Loan Asset Checklist and the Required
Loan Documents to be in the possession of the Collateral Custodian not later
than the related Cut-Off Date as to any Loan Assets; provided that in the case
of a Loan Asset initially purchased in the form of a participation pursuant to
Section 2.4 of the Purchase and Sale Agreement, the Servicer (on behalf of the
Borrower) shall deliver the assignment and assumption agreement and promissory
note, as applicable, upon the elevation of such participation;

(iii)    the representations and warranties contained in Sections 4.01, 4.02 and
4.03 are true and correct in all respects, and there exists no breach of any
covenant contained in Sections 5.01, 5.02, 5.03 and 5.04 before and after giving
effect to the Advance to take place on such Advance Date and to the application
of proceeds therefrom, on and as of such day as though made on and as of such
date (other than any representation and warranty that is made as of a specific
date);

(iv)    no Event of Default has occurred, or would result from such Advance, and
no Unmatured Event of Default or Borrowing Base Deficiency exists or would
result from such Advance;

(v)    no event has occurred and is continuing, or would result from such
Advance, which constitutes a Servicer Removal Event or any event which, if it
continues uncured, will, with notice or lapse of time, constitute a Servicer
Removal Event;

(vi)    since the Closing Date, there has been no Material Adverse Effect;

 

72



--------------------------------------------------------------------------------

(vii)    no Liens exist in respect of Taxes (other than Permitted Liens) which
are prior to the lien of the Collateral Agent on the Eligible Loan Assets to be
Granted on such Advance Date;

(viii)    all terms and conditions of the Purchase and Sale Agreement required
to be satisfied in connection with the assignment of each Eligible Loan Asset
being Granted hereunder on such Advance Date (and the Related Asset related
thereto), including, the perfection of the Borrower’s interests therein, shall
have been satisfied in full, and all filings (including, UCC filings) required
to be made by any Person and all actions required to be taken or performed by
any Person in any jurisdiction to give the Collateral Agent, for the benefit of
the Secured Parties, a first priority perfected security interest (subject only
to Permitted Liens) in the Collateral, including such Eligible Loan Assets and
the Related Asset and the proceeds thereof shall have been made, taken or
performed; and

(ix)    the Loan Asset to be acquired with the proceeds of such Advance is an
Eligible Loan Asset as of the date of funding.

(b)    The Borrower shall have provided a request for an Approval Notice for
each Loan Asset intended to be included in the Collateral in connection with the
applicable Advance Date (and such information in respect of each such Loan Asset
that is requested by the Administrative Agent) no later than 10:00 a.m. on the
date that is no fewer than two (2) Business Days prior to the applicable Advance
Date (or, in the case of the first Advance, at such later time as may be agreed
to by the Administrative Agent in its sole discretion). The Administrative Agent
shall have provided an Approval Notice to the Borrower for each of the Eligible
Loan Assets identified in the applicable Loan Asset Schedule for inclusion in
the Collateral on the applicable Advance Date.

(c)    No Applicable Law shall prohibit, and no order, judgment or decree of any
federal, state or local court or governmental body, agency or instrumentality
shall prohibit or enjoin, the making of such Advances by any Lender or the
proposed Grant of Eligible Loan Assets in accordance with the provisions hereof.

(d)    The proposed Advance Date shall take place during the Revolving Period.

(e)    The Borrower shall have paid in full all fees then required to be paid,
including all fees required hereunder and under the applicable Lender Fee
Letter, the Collateral Agent Fee Letter and the Collateral Custodian Fee Letter;
and

(f)    the Financial Covenant Test shall be satisfied after giving effect to
such Advance.

The failure to satisfy any of the foregoing conditions precedent in respect of
any Advance shall give rise to a right of the Administrative Agent and the
Lenders to rescind the related Advance and direct the Borrower to pay to the
Administrative Agent for the benefit of the Lenders an amount equal to the
Advances made during any such time that any of the foregoing conditions
precedent were not satisfied.

 

73



--------------------------------------------------------------------------------

Section 3.03    Advances Do Not Constitute a Waiver. No Advance made hereunder
shall constitute a waiver of any condition to any Lender’s obligation to make
such an advance unless such waiver is in writing and executed by such Lender.

Section 3.04    Conditions to Acquisition of Loan Assets. Each Grant of an
additional Eligible Loan Asset pursuant to Section 2.06, a Substitute Eligible
Loan Asset pursuant to Section 2.07(b), an additional Eligible Loan Asset
pursuant to Section 2.18 or any other Grant of a Loan Asset hereunder shall be
subject to the further conditions precedent that (as certified to the Collateral
Agent by the Borrower):

(a)    the Servicer (on behalf of the Borrower) shall have delivered to the
Administrative Agent and each Lender (with a copy to the Collateral Custodian
and the Collateral Agent) no later than 5:00 p.m. on the date that is one
(1) Business Day prior to the related Cut-Off Date: (i) a Borrowing Base
Certificate, (ii) a Loan Asset Schedule, (iii) and Approval Notice (for each
Loan Asset added to the Collateral on the related Cut-Off Date) and (iv) such
additional information, approvals, documents, certificates and reports as may be
requested by the Administrative Agent and an executed copy of each assignment
and assumption agreement, transfer document or instrument (including any Loan
Assignment) relating to each Loan Asset to be pledged evidencing the assignment
of such Loan Asset from any prior third party owner thereof directly to the
Borrower (other than in the case of any Loan Asset acquired by the Borrower at
origination);

(b)    the Borrower shall have delivered to the Collateral Custodian (with a
copy to the Administrative Agent), no later than 2:00 p.m. one (1) Business Day
prior to the related Cut-Off Date, an emailed copy of the duly executed original
promissory notes of the Loan Assets (and, in the case of any Noteless Loan, a
fully executed assignment agreement) and if any Loan Assets are closed in
escrow, a certificate (in the form of Exhibit G) from the closing attorneys of
such Loan Assets certifying the possession of the Required Loan Documents;
provided that, notwithstanding the foregoing, the Borrower shall cause the Loan
Asset Checklist and the Required Loan Documents to be in the possession of the
Collateral Custodian not later than the related Cut-Off Date as to any Loan
Assets;

(c)    with respect to Loan Assets purchased with Advances and available
Principal Collections, the Investment Criteria are satisfied on the date on
which the Borrower (or the Servicer on its behalf) commits to purchase such
Eligible Loan Asset (and after giving effect to such commitment);

(d)    no Liens exist in respect of Taxes (other than Permitted Liens) which are
prior to the lien of the Collateral Agent on the Eligible Loan Assets to be
Granted on such Cut-Off Date;

(e)    all terms and conditions of the Purchase and Sale Agreement required to
be satisfied in connection with the assignment of each Eligible Loan Asset being
Granted hereunder on such Cut-Off Date (and the Related Asset), including, the
perfection of the Borrower’s interests therein, shall have been satisfied in
full, and all filings (including, UCC filings) required to be made by any Person
and all actions required to be taken or performed by any Person in any
jurisdiction to give the Collateral Agent, for the benefit of the Secured
Parties,

 

74



--------------------------------------------------------------------------------

a first priority perfected security interest (subject only to Permitted Liens)
in such Eligible Loan Assets and the Related Asset and the proceeds thereof
shall have been made, taken or performed;

(f)    the Administrative Agent shall have provided an Approval Notice to the
Borrower for each of the Eligible Loan Assets identified in the applicable Loan
Asset Schedule for inclusion in the Collateral on the applicable Cut-Off Date;

(g)    no Event of Default has occurred, or would result from such Grant, and no
Unmatured Event of Default exists, or would result from such Grant (other than,
with respect to any Grant of an Eligible Loan Asset necessary to cure a
Borrowing Base Deficiency in accordance with Section 2.06, an Unmatured Event of
Default arising solely pursuant to such Borrowing Base Deficiency); and

(h)    the representations and warranties contained in Sections 4.01, 4.02 and
4.03 are true and correct in all material respects, and there exists no breach
of any covenant contained in Sections 5.01, 5.02, 5.03 and 5.04 before and after
giving effect to the Grant to take place on such Cut-Off Date, on and as of such
day as though made on and as of such date (other than any representation and
warranty that is made as of a specific date).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01    Representations and Warranties of the Borrower. The Borrower
hereby represents and warrants, as of each Measurement Date and as of each other
date provided under this Agreement or the other Transaction Documents on which
such representations and warranties are required to be (or deemed to be) made
(unless a specific date is specified below):

(a)    Organization, Good Standing and Due Qualification. The Borrower is a
limited liability company, duly organized, validly existing and in good standing
under the laws of the State of Delaware and has the power and all licenses
necessary to own its assets and to transact the business in which it is engaged
and is duly qualified and in good standing under the laws of each jurisdiction
where the transaction of such business or its ownership of the Loan Assets and
the Collateral requires such qualification.

(b)    Power and Authority; Due Authorization; Execution and Delivery. The
Borrower has the power, authority and legal right to make, deliver and perform
this Agreement and each of the Transaction Documents to which it is a party and
all of the transactions contemplated hereby and thereby, and has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement and each of the Transaction Documents to which it is a party, and to
grant to the Collateral Agent, for the benefit of the Secured Parties, a first
priority perfected security interest in the Collateral on the terms and
conditions of this Agreement, subject only to Permitted Liens.

(c)    Binding Obligation. This Agreement and each of the Transaction Documents
to which the Borrower is a party constitutes the legal, valid and binding
obligation of the Borrower, enforceable against it in accordance with their
respective terms, except as the enforceability hereof and thereof may be limited
by Bankruptcy Laws and by general principles of equity (whether such
enforceability is considered in a proceeding in equity or at law).

 

75



--------------------------------------------------------------------------------

(d)    All Consents Required. No consent of any other party and no consent,
license, approval or authorization of, or registration or declaration with, any
Governmental Authority, bureau or agency is required in connection with the
execution, delivery or performance by the Borrower of this Agreement or any
Transaction Document to which it is a party or the validity or enforceability of
this Agreement or any such Transaction Document or the Loan Assets or the
transfer of an ownership interest or security interest in such Loan Assets,
other than such as have been met or obtained and are in full force and effect
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

(e)    No Violation. The execution, delivery and performance of this Agreement
and the other Transaction Documents to which it is a party and all other
agreements and instruments executed and delivered or to be executed and
delivered pursuant hereto or thereto in connection with the Grant of the
Collateral will not (i) create any Lien on the Collateral other than Permitted
Liens or (ii) violate any Applicable Law or the Constituent Documents of the
Borrower or (iii) violate any contract or other agreement to which the Borrower
is a party or by which the Borrower or any property or assets of the Borrower
may be bound.

(f)    No Proceedings. There is no litigation or administrative proceeding or
investigation pending or threatened against the Borrower or any properties of
the Borrower, before any Governmental Authority (i) asserting the invalidity of
this Agreement or any other Transaction Document to which the Borrower is a
party, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any other Transaction Document to which the
Borrower is a party, (iii) with a claim amount, separately or in the aggregate
with all other proceedings, in excess of $15,775 or (iv) seeking any
determination or ruling that would reasonably be expected to have a Material
Adverse Effect.

(g)    Selection Procedures. In selecting the Loan Assets to be Granted pursuant
to this Agreement, no selection procedures were employed which are intended to
be adverse to the interests of the Lenders.

(h)    Bulk Sales. The grant of the security interest in the Collateral by the
Borrower to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to this Agreement, is in the ordinary course of business for the
Borrower and is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

(i)    Grant of Collateral. The Borrower has good and marketable title to all of
the Collateral. The Borrower has taken all actions necessary to perfect its
interest in the Collateral transferred by the Transferor. Except as otherwise
expressly permitted by the terms of this Agreement, no item of Collateral has
been sold, transferred, assigned or pledged by the Borrower to any Person, other
than as contemplated by Article II and the Grant of such Collateral to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to the terms
of this Agreement.

 

76



--------------------------------------------------------------------------------

(j)    Indebtedness. The Borrower has no Indebtedness, secured or unsecured,
direct or contingent (including guaranteeing any obligation), other than
(i) Indebtedness incurred under the terms of the Transaction Documents and
(ii) Indebtedness incurred pursuant to certain ordinary business expenses
arising pursuant to the transactions contemplated by this Agreement and the
other Transaction Documents.

(k)    Sole Purpose. The Borrower has been formed solely for the purpose of
engaging in transactions of the types contemplated by this Agreement, and has
not engaged in any business activity other than the negotiation, execution and
to the extent applicable, performance of this Agreement and the transactions
contemplated by the Transaction Documents.

(l)    No Injunctions. No injunction, writ, restraining order or other order of
any nature adversely affects the Borrower’s performance of its obligations under
this Agreement or any Transaction Document to which the Borrower is a party.

(m)    Taxes. The Borrower has timely filed or caused to be filed all material
Tax returns, information statements and reports required to have been filed and
has timely paid or caused to be paid all material Taxes required to be paid by
it, except for any such Taxes that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
established in accordance with GAAP.

(n)    Location. The Borrower’s location (within the meaning of Article 9 of the
UCC) is Delaware. The chief executive office of the Borrower (and the location
of the Borrower’s records regarding the Collateral (other than those delivered
to the Collateral Custodian)) is located at the address set forth in
Section 12.02 (or at such other address as shall be designated by such party in
a written notice to the other parties hereto).

(o)    Tradenames. The Borrower has not changed its name since its formation and
does not have tradenames, fictitious names, assumed names or “doing business as”
names under which it has done or is doing business.

(p)    Solvency. The Borrower is not the subject of any Bankruptcy Proceedings
or Bankruptcy Event. The Borrower is Solvent, and the transactions under this
Agreement and any other Transaction Document to which the Borrower is a party do
not and will not render the Borrower not Solvent. The Borrower is paying its
debts as they become due (subject to any applicable grace period); and the
Borrower, after giving effect to the transactions contemplated hereby and taking
into account the Borrowing Base requirements set forth herein, will have
adequate capital to conduct its business.

(q)    No Subsidiaries. The Borrower has no Subsidiaries.

(r)    Value Given. The Borrower has given fair consideration and reasonably
equivalent value (which may be in the form of an increase in the value of the
Equity Interest of the Borrower held by the Transferor) to the Transferor in
exchange for the purchase of the Loan Assets (or any number of them) from the
Transferor pursuant to the Purchase and Sale Agreement. No such transfer has
been made for or on account of an antecedent debt owed by the Borrower to the
Transferor and no such transfer is or may be voidable or subject to avoidance
under any section of the Bankruptcy Code.

 

77



--------------------------------------------------------------------------------

(s)    Reports Accurate. All Servicer’s Certificates, Servicing Reports, Notices
of Borrowing, Borrowing Base Certificates and other written or electronic
information, exhibits, financial statements, documents, books, records or
reports furnished by the Borrower (or the Servicer on its behalf) to the
Administrative Agent, the Collateral Agent, the Lenders or the Collateral
Custodian in connection with the Transaction Documents are, as of their date,
accurate, true and correct and no such document or certificate contains any
material misstatement of fact or omits to state a material fact or any fact
necessary to make the statements contained therein not misleading.

(t)    Margin Regulation. No portion of the proceeds of any Advance shall be
used in any manner, whether directly or indirectly, that causes such Advance or
the application of such proceeds to violate Regulation U or Regulation X of the
Board of Governors of the Federal Reserve System.

(u)    No Adverse Agreements. There are no agreements in effect adversely
affecting the rights of the Borrower to make, or cause to be made, the grant of
the security interest in the Collateral contemplated by the Grant.

(v)    Event of Default/Unmatured Event of Default. No event has occurred and is
continuing which constitutes an Event of Default or an Unmatured Event of
Default (other than any Event of Default or Unmatured Event of Default which has
previously been disclosed to the Administrative Agent as such).

(w)    Servicing Standard. Each of the Loan Assets was underwritten or acquired
and is being serviced in conformance with the Servicing Standard and the
standard underwriting, credit, collection, operating and reporting procedures
and systems of the Servicer or the Transferor.

(x)    ERISA.

(i)    Except as would not reasonably be expected to subject the Borrower to any
material tax, penalty or other liability, the present value of all benefits
vested under each Pension Plan does not exceed the value of the assets of the
Pension Plan allocable to such vested benefits (based on the value of such
assets as of the last annual valuation date) determined in accordance with the
assumptions used for funding such Pension Plan pursuant to Sections 412 and 430
of the Code. No ERISA Event has occurred or is reasonably expected to occur,
that, in the aggregate, would reasonably be expected to result in a Material
Adverse Effect.

(ii)    Except as would not reasonably be expected to subject the Borrower to
any material tax, penalty or other liability, the present value of the accrued
benefit liabilities (whether or not vested) under each Foreign Plan, determined
as of the end of the Borrower’s most recently ended fiscal year on the basis of
reasonable actuarial assumptions, did not exceed the current value of the assets
of such Foreign Plan allocable to such benefit liabilities.

 

78



--------------------------------------------------------------------------------

(iii)     The Borrower (a) is not a Benefit Plan Investor and (b) is not a
“governmental plan” within the meaning of Section 3(32) of ERISA (“Governmental
Plan”).

(y)    Allocation of Charges. There is not any agreement or understanding
between the Servicer and the Borrower (other than as expressly set forth herein
or as consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any taxes,
fees, assessments or other governmental charges ; provided that it is understood
and acknowledged that the Borrower will be disregarded as an entity separate
from the Transferor for U.S. federal income tax purposes.

(z)    Broker/Dealer. The Borrower is not a broker/dealer or subject to the
Securities Investor Protection Act of 1970, as amended.

(aa)    Instructions to Obligors. The Collection Account is the only account to
which Obligors, agent banks or administrative agents on the Loan Assets have
been instructed by the Borrower, or the Servicer on the Borrower’s behalf, to
send Principal Collections and Interest Collections on the Collateral. The
Borrower has not granted any Person a Lien on the Collection Account other than
the Liens granted in the Transaction Documents.

(bb)    Investment Company Act. The Borrower is not required to register as an
“investment company” under the provisions of the 1940 Act.

(cc)    Compliance with Law. The Borrower (i) has complied in all material
respects with all Applicable Law to which it is subject and (ii) is not in
violation of any order of any Governmental Authority or other board or tribunal.
The Borrower has not received any notice that it is not in compliance in any
respect with any of the requirements of the foregoing. The Borrower has
maintained all records required to be maintained by any applicable Governmental
Authority.

(dd)    Collections. The Borrower acknowledges that all Available Collections
received by it or its Affiliates with respect to the Collateral Granted
hereunder are held and shall be held in trust for the benefit of the Collateral
Agent, on behalf of the Secured Parties until deposited into the Collection
Account as required herein.

(ee)    Set-Off, etc. No Loan Asset in the Collateral has been compromised,
adjusted, extended, satisfied, subordinated, rescinded, set-off or modified by
the Borrower, the Transferor or the Obligor thereof, and to the knowledge of the
Borrower no Loan Asset in the Collateral is subject to compromise, adjustment,
extension, satisfaction, subordination, rescission, set-off, counterclaim,
defense, abatement, suspension, deferment, deduction, reduction, termination or
modification, whether arising out of transactions concerning the Collateral or
otherwise, by the Borrower, the Transferor or the Obligor with respect thereto,
except, in each case, for amendments, extensions and modifications, if any, to
such Collateral occurring prior to the acquisition of such Loan Asset by the
Borrower or permitted pursuant to Section 6.04(a) of this Agreement and in
accordance with the Servicing Standard.

 

79



--------------------------------------------------------------------------------

(ff)    Sanctions; Anti-Corruption.

(i)    None of the Borrower nor any of its Affiliates nor, to the knowledge of
the Borrower, any Obligor is a Sanctioned Person.

(ii)    None of the Borrower nor any of its Affiliates (i) is a Politically
Exposed Person, immediate family member of a Politically Exposed Person or close
associate of a Politically Exposed Person; or (ii) a foreign shell bank. For
purposes of the forgoing, “foreign shell bank” means a bank that does not
maintain a physical presence in any country and is not subject to inspection by
a banking authority.

(iii)    No part of the proceeds of any Advance will be used by the Borrower or
any of its Affiliates, or permitted to be used by any other Person (in each
case, directly or indirectly including by an Obligor), (i) for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of applicable anti-corruption and anti-bribery laws,
including the United States Foreign Corrupt Practices Act of 1977, as amended;
(ii) to fund or facilitate any money laundering or terrorist financing
activities or business, or in any other manner that would cause or result in
violation of applicable anti-money laundering laws, rules or regulations,
including the Patriot Act, as amended (collectively, “Anti-Money Laundering
Laws”); or (iii) to fund any activities or business of or with any Sanctioned
Person, or in any other manner, in each case such as would result in a violation
by any Person of Sanctions.

(iv)    No Collateral or any portion thereof is or will consist of funds, assets
or other property or interests in property that is blocked or frozen pursuant to
any Sanctions.

(v)    The Borrower acknowledges by executing this Agreement that Lenders (or
the Administrative Agent on their behalf) have notified the Borrower that,
pursuant to the requirements of the Patriot Act, each Lender is required to
obtain, verify and record such information as may be necessary to identify the
Borrower or any Person owning twenty-five percent (25%) or more of the direct or
indirect Equity Interests of the Borrower (including the name and address of
such Person) in accordance with the Patriot Act.

(gg)    Accuracy of Representations and Warranties. Each representation or
warranty by the Borrower contained herein, in any Transaction Document or in any
certificate or other document furnished by the Borrower pursuant hereto or in
connection herewith is true and correct in all material respects or, if
qualified as to materiality or Material Adverse Effect, in all respects.

(hh)    Security Interest.

(i)    This Agreement creates a valid and continuing security interest (as
defined in the UCC) in the Collateral in favor of the Collateral Agent, on
behalf of

 

80



--------------------------------------------------------------------------------

the Secured Parties, which security interest is prior to all other Liens (except
for Permitted Liens), and is enforceable as such against creditors of and
purchasers from the Borrower;

(ii)    the Collateral is comprised of “instruments,” “security entitlements,”
“general intangibles,” “accounts,” “certificated securities,” “uncertificated
securities,” “securities accounts,” “deposit accounts,” “supporting
obligations”, “insurance” or “proceeds” (each as defined in the UCC) and/or such
other category of collateral under the UCC as to which the Borrower has complied
with its obligations under this Section 4.01(hh);

(iii)    with respect to Collateral that constitute “security entitlements” (as
defined in Section 8-102(a)(17) of the UCC):

a.    all of such security entitlements have been credited to the Collection
Account and the securities intermediary for the Collection Account has agreed to
treat all assets (other than cash or money) credited to the Collection Account
as “financial assets” within the meaning of the UCC;

b.    the Borrower has taken all steps necessary to cause the securities
intermediary to identify in its records the Borrower, subject to the Lien of the
Collateral Agent, for the benefit of the Secured Parties, as the Person having a
security entitlement against the securities intermediary in the Collection
Account; and

c.    the Collection Account is not in the name of any Person other than the
Borrower, subject to the lien of the Collateral Agent, for the benefit of the
Secured Parties. The securities intermediary of the Collection Account which is
a “securities account” under the UCC has agreed to comply with the entitlement
orders and instructions of the Borrower, the Servicer and the Collateral Agent
(acting at the direction of the Administrative Agent) in accordance with the
Transaction Documents, including causing cash to be invested in Permitted
Investments; provided that, upon the delivery of a Notice of Exclusive Control
by the Collateral Agent (acting at the direction of the Administrative Agent),
the securities intermediary has agreed to only follow the entitlement orders and
instructions of the Collateral Agent, on behalf of the Secured Parties,
including with respect to the investment of cash in Permitted Investments;

(iv)    the Collection Account constitutes “securities account” or “deposit
account” as defined in the UCC;

(v)    with respect to the Collection Account which constitutes a “deposit
account” as defined in the UCC, the Borrower, the Account Bank and the
Collateral Agent, on behalf of the Secured Parties, have entered into an account
control agreement which permits the Collateral Agent on behalf of the Secured
Parties to direct disposition of the funds in such deposit account without
further consent of the Borrower;

 

81



--------------------------------------------------------------------------------

(vi)    the Borrower owns and has good and marketable title to (or, with respect
to assets securing any Loan Assets, a valid security interest in) the Collateral
free and clear of any Lien (other than Permitted Liens and except as expressly
permitted otherwise in this Agreement) of any Person and there are no Financing
Statements covering any of the Collateral other than any Financing Statements in
favor of the Collateral Agent or in respect of Permitted Liens;

(vii)    the Borrower has received all consents and approvals required by the
terms of any Loan Asset to the extent necessary for the granting of a security
interest in the Loan Assets hereunder to the Collateral Agent, on behalf of the
Secured Parties, to be effective;

(viii)    the Borrower has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Collateral and
that portion of the Loan Assets in which a security interest may be perfected by
filing granted to the Collateral Agent, on behalf of the Secured Parties, under
this Agreement;

(ix)    other than as expressly permitted by the terms of this Agreement and the
security interest granted to the Collateral Agent, on behalf of the Secured
Parties, pursuant to this Agreement, the Borrower has not pledged, assigned,
sold, granted a security interest in or otherwise conveyed any of the
Collateral. The Borrower has not authorized the filing of and is not aware of
any financing statements against the Borrower that include a description of
collateral covering the Collateral other than any financing statement
(A) relating to the security interests granted to the Borrower under the
Purchase and Sale Agreement, or (B) that has been terminated and/or fully and
validly assigned to the Collateral Agent on or prior to the Closing Date. The
Borrower is not aware of the filing of any judgment or Tax lien filings against
the Borrower;

(x)    all original executed copies of each underlying promissory note that
constitute or evidence each Loan Asset has been, or subject to the delivery
requirements contained herein, will be delivered to the Collateral Custodian;

(xi)    other than in the case of Noteless Loans, the Borrower has received, or
subject to the delivery requirements contained herein will receive, a written
acknowledgment from the Collateral Custodian that the Collateral Custodian, as
the agent of the Collateral Agent, is holding the underlying promissory notes
that constitute or evidence the Loan Assets solely on behalf of and for the
Collateral Agent, for the benefit of the Secured Parties; provided that the
acknowledgement of the Collateral Custodian set forth in Section 11.11 may serve
as such acknowledgement;

 

82



--------------------------------------------------------------------------------

(xii)    none of the underlying promissory notes (if any) that constitute or
evidence the Loan Assets has any marks or notations indicating that they have
been pledged, assigned or otherwise conveyed to any Person other than the
Collateral Agent, on behalf of the Secured Parties;

(xiii)    with respect to any Collateral that constitutes a “certificated
security,” such certificated security has been delivered to the Collateral
Custodian, on behalf of the Secured Parties and, if in registered form, has been
specially Indorsed to the Collateral Agent, for the benefit of the Secured
Parties, or in blank by an effective Indorsement or has been registered in the
name of the Collateral Agent, for the benefit of the Secured Parties, upon
original issue or registration of transfer by the Borrower of such certificated
security; and

(xiv)    with respect to any Collateral that constitutes an “uncertificated
security,” that the Borrower has caused or shall cause the issuer of such
uncertificated security to register the Collateral Agent, on behalf of the
Secured Parties, as the registered owner of such uncertificated security.

(ii)    Substitutions and Sales of Loan Assets to Affiliates. In connection with
each sale of a Loan Asset to the Transferor (or an Affiliate thereof) pursuant
to Section 2.07(a), as applicable, the Borrower has determined, in its
reasonable business judgment (and without consideration of any benefits to the
Transferor (or such Affiliate thereof)), that such sale or substitution, as
applicable, is in the Borrower’s business interest.

(jj)    Borrower LLC Agreement in Effect. The Borrower LLC Agreement remains in
full force and effect and there exists no breach of, default under, or
threatened breach of, the Borrower LLC Agreement by the Borrower or the
Transferor.

Section 4.02    Representations and Warranties of the Borrower Relating to the
Agreement and the Collateral. The Borrower hereby represents and warrants, as of
the Closing Date, as of each applicable Cut-Off Date (solely with respect to the
relevant Loan Assets being pledged as of such Cut-Off Date), as of each
Measurement Date and as of each other date provided under this Agreement or the
other Transaction Documents on which such representations and warranties are
required to be (or deemed to be) made:

(a)    Valid Transfer and Security Interest. This Agreement constitutes a grant
of a security interest in all of the Collateral to the Collateral Agent, for the
benefit of the Secured Parties, which creates a valid and first priority
perfected security interest in the Collateral upon the delivery of Collateral
that is required to be delivered to the Collateral Agent hereunder, the filing
of financing statements listed in Schedule I hereto, and the execution of the
Collection Account Agreement, subject only to Permitted Liens. No Person
claiming through or under Borrower shall have any claim to or interest in the
Collection Account.

(b)    Eligibility of Collateral. (i) The Loan Asset Schedule, and the
information contained in each Notice of Borrowing, is an accurate and complete
listing of all the Loan Assets contained in the Collateral as of the related
Cut-Off Date and the information contained therein with respect to the identity
of such item of Collateral and the amounts owing thereunder is true

 

83



--------------------------------------------------------------------------------

and correct in all material respects as of the related Cut-Off Date, (ii) with
respect to each Loan Asset designated on any Borrowing Base Certificate as an
Eligible Loan Asset and each Loan Asset included as an Eligible Loan Asset in
any calculation of the Borrowing Base or a Borrowing Base Deficiency (A) such
Loan Asset satisfied the Eligibility Criteria and (B) the Investment Criteria
were satisfied on the date on which the Borrower (or the Servicer on its behalf)
committed to purchase such Loan Asset (and after giving effect to such
commitment), and (iii) with respect to each item of Collateral, all consents,
licenses, approvals or authorizations of or registrations or declarations of any
Governmental Authority or any Person required to be obtained, effected or given
by the Borrower in order for the Borrower to validly grant a security interest
in each item of Collateral to the Collateral Agent, for the benefit of the
Secured Parties, have been duly obtained, effected or given and are in full
force and effect.

(c)    No Fraud. Each Loan Asset was originated without any fraud or
misrepresentation by the Transferor or, to the best of the Borrower’s knowledge,
on the part of the Obligor.

Section 4.03    Representations and Warranties of the Servicer. The Servicer
hereby represents and warrants, as of each Measurement Date and as of each other
date provided under this Agreement or the other Transaction Documents on which
such representations and warranties are required to be (or deemed to be) made:

(a)    Organization and Good Standing. The Servicer has been duly organized and
is validly existing as a corporation in good standing under the laws of the
State of Maryland, with all requisite corporate power and authority to own or
lease its properties and to conduct its business as such business is presently
conducted and to enter into and perform its obligations pursuant to this
Agreement.

(b)    Due Qualification. The Servicer is duly qualified to do business as a
corporation and is in good standing as a corporation, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of its property and or the conduct of its business requires such
qualification, licenses or approvals, other than where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

(c)    Power and Authority; Due Authorization; Execution and Delivery. The
Servicer (i) has all necessary power, authority and legal right to (a) execute
and deliver this Agreement and the other Transaction Documents to which it is a
party, (b) carry out the terms of the Transaction Documents to which it is a
party, and (ii) has duly authorized by all necessary corporate action the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party. This Agreement and each other Transaction
Document to which the Servicer is a party have been duly executed and delivered
by the Servicer.

(d)    Binding Obligation. This Agreement and each other Transaction Document to
which the Servicer is a party constitutes a legal, valid and binding obligation
of the Servicer enforceable against the Servicer in accordance with its
respective terms, except as such enforceability may be limited by Bankruptcy
Laws and general principles of equity (whether considered in a suit at law or in
equity).

 

84



--------------------------------------------------------------------------------

(e)    No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party and the
fulfillment of the terms hereof and thereof will not (i) conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the Servicer’s
Constituent Documents or any contractual obligation of the Servicer, (ii) result
in the creation or imposition of any Lien upon any of the Servicer’s properties
pursuant to the terms of any contractual obligation, other than this Agreement
and Permitted Liens, or (iii) violate any Applicable Law.

(f)    No Proceedings. There is no litigation, proceeding or investigation
pending or threatened against the Servicer, before any Governmental Authority
(i) asserting the invalidity of this Agreement or any other Transaction Document
to which the Servicer is a party, (ii) seeking to prevent the consummation of
any of the transactions contemplated by this Agreement or any other Transaction
Document to which the Servicer is a party or (iii) seeking any determination or
ruling that would reasonably be expected to have a Material Adverse Effect.

(g)    All Consents Required. All approvals, authorizations, consents, orders,
licenses or other actions of any Person or of any Governmental Authority (if
any) required for the due execution, delivery and performance by the Servicer of
this Agreement and any other Transaction Document to which the Servicer is a
party have been obtained, other than where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

(h)    Reports Accurate. All Servicer’s Certificate, Servicing Report, Notices
of Borrowing, Borrowing Base Certificates and other written or electronic
information, exhibits, financial statements, documents, books, records or
reports furnished by the Servicer to the Administrative Agent, the Collateral
Agent, the Lenders or the Collateral Custodian in connection with the
Transaction Documents are, as of their date, accurate, true and correct and no
such document or certificate contains any material misstatement of fact or omits
to state a material fact or any fact necessary to make the statements contained
therein not misleading.

(i)    Servicing Standard. The Servicer has complied in all material respects
with the Servicing Standard with regard to the servicing of the Loan Assets.

(j)    Collections. The Servicer acknowledges that all Available Collections
received by it or its Affiliates with respect to the Collateral transferred or
Granted hereunder are held and shall be held in trust for the benefit of the
Secured Parties until deposited into the Collection Account within two
(2) Business Days from receipt as required herein.

(k)    Solvency. The Servicer is not the subject of any Bankruptcy Proceedings
or Bankruptcy Event. The transactions under this Agreement and any other
Transaction Document to which the Servicer is a party do not and will not render
the Servicer not Solvent.

(l)    Taxes. The Servicer has filed or caused to be filed on a timely basis all
material Tax returns that are required to be filed by it (subject to any
extensions to file properly obtained by the same). The Servicer has paid or made
adequate provisions for the payment of all material Taxes required to be paid by
it (other than any amount of Tax the validity of which is

 

85



--------------------------------------------------------------------------------

currently being contested in good faith by appropriate proceedings and with
respect to which reserves in accordance with GAAP have been provided on the
books of the Servicer), and no Tax lien (other than a Permitted Lien) has been
filed and no claim is being asserted, with respect to any such Tax, assessment
or other charge.

(m)    No Event of Default or Unmatured Event of Default. No event has occurred
and is continuing which constitutes an Event of Default or an Unmatured Event of
Default (other than any Event of Default or Unmatured Event Default that has
previously been disclosed to the Administrative Agent as such in writing).

(n)    Margin Regulation. No portion of the proceeds of any Advance shall be
used in any manner, whether directly or indirectly, that causes such Advance or
the application of such proceeds to violate Regulation U or Regulation X of the
Board of Governors of the Federal Reserve.

(o)    [Reserved].

(p)    Sanctions; Anti-Corruption.

(i)    None of the Servicer nor any of its Affiliates nor, to the knowledge of
the Servicer, any Obligor is a Sanctioned Person.

(ii)    None of the Servicer nor any of its Affiliates (i) is a Politically
Exposed Person, immediate family member of a Politically Exposed Person or close
associate of a Politically Exposed Person; or (ii) a foreign shell bank. For
purposes of the forgoing, “foreign shell bank” means a bank that does not
maintain a physical presence in any country and is not subject to inspection by
a banking authority.

(iii)    No part of the proceeds of any Advance will be used by the Servicer or
any of its Affiliates, or permitted to be used by any other Person (in each
case, directly or indirectly including by an Obligor), (i) for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of applicable anti-corruption and anti-bribery laws,
including the United States Foreign Corrupt Practices Act of 1977, as amended;
(ii) to fund or facilitate any money laundering or terrorist financing
activities or business, or in any other manner that would cause or result in
violation of applicable Anti-Money Laundering Laws; or (iii) to fund any
activities or business of or with any Sanctioned Person, or in any other manner,
in each case such as would result in a violation by any Person of Sanctions.

(iv)    No Collateral or any portion thereof is or will consist of funds, assets
or other property or interests in property that is blocked or frozen pursuant to
any Sanctions.

(v)    The Servicer acknowledges by executing this Agreement that Lenders (or
the Administrative Agent on their behalf) have notified the Servicer that,
pursuant to the requirements of the Patriot Act, each Lender is required to
obtain,

 

86



--------------------------------------------------------------------------------

verify and record such information as may be necessary to identify the Servicer
or any Person owning twenty-five percent (25%) or more of the direct or indirect
Equity Interests of the Servicer (including the name and address of such Person)
in accordance with the Patriot Act.

(q)    No Injunctions. No injunction, writ, restraining order or other order of
any nature adversely affects the Servicer’s performance of its obligations under
this Agreement or any Transaction Document to which the Servicer is a party.

(r)    Instructions to Obligors. The Collection Account is the only account to
which Obligors, agent banks or administrative agents on the Loan Assets have
been instructed by the Servicer on the Borrower’s behalf to send Principal
Collections and Interest Collections on the Collateral.

(s)    Allocation of Charges. There is not any agreement or understanding
between the Servicer and the Borrower (other than as expressly set forth herein
or as consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be disregarded as an entity separate
from the Transferor for U.S. federal income tax purposes.

(t)    Servicer Removal Event. No event has occurred which constitutes a
Servicer Removal Event (other than any Servicer Removal Event which has
previously been disclosed to the Administrative Agent as such).

(u)    Broker/Dealer. The Servicer is not a broker/dealer or subject to the
Securities Investor Protection Act of 1970, as amended.

(v)    Financing Subsidiary. The Borrower constitutes a “Financing Subsidiary”
under the ORCC Credit Agreement and has been designated as an “SPE Subsidiary”
in accordance with the terms of the ORCC Credit Agreement.

(w)    Compliance with Applicable Law. The Servicer has complied in all respects
with all Applicable Law to which it may be subject, except where the failure to
do so would not reasonably be expected to have a Material Adverse Effect.

Section 4.04    Representations and Warranties of the Collateral Agent. The
Collateral Agent in its individual capacity and as Collateral Agent represents
and warrants as follows:

(a)    Organization; Power and Authority. It is a duly organized and validly
existing trust company organized and in good standing under the laws of the
Commonwealth of Massachusetts. It has full corporate power, authority and legal
right to execute, deliver and perform its obligations as Collateral Agent under
this Agreement.

(b)    Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary corporate action on its part.

 

87



--------------------------------------------------------------------------------

(c)    No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its articles of
incorporation or bylaws or any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under any indenture,
contract, agreement, mortgage, deed of trust, or other instrument to which the
Collateral Agent is a party or by which it or any of its property is bound.

(d)    No Violation. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby to be performed by it and
the fulfillment of the terms hereof applicable to it will not conflict with or
violate, in any respect, any Applicable Law.

(e)    All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or Governmental Authority applicable to the
Collateral Agent, required in connection with the execution and delivery of this
Agreement, the performance by the Collateral Agent of the transactions
contemplated hereby to be performed by it and the fulfillment by the Collateral
Agent of the terms hereof applicable to it have been obtained.

(f)    Validity, Etc. The Agreement constitutes the legal, valid and binding
obligation of the Collateral Agent, enforceable against the Collateral Agent in
accordance with its terms, except as such enforceability may be limited by
applicable Bankruptcy Laws and general principles of equity (whether considered
in a suit at law or in equity).

Section 4.05    Representations and Warranties of the Collateral Custodian. The
Collateral Custodian in its individual capacity and as Collateral Custodian
represents and warrants as follows:

(a)    Organization; Power and Authority. It is a duly organized and validly
existing limited liability company in good standing under the laws of the State
of Delaware. It has full corporate power, authority and legal right to execute,
deliver and perform its obligations as Collateral Custodian under this
Agreement.

(b)    Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary corporate action on its part.

(c)    No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its certificate of
formation or operating agreement or any of the terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under any
indenture, contract, agreement, mortgage, deed of trust, or other instrument to
which the Collateral Custodian is a party or by which it or any of its property
is bound that could reasonably be expected to result in a Material Adverse
Effect.

(d)    No Violation. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby to be performed by it and
the fulfillment of the terms hereof applicable to it will not conflict with or
violate, in any respect, any Applicable Law.

 

88



--------------------------------------------------------------------------------

(e)    All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or Governmental Authority applicable to the
Collateral Custodian, required in connection with its execution and delivery of
this Agreement, the performance by the Collateral Custodian of the transactions
contemplated hereby to be performed by it and the fulfillment by the Collateral
Custodian of the terms hereof applicable to it have been obtained.

(f)    Validity, Etc. The Agreement constitutes the legal, valid and binding
obligation of the Collateral Custodian, enforceable against the Collateral
Custodian in accordance with its terms, except as such enforceability may be
limited by applicable Bankruptcy Laws and general principles of equity (whether
considered in a suit at law or in equity).

Section 4.06    Representation of Lenders. Each Lender represents that it is a
“qualified purchaser” within the meaning of Section 2(a)(51) of the 1940 Act.

ARTICLE V

GENERAL COVENANTS

Section 5.01    Affirmative Covenants of the Borrower.

From the Closing Date until the Collection Date:

(a)    Organizational Procedures and Scope of Business. The Borrower will
observe all organizational procedures required by its Constituent Documents and
the laws of its jurisdiction of formation. Without limiting the foregoing, the
Borrower will limit the scope of its business to: (i) the acquisition of
Eligible Loan Assets and the ownership and management of the Related Asset and
the related assets in the Collateral; (ii) the sale, transfer or other
disposition of Loan Assets as and when permitted under the Transaction
Documents; (iii) entering into and performing under the Transaction Documents;
(iv) consenting or withholding consent as to proposed amendments, waivers and
other modifications of the Underlying Instruments to the extent not in conflict
with the terms of this Agreement or any other Transaction Document;
(v) exercising any rights (including but not limited to voting rights and rights
arising in connection with a Bankruptcy Event with respect to an Obligor or the
consensual or non-judicial restructuring of the debt or equity of an Obligor) or
remedies in connection with the Loan Assets and participating in the committees
(official or otherwise) or other groups formed by creditors of an Obligor to the
extent not in conflict with the terms of this Agreement or any other Transaction
Document; and (vi) engaging in any activity and to exercise any powers permitted
to limited liability companies under the laws of the State of Delaware that are
related to the foregoing and necessary, convenient or advisable to accomplish
the foregoing, in each case as provided in Section 7 of the Borrower LLC
Agreement.

(b)    Special Purpose Entity Requirements. The Borrower will at all times
comply with the special purpose entity provisions in Section 9(c) of the
Borrower LLC Agreement.

 

89



--------------------------------------------------------------------------------

(c)    Preservation of Company Existence. The Borrower will preserve and
maintain its limited liability company existence in good standing under the laws
of its jurisdiction of formation and will promptly obtain and thereafter
maintain qualifications to do business as a foreign limited liability company in
any other state in which it does business and in which it is required to so
qualify under Applicable Law.

(d)    Compliance with Legal Opinions. The Borrower shall take all other actions
necessary to maintain the accuracy of the factual assumptions set forth in the
legal opinion of Cleary Gottlieb Steen & Hamilton LLP, as special counsel to the
Borrower, issued in connection with the Purchase and Sale Agreement and relating
to the issues of substantive consolidation and true sale of the Loan Assets.

(e)    Deposit of Collections. The Borrower shall promptly (but in no event
later than two (2) Business Days after receipt) deposit or cause to be deposited
into the Collection Account any and all Available Collections received by the
Borrower, the Servicer or any of their Affiliates.

(f)    Disclosure of Purchase Price. The Borrower shall disclose to the
Administrative Agent and the Lenders the purchase price for each Loan Asset
proposed to be acquired by the Borrower.

(g)    Obligor Defaults and Bankruptcy Events. The Borrower shall give, or shall
cause the Servicer to give, notice to the Administrative Agent and the Lenders
within two (2) Business Days of the occurrence of any default by an Obligor
under any Loan Asset or any Bankruptcy Event with respect to any Obligor under
any Loan Asset.

(h)    Required Loan Documents. The Borrower shall deliver to the Collateral
Custodian an electronic copy of the Required Loan Documents and an electronic
copy of the Loan Asset Checklist pertaining to each Loan Asset not later than
the Cut-Off Date pertaining to such Loan Asset.

(i)    Taxes. The Borrower will file or cause to be filed its material Tax
returns, if any, and pay any and all material Taxes imposed on it or its
property as required by the Transaction Documents (except as contemplated in
Section 4.01(m)).

(j)    Notice of Event of Default. The Borrower shall notify the Administrative
Agent and each Lender of the occurrence of any Event of Default under this
Agreement promptly upon, and in any event within two (2) Business Days of such
event. In addition, no later than two (2) Business Days following the occurrence
of any Event of Default, the Borrower will provide to the Administrative Agent
and each Lender a written statement of a Responsible Officer of the Borrower
setting forth the details of such event and the action that the Borrower
proposes to take with respect thereto.

(k)    Notice of Material Events. The Borrower shall promptly, but not later
than three (3) Business Days after becoming aware thereof, notify the
Administrative Agent and each Lender of any event or other circumstance that is
reasonably likely to have a Material Adverse Effect.

 

90



--------------------------------------------------------------------------------

(l)    Notice of Auditors’ Management Letters. The Borrower shall promptly
notify the Administrative Agent and each Lender after the receipt of any
auditors’ management letters received by the Borrower.

(m)    Notice of Breaches of Representations and Warranties under this
Agreement. The Borrower shall promptly notify the Administrative Agent, the
Collateral Agent and each Lender if any representation or warranty set forth in
Section 4.01 or Section 4.02 was incorrect at the time it was given or deemed to
have been given and at the same time deliver to the Collateral Agent, the
Administrative Agent and the Lenders a written notice setting forth in
reasonable detail the nature of such facts and circumstances.

(n)    Notice of Breaches of Representations and Warranties under the Purchase
and Sale Agreement. The Borrower shall upon receipt of notice or discovery
thereof, promptly send to the Administrative Agent, each Lender and the
Collateral Agent a notice of any breach of any representation, warranty,
agreement or covenant under the Purchase and Sale Agreement.

(o)    Notice of Proceedings. The Borrower shall notify the Administrative Agent
and each Lender, as soon as possible and in any event within five (5) Business
Days, after the Borrower receives notice or obtains knowledge thereof, of any
settlement of, judgment (including a judgment with respect to the liability
phase of a bifurcated trial) in or commencement of any labor controversy,
litigation, action, suit or proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the Collateral, the Transaction Documents, the Collateral
Agent’s security interest in the Collateral, or the Borrower.

(p)    Notice of ERISA Events. The Borrower shall promptly, but not later than
three (3) Business Days after becoming aware thereof, notify the Administrative
Agent and each Lender in the event that (i) any ERISA Event or Servicer ERISA
Event occurs that would reasonably be expected to result in an ERISA Event that,
in the aggregate, could result in a Material Adverse Effect or (ii) the Borrower
or the Servicer sponsors, maintains, contributes to or is required to contribute
to, any Pension Plan or Multiemployer Plan.

(q)    [Reserved].

(r)    Protection of Security Interest. With respect to the Collateral acquired
by the Borrower, the Borrower will (i) acquire such Collateral pursuant to and
in accordance with the terms of the Purchase and Sale Agreement or such other
similar agreement, as applicable, (ii) (at the expense of the Borrower) take all
action necessary to perfect, protect and more fully evidence the Borrower’s
ownership of such Collateral free and clear of any Lien other than the Lien
created hereunder and Permitted Liens, including, (A) with respect to the Loan
Assets and that portion of the Collateral in which a security interest may be
perfected by filing, filing and maintaining (at the expense of the Borrower),
effective financing statements against the Transferor in all necessary or
appropriate filing offices, (including any amendments thereto or assignments
thereof) and filing continuation statements, amendments or assignments with
respect thereto in such filing offices, (including any amendments thereto or
assignments thereof) and (B) executing or causing to be executed such other
instruments or notices as may be necessary or appropriate, (iii) (at the expense
of the Borrower) take all action necessary to cause

 

91



--------------------------------------------------------------------------------

a valid, subsisting and enforceable first priority perfected security interest,
subject only to Permitted Liens, to exist in favor of the Collateral Agent (for
the benefit of the Secured Parties) in the Borrower’s interests in all of the
Collateral being Granted hereunder including the filing of a UCC financing
statement in the applicable jurisdiction adequately describing the Collateral
(which may include an “all asset” filing), and naming the Borrower as debtor and
the Collateral Agent as the secured party, and filing continuation statements,
amendments or assignments with respect thereto in such filing offices,
(including any amendments thereto or assignments thereof), (iv) permit the
Administrative Agent or any Lender or their respective agents or representatives
to visit the offices of the Borrower during normal office hours and upon
reasonable advance notice examine and make copies of all documents, books,
records and other information concerning the Collateral and discuss matters
related thereto with any of the officers or employees of the Borrower having
knowledge of such matters, and (v) take all additional action that the
Administrative Agent, any Lender or the Collateral Agent may reasonably request
to perfect, protect and more fully evidence the respective first priority
perfected security interests of the parties to this Agreement in the Collateral,
or to enable the Administrative Agent or the Collateral Agent to exercise or
enforce any of their respective rights hereunder.

(s)    Liens. The Borrower will promptly notify the Administrative Agent and the
Lenders of the existence of any Lien on the Collateral (other than Permitted
Liens) and the Borrower shall defend the right, title and interest of the
Collateral Agent, for the benefit of the Secured Parties, in, to and under the
Collateral against all claims of third parties.

(t)    Other Documents. At any time from time to time upon prior written request
of the Administrative Agent or any Lender, at the sole expense of the Borrower,
the Borrower will promptly and duly execute and deliver such further instruments
and documents and take such further actions as the Administrative Agent or any
Lender may reasonably request for the purposes of obtaining or preserving the
full benefits of this Agreement including the first priority security interest
in the Collateral (subject only to Permitted Liens) granted hereunder and of the
rights and powers herein granted (including, among other things, authorizing the
filing of such UCC financing statements as the Administrative Agent may
request).

(u)    Compliance with Law. The Borrower shall at all times comply in all
material respects with all Applicable Law, and Borrower shall do or cause to be
done all things necessary to preserve and maintain in full force and effect its
legal existence, and all licenses material to its business.

(v)    Proper Records. The Borrower shall at all times keep proper books of
records and accounts in which full, true and correct entries shall be made of
its transactions in accordance with GAAP and set aside on its books from its
earning for each fiscal year all such proper reserves in accordance with GAAP.

(w)    Satisfaction of Obligations. The Borrower shall pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its obligations of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves with respect thereto have been provided on the books of
the Borrower.

 

92



--------------------------------------------------------------------------------

(x)    Performance of Covenants. The Borrower shall observe, perform and satisfy
all the terms, provisions, covenants and conditions required to be observed,
performed or satisfied by it, and shall pay when due all costs, fees and
expenses required to be paid by it, under the Transaction Documents. The
Borrower shall pay and discharge all Taxes, levies, liens and other charges on
it or its assets and on the Collateral that, in each case, in any manner would
create any lien or charge upon the Collateral, except for any such Taxes as are
being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
provided in accordance with GAAP.

(y)    Tax Treatment. The Borrower, the Transferor and the Lenders shall treat
the Advances advanced hereunder as indebtedness of the Borrower for U.S. federal
income tax purposes and to file any and all tax forms in a manner consistent
therewith.

(z)    Maintenance of Records. The Borrower will maintain records with respect
to the Collateral and the conduct and operation of its business with no less a
degree of prudence than if the Collateral were held by the Borrower for its own
account and will furnish the Administrative Agent and each Lender, upon the
reasonable request by the Administrative Agent, information with respect to the
Collateral and the conduct and operation of its business.

(aa)    Continuation Statements. The Borrower shall, not earlier than six months
and not later than three months prior to the fifth anniversary of the date of
filing of the financing statement referred to in Schedule I hereto or any other
financing statement filed pursuant to this Agreement or in connection with any
Advance hereunder, unless the Collection Date shall have occurred:

(i)    authorize and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement; and

(ii)    deliver or cause to be delivered to the Collateral Agent, the
Administrative Agent and the Lenders an opinion of the counsel for the Borrower,
in form and substance reasonably satisfactory to the Administrative Agent,
confirming and updating the opinion delivered pursuant to Schedule I with
respect to perfection and otherwise to the effect that the security interest
hereunder continues to be an enforceable and perfected security interest,
subject to no other Liens of record except as provided herein or otherwise
permitted hereunder, which opinion may contain usual and customary assumptions,
limitations and exceptions.

(bb)    Disregarded Entity. The Borrower will be disregarded as an entity
separate from its owner pursuant to Treasury Regulation
Section 301.7701-3(b)(ii), and neither the Borrower nor any other Person on its
behalf shall make an election to be treated as other than an entity disregarded
from its owner under Treasury Regulation Section 301.7701-3(c).

(cc)    Notices; Material Information, etc. The Borrower shall, within five
(5) Business Days after filing, provide to the Administrative Agent written
notification of the filing of any litigation against the Borrower or the
Transferor which, if a judgment were to be obtained by the plaintiff, would
result in the occurrence of an Event of Default or otherwise cause a Material
Adverse Effect.

 

93



--------------------------------------------------------------------------------

(dd)    Other Reporting. The Borrower shall provide the Administrative Agent and
each Lender, simultaneously with delivery to the Transferor, copies of all other
financial statements, appraisal reports, notices, and other matters at any time
or from time to time prepared by the Borrower and furnished to the Transferor,
including, without limitation, any notice of default, notice of election or
exercise of any rights or remedies under any the Borrower LLC Agreement, and any
notice relating in any way to the misconduct of the Borrower or the Servicer. In
respect of the foregoing, the Borrower shall disseminate such information to the
Administrative Agent and each Lender either through mailings, email delivery or
by posting such information on its website and giving the Administrative Agent
and each Lender access thereto.

(ee)    Other Information. The Borrower shall deliver, promptly following the
Administrative Agent’s request, in any event within five (5) days of such
request, such other information, financial or otherwise, with respect to the
Borrower and the Collateral, as the Administrative Agent may reasonably request
from time to time.

(ff)    Regularly Scheduled Valuation. The Borrower shall, or shall cause the
Servicer to, cause an Approved Valuation Firm to derive in accordance with the
Valuation Standard a fair assessment of the current market value of all of the
Eligible Loan Assets in the Collateral each calendar quarter (each such periodic
valuation, a “Regularly Scheduled Valuation”).

(gg)    Elevation of Transferor Participation Interests. The Borrower shall, or
shall cause the Servicer to, cause the elevation of each Transferor
Participation Interest to a full assignment within sixty (60) calendar days of
the acquisition of such Transferor Participation Interest by the Borrower.

Section 5.02    Negative Covenants of the Borrower.

From the Closing Date until the Collection Date:

(a)    Special Purpose Entity Requirements. Except as otherwise permitted by
this Agreement, the Borrower shall not (i) guarantee any obligation of any
Person, including any Affiliate; (ii) engage, directly or indirectly, in any
business, other than the actions required or permitted to be performed under the
Transaction Documents; (iii) incur, create or assume any Indebtedness, other
than Indebtedness incurred under the Transaction Documents; (iv) make or permit
to remain outstanding any loan or advance to, or own or acquire any stock or
securities of, any Person, except that the Borrower may invest in those Loan
Assets and other investments permitted under the Transaction Documents and may
make any advance required or expressly permitted to be made pursuant to any
provisions of the Transaction Documents and permit the same to remain
outstanding in accordance with such provisions; (v) fail to pay its debts and
liabilities from its assets when due; (vi) to the fullest extent permitted by
law, engage in any dissolution, liquidation, consolidation, merger, sale or
other transfer of any of its assets outside the ordinary course of the
Borrower’s business other than such activities as are expressly permitted
pursuant to this Agreement; (vii) create, form or otherwise acquire any
Subsidiaries; or (viii) release, sell, transfer, convey or assign any Loan Asset
unless in accordance with the Transaction Documents.

 

94



--------------------------------------------------------------------------------

(b)    Requirements for Material Actions. The Borrower shall obtain the
unanimous consent of all managers (including the consent of the Independent
Manager(s)) whenever required under Section 9 of the Borrower LLC Agreement.

(c)    Protection of Title. The Borrower shall not take any action which would
directly or indirectly impair or adversely affect the Borrower’s title to the
Collateral.

(d)    Transfer Limitations. The Borrower shall not transfer, assign, convey,
grant, bargain, sell, set over, deliver or otherwise dispose of, or pledge or
hypothecate, directly or indirectly, any interest in the Collateral to any
person other than the Collateral Agent for the benefit of the Secured Parties,
or engage in financing transactions or similar transactions with respect to the
Collateral with any person other than the Administrative Agent and the Lenders,
in each case, except as otherwise expressly permitted by the terms of this
Agreement.

(e)    Liens. The Borrower shall not create, incur or permit to exist any Lien
in or on any of the Collateral subject to the security interest granted by the
Borrower pursuant to this Agreement, other than Permitted Liens.

(f)    Organizational Documents. The Borrower shall not amend, modify or
terminate any of the Constituent Documents of the Borrower without the prior
written consent of the Administrative Agent.

(g)    Merger, Acquisitions, Sales, etc. The Borrower shall not change its
organizational structure, enter into any transaction of merger or consolidation
or amalgamation, or asset sale (other than pursuant to Section 2.07), or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) without the prior written consent of the Administrative Agent.

(h)    Use of Proceeds. The Borrower shall not use the proceeds of any Advance
other than (i) to finance the purchase by the Borrower, on a “true sale” basis,
of Collateral, (ii) to pay fees and expenses in connection with the transactions
contemplated under this Agreement or (iii) to distribute such proceeds to the
Transferor.

(i)    Limited Assets. The Borrower shall not hold or own any assets that are
not part of the Collateral (other than Excluded Amounts).

(j)    Tax Treatment. The Borrower shall not elect to be treated as a
corporation for U.S. federal income tax purposes and shall take all reasonable
steps necessary to avoid being treated as a corporation for U.S. federal income
tax purposes.

(k)    Extension or Amendment of Collateral. The Borrower will not, except as
otherwise permitted in Section 6.04(a) of this Agreement and in accordance with
the Servicing Standard, extend, amend or otherwise modify the terms of any Loan
Asset (including the Related Collateral).

(l)    Purchase and Sale Agreement. The Borrower will not amend, modify, waive
or terminate any provision of the Purchase and Sale Agreement without the prior
written consent of the Administrative Agent.

 

95



--------------------------------------------------------------------------------

(m)    Restricted Junior Payments. The Borrower shall not make any Restricted
Junior Payment, except that, so long as the Facility Maturity Date has not
occurred and no Event of Default or Unmatured Event of Default has occurred and
is continuing or would result therefrom, the Borrower may declare and make
Restricted Junior Payments to the holders of its membership interests (a) from
amounts available pursuant to Sections 2.04(a)(xii) and 2.04(c)(xi), (b) from
amounts available pursuant to Section 2.04(b)(viii) (provided that, the Borrower
may make such Restricted Junior Payment during the Revolving Period only to the
extent that, after giving effect to such Restricted Junior Payment, no Borrowing
Base Deficiency shall exist and the Collateral Quality Tests are satisfied) or
(c) pursuant to Section 2.07(e).

(n)    [Reserved].

(o)    Instructions to Obligors. The Borrower will not make any change, or
permit the Servicer to make any change, in its instructions to Obligors, agent
banks or administrative agents on the Loan Assets regarding payments to be made
with respect to the Collateral to the Collection Account, unless the
Administrative Agent has consented to such change.

(p)    Change of Jurisdiction, Location, Names or Location of Loan Files. The
Borrower shall not change the jurisdiction of its formation, make any change to
its corporate name or use any tradenames, fictitious names, assumed names,
“doing business as” names or other names unless, prior to the effective date of
any such change in the jurisdiction of its formation, name change or use, the
Borrower receives prior written consent from the Administrative Agent of such
change and delivers to the Administrative Agent such financing statements as the
Administrative Agent may request to reflect such name change or use, together
with such Opinions of Counsel and other documents and instruments as the
Administrative Agent may request in connection therewith. The Borrower will not
change the location of its chief executive office unless prior to the effective
date of any such change of location, the Borrower notifies the Administrative
Agent of such change of location in writing. The Borrower will not move, or
consent to the Collateral Custodian or the Servicer moving, the Loan Files from
the location thereof on the Closing Date, unless the Administrative Agent shall
consent to such move in writing and the Servicer shall provide the
Administrative Agent with such Opinions of Counsel and other documents and
instruments as the Administrative Agent may request in connection therewith.

(q)    Allocation of Charges. There will not be any agreement or understanding
between the Servicer and the Borrower (other than as expressly set forth herein
or as consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any Taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be disregarded as an entity separate
from the Transferor for U.S. federal income tax purposes.

(r)    Anti-Terrorism; OFAC; Anti-Corruption. Each of the representations and
warranties set out in sub clauses (i) through (v) (inclusive) of
Section 4.01(ff) shall be deemed here restated and, mutatis mutandis, construed
as covenants made and given under this Section 5.02.

 

96



--------------------------------------------------------------------------------

Section 5.03    Affirmative Covenants of the Servicer.

From the Closing Date until the Collection Date:

(a)    Compliance with Law. The Servicer will comply in all respects with all
Applicable Law, including those with respect to servicing the Collateral or any
part thereof except where failure to do so would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

(b)    Preservation of Company Existence. The Servicer will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation, and qualify and remain qualified in good standing in each
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualification would reasonably be expected to have a
Material Adverse Effect.

(c)    Keeping of Records and Books of Account.

(i)    The Servicer will maintain and implement administrative and operating
procedures (including, an ability to recreate records evidencing Collateral in
the event of the destruction of the originals thereof), and keep and maintain
all documents, books, records and other information necessary or advisable for
the collection of all Collateral and the identification of the Collateral.

(ii)    Subject to Section 6.11, the Servicer shall permit the Administrative
Agent, each Lender or their respective agents or representatives, to visit the
offices of the Servicer during normal office hours and upon reasonable advance
notice and examine and make copies of all documents, books, records and other
information concerning the Collateral and the Servicer’s servicing thereof and
discuss matters related thereto with any of the officers or employees of the
Servicer having knowledge of such matters.

(iii)    The Servicer will on or prior to the Closing Date, mark its internal
records to reflect the ownership of the Collateral by the Borrower.

(d)    Events of Default. The Servicer will provide the Administrative Agent and
each Lender (with a copy to the Collateral Agent) with immediate written notice
of the occurrence of each Event of Default and each Unmatured Event of Default
of which the Servicer has knowledge or has received notice. In addition, no
later than two (2) Business Days following the Servicer’s knowledge or notice of
the occurrence of any Event of Default or Unmatured Event of Default, the
Servicer will provide to the Collateral Agent, the Administrative Agent and each
Lender a written statement of a Responsible Officer of the Servicer setting
forth the details of such event and the action that the Servicer proposes to
take with respect thereto.

(e)    Taxes. The Servicer will file its material Tax returns, if any, and pay
any and all material Taxes imposed on it or its property as required under the
Transaction Documents (except as contemplated by Section 4.03(l)).

 

97



--------------------------------------------------------------------------------

(f)    Other. The Servicer will promptly furnish to the Collateral Agent, the
Administrative Agent and each Lender such other information, documents, records
or reports respecting the Collateral or the condition or operations, financial
or otherwise, of the Borrower or the Servicer as the Collateral Agent, any
Lender or the Administrative Agent may from time to time reasonably request in
order to protect the interests of the Administrative Agent, the Lenders, the
Collateral Agent or Secured Parties under or as contemplated by this Agreement.

(g)    Proceedings Related to the Borrower, the Transferor and the Servicer and
the Transaction Documents. The Servicer shall notify the Administrative Agent
and each Lender as soon as possible and in any event within two (2) Business
Days after the Servicer receives notice or obtains knowledge thereof of any
settlement of, judgment (including a judgment with respect to the liability
phase of a bifurcated trial) in or commencement of any labor controversy,
litigation, action, suit or proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that could reasonably be expected to have a Material Adverse Effect,
the Transferor or the Servicer (or any of their Affiliates that are in the
business of originating, acquiring or servicing assets similar to Loan Assets)
or the Transaction Documents. For purposes of this Section 5.03(g), (i) any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Transaction Documents in excess of $1,000,000 shall be deemed to
be expected to have such a Material Adverse Effect and (ii) any settlement,
judgment, labor controversy, litigation, action, suit or proceeding affecting
the Servicer or the Transferor in excess of $10,000,000 shall be deemed to be
expected to have such a Material Adverse Effect.

(h)    Deposit of Collections. The Servicer shall promptly (but in no event
later than two (2) Business Days after receipt) deposit or cause to be deposited
into the Collection Account any and all Available Collections received by the
Borrower, the Servicer or any of their Affiliates.

(i)    Proceedings Related to the Collateral. The Servicer shall notify the
Administrative Agent, the Collateral Agent and each Lender as soon as possible
and in any event within two (2) Business Days after any Responsible Officer of
the Servicer receives notice or has actual knowledge of any settlement of,
judgment (including a judgment with respect to the liability phase of a
bifurcated trial) in or commencement of any labor controversy, litigation,
action, suit or proceeding before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, that
would reasonably be expected to have a Material Adverse Effect on the interests
of the Collateral Agent or the Secured Parties in, to and under the Collateral.
For purposes of this Section 5.03(i), any settlement, judgment, labor
controversy, litigation, action, suit or proceeding affecting the Collateral or
the Collateral Agent’s or the Secured Parties’ interest in the Collateral in
excess of $10,000,000 or more shall be deemed to be expected to have such a
Material Adverse Effect.

(j)    Compliance with Legal Opinions. The Servicer shall take all other actions
necessary to maintain the accuracy of the factual assumptions set forth in the
legal opinion of Cleary Gottlieb Steen & Hamilton LLP, as special counsel to the
Servicer, issued in connection with the Transaction Documents and relating to
the issues of substantive consolidation and true sale of the Loan Assets.

 

98



--------------------------------------------------------------------------------

(k)    Instructions to Agents and Obligors. Subject to Section 6.04(d), the
Servicer shall direct, or shall cause the Transferor to direct, any agent or
administrative agent for any Loan Asset to remit all payments and collections
with respect to such Loan Asset, and, if applicable, to direct the Obligor with
respect to such Loan Asset to remit all such payments and collections with
respect to such Loan Asset directly to the Collection Account. The Servicer
shall take steps consistent with the Servicing Standard to ensure, and shall
cause the Transferor to take commercially reasonable steps to ensure, that only
funds constituting payments and collections relating to Loan Assets shall be
deposited into the Collection Account.

(l)    Capacity as Servicer. The Servicer will ensure that, at all times when it
is dealing with or in connection with the Loan Assets in its capacity as
Servicer, it holds itself out as Servicer, and not in any other capacity.

(m)    Notice of Breaches of Representations and Warranties under the Purchase
and Sale Agreement. The Servicer confirms and agrees that the Servicer will,
upon receipt of notice or discovery thereof, promptly send to the Administrative
Agent, each Lender and the Collateral Agent a notice of (i) any breach of any
representation, warranty, agreement or covenant under the Purchase and Sale
Agreement or (ii) any event or occurrence that, upon notice, or upon the passage
of time or both, would constitute such a breach, in each case, promptly upon
learning thereof.

(n)    Audits. Periodically after the Closing Date, at the discretion of the
Administrative Agent and each Lender, the Servicer shall allow the
Administrative Agent and each Lender (during normal office hours and upon
advance notice) to review the Servicer’s collection and administration of the
Collateral in order to assess compliance by the Servicer with the Servicing
Standard, as well as with the Transaction Documents, and to conduct an audit of
the Collateral and Required Loan Documents in conjunction with such a review.

(o)    Notice of Breaches of Representations and Warranties under this
Agreement. The Servicer shall promptly notify the Administrative Agent and the
Lenders if any representation or warranty set forth in Section 4.03 was
incorrect at the time it was given or deemed to have been given and at the same
time deliver to the Collateral Agent, the Administrative Agent and the Lenders a
written notice setting forth in reasonable detail the nature of such facts and
circumstances. In particular, but without limiting the foregoing, the Servicer
shall notify the Administrative Agent and the Lenders in the manner set forth in
the preceding sentence before any Cut-Off Date of any facts or circumstances
within the knowledge of the Servicer which would render any of the said
representations and warranties untrue at the date when such representations and
warranties were made or deemed to have been made.

(p)    Insurance Policies. The Servicer has caused, and will cause, to be
performed any and all acts required to be performed to preserve the rights and
remedies of the Collateral Agent and the Secured Parties in any Insurance
Policies applicable to Loan Assets (to the extent the Servicer or an Affiliate
of the Servicer is the agent or servicer under the applicable Underlying
Instruments) including, in each case, any necessary notifications of insurers,
assignments of policies or interests therein, and establishments of co-insured,
joint loss payee and mortgagee rights in favor of the Collateral Agent and the
Secured Parties; provided that, unless the Borrower is the sole lender under
such Underlying Instruments, the Servicer shall only take such actions that are
customarily taken by or on behalf of a lender in a syndicated loan facility to
preserve the rights of such lender.

 

99



--------------------------------------------------------------------------------

(q)    Disregarded Entity. The Servicer shall cause the Borrower to be
disregarded as an entity separate from its owner pursuant to Treasury Regulation
Section 301.7701-3(b)(ii) and shall cause that neither the Borrower nor any
other Person on its behalf shall make an election to be treated as other than an
entity disregarded from its owner under Treasury Regulation
Section 301.7701-3(c).

(r)    Anti-Terrorism; OFAC; Anti-Corruption. Each of the representations and
warranties set out in sub clauses (i) through (v) (inclusive) of Section 4.03(p)
shall be deemed here restated and, mutatis mutandis, construed as covenants made
and given under this Section 5.03.

(s)    Value Adjustment Event. The Servicer will provide the Administrative
Agent and each Lender (with a copy to the Collateral Agent) with immediate
written notice of the occurrence of any Value Adjustment Event with respect to
any Eligible Loan Asset of which the Servicer has knowledge or has received
notice.

Section 5.04    Negative Covenants of the Servicer.

From the Closing Date until the Collection Date:

(a)    Mergers, Acquisition, Sales, etc. The Servicer will not consolidate with
or merge into any other Person or convey or transfer its properties and assets
substantially as an entirety to any Person, unless the Servicer is the surviving
entity and unless:

(i)    the Servicer has delivered to the Administrative Agent and each Lender an
Officer’s Certificate and an Opinion of Counsel each stating that any such
consolidation, merger, conveyance or transfer and any supplemental agreement
executed in connection therewith comply with this Section 5.04 and that all
conditions precedent herein provided for relating to such transaction have been
complied with and, in the case of the Opinion of Counsel, that such supplemental
agreement is legal, valid and binding with respect to the Servicer and such
other matters as the Administrative Agent may request;

(ii)    the Servicer shall have delivered notice of such consolidation, merger,
conveyance or transfer to the Administrative Agent and each Lender;

(iii)    after giving effect thereto, no Event of Default or Servicer Removal
Event or event that with notice or lapse of time would constitute either an
Event of Default or a Servicer Removal Event shall exist; and

(iv)    the Administrative Agent shall have consented in writing to such
consolidation, merger, conveyance or transfer.

 

100



--------------------------------------------------------------------------------

(b)    Change of Name or Location of Loan Files. The Servicer shall not
(x) change its name, move the location of its principal place of business and
chief executive office, change the offices where it keeps records concerning the
Collateral from the address set forth under its name on the signature pages
hereto, or change the jurisdiction of its formation, or (y) move, or consent to
the Collateral Custodian moving, the Required Loan Documents and Loan Files from
the location thereof on the initial Advance Date, unless the Administrative
Agent shall consent of such change or move in writing and the Servicer shall
provide the Administrative Agent with such Opinions of Counsel and other
documents and instruments as the Administrative Agent may request in connection
therewith and has taken all actions required under the UCC of each relevant
jurisdiction in order to continue the first priority perfected security interest
of the Collateral Agent, for the benefit of the Secured Parties, in the
Collateral.

(c)    Change in Payment Instructions to Obligors. The Servicer will not make
any change in its instructions to Obligors, agent banks or administrative agents
on the Loan Assets regarding payments to be made with respect to the Collateral
to the Collection Account, unless the Administrative Agent has consented to such
change.

(d)    Extension or Amendment of Loan Assets. The Servicer will not, except as
otherwise permitted in Section 6.04(a), extend, amend or otherwise modify the
terms of any Loan Asset (including the Related Collateral).

(e)    Allocation of Charges. There will not be any agreement or understanding
between the Servicer and the Borrower (other than as expressly set forth herein
or as consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any Taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be disregarded as an entity separate
from the Transferor for U.S. federal income tax purposes.

(f)    Taxable Mortgage Pool Matters. The Servicer will manage the portfolio and
advise the Borrower with respect to the purchases from any third party seller so
as to not at any time cause the Borrower to be treated as a taxable mortgage
pool for U.S. federal income tax purposes or cause more than 50% of the of the
Loan Assets owned by the Borrower to consist of real estate mortgages as defined
in Treasury Regulation Section 301.7701(i)-1 of the Code.

Section 5.05    Affirmative Covenants of the Collateral Agent.

From the Closing Date until the Collection Date:

(a)    Compliance with Law. The Collateral Agent will comply in all material
respects with all Applicable Law.

(b)    Preservation of Existence. The Collateral Agent will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification would reasonably be expected to have a
Material Adverse Effect.

 

101



--------------------------------------------------------------------------------

Section 5.06    Negative Covenants of the Collateral Agent.

From the Closing Date until the Collection Date, the Collateral Agent will not
make any changes to the Collateral Agent Fees without the prior written approval
of the Administrative Agent.

Section 5.07    Affirmative Covenants of the Collateral Custodian.

From the Closing Date until the Collection Date:

(a)    Compliance with Law. The Collateral Custodian will comply in all material
respects with all Applicable Law.

(b)    Preservation of Existence. The Collateral Custodian will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification would reasonably be expected to have a
Material Adverse Effect.

(c)    Location of Required Loan Documents. Subject to Article XII of this
Agreement, the Required Loan Documents shall remain at all times in the
possession of the Collateral Custodian at its address located at 225 W.
Washington St., 9th Floor, Chicago, IL 60606 and after December 26, 2017 at its
address located at 225 W. Washington St., 9th Floor, Chicago, IL, unless notice
of a different address is given in accordance with the terms hereof or unless
the Administrative Agent agrees to allow certain Required Loan Documents to be
released to the Servicer on a temporary basis in accordance with the terms
hereof, except as such Required Loan Documents may be released pursuant to the
terms of this Agreement.

Section 5.08    Negative Covenants of the Collateral Custodian.

From the Closing Date until the Collection Date:

(a)    Required Loan Documents. The Collateral Custodian will not dispose of any
documents constituting the Required Loan Documents in any manner that is
inconsistent with the performance of its obligations as the Collateral Custodian
pursuant to this Agreement and will not dispose of any Collateral except as
contemplated by this Agreement.

(b)    No Changes in Collateral Custodian Fees. The Collateral Custodian will
not make any changes to the Collateral Custodian Fees without the prior written
approval of the Borrower.

ARTICLE VI

ADMINISTRATION AND SERVICING OF CONTRACTS

Section 6.01    Appointment and Designation of the Servicer.

(a)    Initial Servicer. The Borrower hereby appoints Owl Rock Capital
Corporation, pursuant to the terms and conditions of this Agreement, as
Servicer, with the authority to service, administer and exercise rights and
remedies, on behalf of the Borrower, in

 

102



--------------------------------------------------------------------------------

respect of the Collateral. Until the Administrative Agent gives Owl Rock Capital
Corporation a Servicer Removal Notice, Owl Rock Capital Corporation hereby
accepts such appointment and agrees to perform the duties and responsibilities
of the Servicer pursuant to the terms hereof. The Servicer and the Borrower
hereby acknowledge that the Administrative Agent and the Secured Parties are
third party beneficiaries of the obligations undertaken by the Servicer
hereunder.

(b)    Servicer Removal Notice. The Borrower, the Servicer, each Lender and the
Administrative Agent hereby agree that, upon the occurrence of an Event of
Default or a Servicer Removal Event, the Administrative Agent, by written notice
to the Servicer (with a copy to the Collateral Agent) (a “Servicer Removal
Notice”), may terminate all of the rights, obligations, power and authority of
the Servicer under this Agreement. On and after the receipt by the Servicer of a
Servicer Removal Notice pursuant to this Section 6.01(b), the Servicer shall
continue to perform all servicing functions under this Agreement until the date
specified in the Servicer Removal Notice or otherwise specified by the
Administrative Agent in writing or, if no such date is specified in such
Servicer Removal Notice or otherwise specified by the Administrative Agent,
until a date mutually agreed upon by the Servicer and the Administrative Agent
and shall be entitled to receive, to the extent of funds available therefor
pursuant to Section 2.04, the Senior Servicing Fee and the Subordinated
Servicing Fee therefor accrued until such date. After such date, the Servicer
agrees that it will terminate its activities as Servicer hereunder in a manner
that the Administrative Agent believes will facilitate the transition of the
performance of such activities to a successor Servicer, and the successor
Servicer shall assume each and all of the Servicer’s obligations to service and
administer the Collateral, on the terms and subject to the conditions herein set
forth, and the Servicer shall use its best efforts to assist the successor
Servicer in assuming such obligations.

(c)    Appointment of Replacement Servicer. At any time following the delivery
of a Servicer Removal Notice, the Administrative Agent may, in its sole
discretion, appoint a replacement servicer (the “Replacement Servicer”), except
that in the case of a Servicer Removal Event under clause (d) of the definition
thereof, the Borrower may appoint a Replacement Servicer (including an Affiliate
of the existing Servicer) acceptable to the Administrative Agent in its sole
discretion (or, in the case of a proposed Replacement Affiliated Servicer, with
the consent of the Administrative Agent, such consent not to be unreasonably
withheld), which appointment shall take effect upon the Replacement Servicer
accepting such appointment by a written assumption in a form satisfactory to the
Administrative Agent in its sole discretion. Upon the appointment of a
Replacement Servicer, the initial Servicer shall have no liability with respect
to any action performed by the Replacement Servicer on or after the date that
the Replacement Servicer becomes the successor to the Servicer.

(d)    Liabilities and Obligations of Replacement Servicer. Upon its
appointment, the Replacement Servicer shall be the successor in all respects to
the Servicer with respect to servicing functions under this Agreement and shall
be subject to all the responsibilities, duties and liabilities relating thereto
placed on the Servicer by the terms and provisions hereof, and all references in
this Agreement to the Servicer shall be deemed to refer to the Replacement
Servicer; provided that the Replacement Servicer shall have (i) no liability
with respect to any action performed by the terminated Servicer prior to the
date that the Replacement Servicer becomes the successor to the Servicer or any
claim of a third party based on any alleged

 

103



--------------------------------------------------------------------------------

action or inaction of the terminated Servicer, (ii) no obligation to perform any
advancing obligations, if any, of the Servicer unless it elects to in its sole
discretion, (iii) no obligation to pay any Taxes required to be paid by the
Servicer (provided that the Replacement Servicer shall pay any income Taxes for
which it is liable), (iv) no obligation to pay any of the fees and expenses of
any other party to the transactions contemplated hereby, and (v) no liability or
obligation with respect to any Servicer indemnification obligations of any prior
Servicer, including the original Servicer. The indemnification obligations of
the Replacement Servicer upon becoming a Replacement Servicer, are expressly
limited to those arising on account of its failure to act in good faith and with
reasonable care under the circumstances. In addition, the Replacement Servicer
shall have no liability relating to the representations and warranties of the
Servicer contained in Section 4.03.

(e)    Authority and Power. All authority and power granted to the Servicer
under this Agreement shall automatically cease and terminate upon termination of
this Agreement and shall pass to and be vested in the Borrower and the Borrower
is hereby authorized and empowered to execute and deliver, on behalf of the
Servicer, as attorney-in-fact or otherwise, all documents and other instruments,
and to do and accomplish all other acts or things necessary or appropriate to
effect the purposes of such transfer of servicing rights. The Servicer agrees to
cooperate with the Borrower in effecting the termination of the responsibilities
and rights of the Servicer to conduct servicing of the Collateral.

(f)    Subcontracts. The Servicer may, so long as the relevant Person is an
Affiliate of the Servicer or otherwise is approved with the prior written
consent of the Administrative Agent, subcontract with any other Person for
servicing, administering or collecting the Collateral; provided that (i) the
Servicer shall select any such Person with reasonable care and shall be solely
responsible for the fees and expenses payable to any such Person, (ii) the
Servicer shall not be relieved of, and shall remain liable for, the performance
of the duties and obligations of the Servicer pursuant to the terms hereof
without regard to any subcontracting arrangement, (iii) the consent of the
Administrative Agent will not be required for the subcontracting of non-material
administrative duties and (iv) any such subcontract shall be terminable upon the
occurrence of a Servicer Removal Event.

(g)    Waiver. The Borrower acknowledges that, after delivery of a Servicer
Removal Notice, the Administrative Agent or any of its Affiliates may act as the
Collateral Agent and/or the Servicer, and the Borrower waives any and all claims
against the Administrative Agent, each Lender or any of their respective
Affiliates, the Collateral Agent and the Servicer (other than claims relating to
such party’s gross negligence or willful misconduct) relating in any way to the
custodial or collateral administration functions having been performed by the
Administrative Agent or any of its Affiliates in accordance with the terms and
provisions (including the standard of care) set forth in the Transaction
Documents.

Section 6.02    Duties of the Servicer.

(a)    Duties. The Servicer shall take or cause to be taken all such actions as
may be necessary or advisable to service, administer and collect on the
Collateral from time to time, all in accordance with Applicable Law and the
Servicing Standard. Prior to the delivery of a Servicer Removal Notice, but
subject to the terms of this Agreement (including, Section 6.04),

 

104



--------------------------------------------------------------------------------

the Servicer has the sole and exclusive authority to make any and all decisions
with respect to the Collateral and take or refrain from taking any and all
actions with respect to the Collateral. Without limiting the foregoing, the
duties of the Servicer shall include the following:

(i)    supervising the Collateral, including communicating with Obligors,
executing amendments, providing consents and waivers, enforcing and collecting
on the Collateral and otherwise managing the Collateral on behalf of the
Borrower;

(ii)    maintaining all necessary servicing records with respect to the
Collateral and providing such reports to the Administrative Agent and each
Lender (with a copy to the Collateral Agent and the Collateral Custodian) in
respect of the servicing of the Collateral (including information relating to
its performance under this Agreement) as may be required hereunder or as the
Administrative Agent or any Lender may request;

(iii)    maintaining and implementing administrative and operating procedures
(including, an ability to recreate servicing records evidencing the Collateral
in the event of the destruction of the originals thereof) and keeping and
maintaining all documents, books, records and other information necessary or
advisable for the collection of the Collateral;

(iv)    promptly delivering to the Administrative Agent, each Lender, the
Collateral Agent or the Collateral Custodian, from time to time, such
information and servicing records (including information relating to its
performance under this Agreement) as the Administrative Agent, each Lender,
Collateral Custodian or the Collateral Agent may from time to time request;

(v)    identifying each Loan Asset in its internal servicing records to reflect
the ownership of such Loan Asset by the Borrower;

(vi)    maintaining the perfected security interest of the Collateral Agent, for
the benefit of the Secured Parties, in the Collateral;

(vii)    maintaining the Loan File with respect to Loan Assets included as part
of the Collateral; provided that, if the Servicer is in possession of any
Required Loan Documents, the Servicer will hold such Required Loan Documents in
a fireproof safe or fireproof file cabinet, except while such Required Loan
Documents are in the process of being delivered to or received from the
Collateral Custodian;

(viii)    directing the Collateral Agent to make payments pursuant to the terms
of the Servicing Report in accordance with Section 2.04;

(ix)    directing the sale or substitution of Collateral in accordance with
Section 2.07; provided that the authority of the Servicer to direct any
substitution or purchase of Collateral shall terminate following removal of the
initial Servicer after a Servicer Removal Event.

 

105



--------------------------------------------------------------------------------

(x)    providing advice to the Borrower with respect to the purchase and sale of
and payment for the Loan Assets;

(xi)    instructing the Obligors and the administrative agents on the Loan
Assets to make payments directly into the Collection Account established and
maintained with the Collateral Agent;

(xii)    delivering the Loan Files and an electronic copy of the Loan Asset
Schedule to the Collateral Custodian;

(xiii)    preparing and delivering to the Borrower, the Collateral Agent and the
Administrative Agent on each Measurement Date a Borrowing Base Certificate
setting forth the calculation of the Borrowing Base as of such Measurement Date;
and

(xiv)    complying with such other duties and responsibilities as may be
required of the Servicer by this Agreement.

It is acknowledged and agreed that in circumstances in which a Person other than
the Borrower, the Transferor or the Servicer acts as lead agent with respect to
any Loan Asset, the Servicer shall perform its servicing duties hereunder only
to the extent a lender under the related loan syndication Underlying Instruments
has the right to do so.

(b)    Notwithstanding anything to the contrary contained herein, the exercise
by the Administrative Agent, the Collateral Agent, each Lender and the Secured
Parties of their rights hereunder shall not release the Servicer (unless
replaced by a Replacement Servicer), the Transferor or the Borrower from any of
their duties or responsibilities with respect to the Collateral. The Secured
Parties, the Administrative Agent, each Lender and the Collateral Agent shall
not have any obligation or liability with respect to any Collateral, nor shall
any of them be obligated to perform any of the obligations of the Servicer
hereunder, unless one of them becomes a Replacement Servicer hereunder.

(c)    Any payment by an Obligor in respect of any indebtedness owed by it to
the Transferor or the Borrower shall, except as otherwise specified by such
Obligor or otherwise required by contract or law and unless otherwise instructed
by the Administrative Agent, be applied as a collection of a payment by such
Obligor (starting with the oldest such outstanding payment due, provided such
obligation is not on non-accrual) to the extent of any amounts then due and
payable thereunder before being applied to any other receivable or other
obligation of such Obligor.

Section 6.03    Authorization of the Servicer.

(a)    Each of the Borrower, the Administrative Agent and each Lender hereby
authorizes the Servicer (including any successor thereto) to take any and all
steps consistent with the Servicing Standard in its name and on its behalf
necessary or desirable in the determination of the Servicer and not inconsistent
with the sale of the Collateral by the Transferor to the Borrower under the
Purchase and Sale Agreement and, thereafter, the Grant by the Borrower to the
Collateral Agent on behalf of the Secured Parties hereunder, to collect all
amounts due under

 

106



--------------------------------------------------------------------------------

any and all Collateral, including, endorsing any of their names on checks and
other instruments representing Interest Collections and Principal Collections,
executing and delivering any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Collateral and, after the
delinquency of any Collateral and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof, to the same extent as the Transferor could have done
if it had continued to own such Collateral. The Transferor, the Borrower and the
Collateral Agent on behalf of the Secured Parties (acting at the direction of
the Administrative Agent) shall furnish the Servicer (and any successors
thereto) with any powers of attorney and other documents necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder, and shall cooperate with the Servicer to the fullest extent in
order to ensure the collectability of the Collateral. In no event shall the
Servicer be entitled to make the Secured Parties, the Administrative Agent, the
Collateral Agent, the Collateral Custodian or any Lender a party to any
litigation without such party’s express prior written consent, or to make the
Borrower a party to any litigation (other than any routine foreclosure or
similar collection procedure) without the Administrative Agent’s consent.

(b)    After the declaration of the Facility Maturity Date, at the direction of
the Administrative Agent, the Servicer shall take such action as the
Administrative Agent may deem necessary or advisable to enforce collection of
the Collateral; provided that the Administrative Agent may, at any time that an
Event of Default has occurred and is continuing, notify any Obligor with respect
to any Collateral of the assignment of such Collateral to the Collateral Agent
on behalf of the Secured Parties and direct that payments of all amounts due or
to become due be made directly to the Administrative Agent or any servicer,
collection agent or account designated by the Administrative Agent and, upon
such notification and at the expense of the Borrower, the Administrative Agent
may enforce collection of any such Collateral, and adjust, settle or compromise
the amount or payment thereof.

Section 6.04    Collection of Payments; Accounts.

(a)    Collection Efforts, Modification of Collateral.

(i)    The Servicer will collect, or cause to be collected, all payments called
for under the terms and provisions of the Loan Assets included in the Collateral
as and when the same become due, all in accordance with the Servicing Standard.

(ii)    In the performance of its obligations hereunder, the Borrower (or the
Servicer on its behalf) may enter into any amendment or waiver of or supplement
to any Underlying Instrument (other than with respect to Maturity Amendments as
described below), all in accordance with the Servicing Standard; provided that
the prior written consent of the Required Lenders shall be required if (a) an
Event of Default or a Borrowing Base Deficiency has occurred and is continuing
or would result from such amendment, waiver or supplement, or (b) such
amendment, waiver or supplement either (x) would cause such Loan Asset to no
longer satisfy the Eligibility Criteria or (y) would allow the Obligor of any
Loan Asset to incur any additional debt which was not in place as of the Cut-Off
Date which is pari passu or senior with such Loan Asset, other than such
additional debt that would be consistent with the Servicing Standard and would
not cause such Loan Asset to no longer satisfy the Eligibility Criteria.

 

107



--------------------------------------------------------------------------------

(iii)    The Borrower (or the Servicer on the Borrower’s behalf) may vote in
favor of a Maturity Amendment with respect to a Loan Asset only if (a) during
the Revolving Period, (x) the Weighted Average Life Test will be satisfied (on a
pro forma basis) and (y) such Maturity Amendment would not cause the stated
maturity of such Loan Asset to be later than two (2) years past the stated
maturity of such Loan Asset; and (b) during the Amortization Period, the
Required Lenders have provided prior written consent.

(b)    Acceleration. If consistent with the Servicing Standard, the Servicer
shall accelerate or vote to accelerate, as applicable, the maturity of all or
any Scheduled Payments and other amounts due under any Loan Asset promptly after
such Loan Asset becomes defaulted.

(c)    Taxes and other Amounts. The Servicer will use efforts consistent with
the Servicing Standard to collect all payments with respect to amounts due for
Taxes, assessments and insurance premiums relating to each Loan Asset to the
extent required to be paid to the Borrower for such application under the
applicable Underlying Instruments and remit such amounts to the appropriate
Governmental Authority or insurer as required by the Underlying Instruments.

(d)    Payments to Collection Account. On or before the applicable Cut-Off Date,
the Servicer shall have instructed all Obligors to make all payments in respect
of the Collateral directly to the Collection Account; provided that the Servicer
is not required to so instruct any Obligor which is solely a guarantor or other
surety (or an Obligor that is not designated as the “lead borrower” or another
such similar term) unless and until the Servicer calls on the related guaranty
or secondary obligation.

(e)    Collection Accounts. Each of the parties hereto hereby agrees that
(i) the Collection Account is intended to be a “securities account” or “deposit
account” within the meaning of the UCC and (ii) except as otherwise expressly
provided herein and in the Collection Account Agreement, prior to the delivery
of a Notice of Exclusive Control, the Borrower, the Servicer and the Collateral
Agent (acting at the direction of the Administrative Agent) shall be entitled to
exercise the rights that comprise each Financial Asset held in the Collection
Account which is a securities account and have the right to direct the
disposition of funds in the Collection Account which is a deposit account;
provided that, after the delivery of a Notice of Exclusive Control, such rights
shall be exclusively held by the Collateral Agent (acting at the direction of
the Administrative Agent). Each of the parties hereto hereby agrees to cause the
securities intermediary that holds any property for the Borrower in the
Collection Account that is a securities account to agree with the parties hereto
that (A) such property (other than cash or money) (subject to Section 6.04(f)
below with respect to any property other than investment property, as defined in
Section 9-102(a)(49) of the UCC) is to be treated as a Financial Asset, and for
the avoidance of doubt, all cash or money shall be held in a subaccount or
related account of the Collection Account that is a deposit account, and
(B) regardless of any provision in any other agreement, for purposes of the UCC
and, to the extent a securities account, for purposes of the Hague Convention on
the law applicable to certain rights in respect of securities

 

108



--------------------------------------------------------------------------------

held with an intermediary (the “Hague Convention”), with respect to the
Collection Account, New York shall be deemed to be the Account Bank’s
jurisdiction (within the meaning of Section 9-304 of the UCC) and the securities
intermediary’s jurisdiction (within the meaning of Section 8-110 of the UCC) and
New York shall govern the issues specified in Article 2(1) of the Hague
Convention. All securities or other property underlying any Financial Assets
credited to the Collection Account in the form of securities or instruments
shall be registered in the name of the Account Bank or if in the name of the
Borrower or the Collateral Agent, Indorsed to the Account Bank, Indorsed in
blank, or credited to another securities account maintained in the name of the
Account Bank, and in no case will any Financial Asset credited to the Collection
Account be registered in the name of the Borrower, payable to the order of the
Borrower or specially Indorsed to the Borrower, except to the extent the
foregoing have been specially Indorsed to the Account Bank or Indorsed in blank.
All uninvested cash or money held in the Collection Account shall be held in a
subaccount or related account of the Collection Account that is a deposit
account.

(f)    Underlying Instruments. Notwithstanding any term hereof (or any term of
the UCC that might otherwise be construed to be applicable to a “securities
intermediary” as defined in the UCC) to the contrary, none of the Collateral
Agent, the Collateral Custodian nor any securities intermediary shall be under
any duty or obligation in connection with the acquisition by the Borrower, or
the Grant by the Borrower to the Collateral Agent, of any Loan Asset in the
nature of a loan or a participation in a loan (A) to examine or evaluate the
sufficiency of the documents or instruments delivered to it by or on behalf of
the Borrower under the related Underlying Instruments, or otherwise to examine
the Underlying Instruments, in order to determine or compel compliance with any
applicable requirements of or restrictions on transfer (including any necessary
consents), or (B) to maintain a sufficient quantity of such Loan Asset. The
Collateral Custodian shall hold any Instrument delivered to it evidencing any
Loan Asset Granted to the Collateral Agent hereunder as custodial agent for the
Collateral Agent in accordance with the terms of this Agreement.

(g)    Adjustments. If (i) the Servicer makes a deposit into the Collection
Account in respect of an Interest Collection or a Principal Collection of a Loan
Asset and such Interest Collection or Principal Collection was received by the
Servicer in the form of a check that is not honored for any reason or (ii) the
Servicer makes a mistake with respect to the amount of any Interest Collection
or Principal Collection and deposits an amount that is less than or more than
the actual amount of such Interest Collection or Principal Collection, the
Servicer shall appropriately adjust the amount subsequently deposited into the
Collection Account to reflect such dishonored check or mistake. Any Scheduled
Payment in respect of which a dishonored check is received shall be deemed not
to have been paid.

Section 6.05    Realization Upon Loan Assets. The Servicer will use efforts
consistent with the Servicing Standard to foreclose upon or repossess, as
applicable, or otherwise comparably convert the ownership of any Related
Collateral relating to a Defaulted Loan as to which no satisfactory arrangements
can be made for collection of delinquent payments. The Servicer will comply with
the Servicing Standard and Applicable Law in realizing upon such Related
Collateral, and employ practices and procedures consistent with the Servicing
Standard to enforce all obligations of Obligors foreclosing upon, repossessing
and causing the sale of such Related Collateral at public or private sale in
circumstances other than those described in the

 

109



--------------------------------------------------------------------------------

preceding sentence. Without limiting the generality of the foregoing, unless the
Administrative Agent has specifically given instruction to the contrary, the
Servicer may cause the sale of any such Related Collateral to the Servicer or
its Affiliates for a purchase price equal to the then fair value thereof, any
such sale to be evidenced by a certificate of a Responsible Officer of the
Servicer delivered to the Administrative Agent setting forth the Loan Asset, the
Related Collateral, the sale price of the Related Collateral and certifying that
such sale price is the fair value of such Related Collateral. In any case in
which any such Related Collateral has suffered damage, the Servicer will not
expend funds in connection with any repair or toward the foreclosure or
repossession of such Related Collateral unless it determines at the time of such
expenditure consistent with the Servicing Standard that such repair and/or
foreclosure or repossession will increase the Recoveries by an amount greater
than the amount of such expenses. The Servicer will remit, or cause to be
remitted, to the Collection Account the Recoveries received in connection with
the sale or disposition of Related Collateral relating to a Defaulted Loan.

Section 6.06    Servicer Compensation. As compensation for its activities
hereunder and reimbursement for its expenses, the Servicer shall be entitled to
be paid the Servicing Fee and reimbursed its reasonable out-of-pocket expenses
as provided in Section 2.04.

Section 6.07    Payment of Certain Expenses by Servicer. The Servicer will be
required to pay all expenses incurred by it in connection with its activities
under this Agreement, including fees and disbursements of its independent
accountants, Taxes imposed on the Servicer, expenses incurred by the Servicer in
connection with payments and reports pursuant to this Agreement, and all other
fees and expenses not expressly stated under this Agreement for the account of
the Borrower. The Servicer will be required to pay all fees and expenses owing
to any bank or trust company in connection with the maintenance of the
Collection Account. The Servicer may be reimbursed for any reasonable
out-of-pocket expenses incurred hereunder (including out-of-pocket expenses paid
by the Servicer on behalf of the Borrower), subject to the availability of funds
pursuant to Section 2.04.

Section 6.08    Reports to the Administrative Agent; Account Statements;
Servicer Information.

(a)    Borrowing Base Certificate. On each Measurement Date, the Borrower (or
the Servicer on its behalf) will provide a Borrowing Base Certificate, updated
as of such date, to the Administrative Agent and each Lender (with a copy to the
Collateral Agent). On each date that the Assigned Value of an Eligible Loan
Asset is changed, the Borrower (or the Servicer on its behalf) will deliver an
adjusted Borrowing Base Certificate to the Administrative Agent and each Lender.

(b)    Servicing Report. On each Reporting Date, the Servicer will provide to
the Borrower, each Lender, the Administrative Agent and the Collateral Agent, a
monthly statement including (i) a Borrowing Base Certificate, (ii) a Loan Asset
Schedule, (iii) a calculation of each Collateral Quality Test, (iv) a list of
Loan Assets acquired, sold, substituted or released since the previous report
and (v) if such Reporting Date precedes a Payment Date, amounts to be remitted
pursuant to Section 2.04 to the applicable parties (which shall include any
applicable wiring instructions of the parties receiving payment) (such monthly
statement, a “Servicing Report”), with respect to related calendar month signed
by a Responsible Officer of the Servicer and the Borrower and substantially in
the form of Exhibit H.

 

110



--------------------------------------------------------------------------------

(c)    Servicer’s Certificate. Together with each Servicing Report, the Servicer
shall submit to the Administrative Agent, each Lender and the Collateral Agent a
certificate substantially in the form of Exhibit I (a “Servicer Certificate”),
signed by a Responsible Officer of the Servicer, which shall include a
certification by such Responsible Officer that no Event of Default, Servicer
Removal Event or Unmatured Event of Default has occurred.

(d)    Financial Statements. The Servicer will submit to the Administrative
Agent, each Lender and the Collateral Agent, (i) within sixty (60) days after
the end of each of its first three (3) fiscal quarters of each fiscal year of
the Servicer or the Transferor, as applicable, commencing March 31, 2018,
consolidated unaudited financial statements of the Servicer and the Transferor
for the most recent fiscal quarter, and (ii) within ninety (90) days after the
end of each fiscal year, commencing with the fiscal year ended December 31,
2017, consolidated audited financial statements of the Servicer and the
Transferor audited by a firm of nationally recognized independent public
accountants, as of the end of such fiscal year.

(e)    Obligor Financial Statements; Valuation Reports; Other Reports. The
Servicer will deliver to the Administrative Agent, the Lenders and the
Collateral Agent, with respect to each Obligor, the financial statements,
reports, documents and information set forth in Schedule II hereto, it being
understood that compliance with any applicable confidentiality restrictions will
be required before such delivery and the Borrower (or the Servicer on its
behalf) will use its reasonable best efforts to enable the Administrative Agent,
the Lenders and the Collateral Agent to deliver applicable confidentiality
agreements or otherwise to comply with such restrictions.

(f)    Electronic Format. Notwithstanding anything to the contrary contained
herein, information required to be delivered or submitted to any Secured Party
pursuant to this Article VI shall be delivered to such Secured Party in an
electronic format acceptable to the Administrative Agent.

Section 6.09    Annual Statement as to Compliance. The Servicer will provide to
the Administrative Agent, each Lender and the Collateral Agent within ninety
(90) days following the end of each fiscal year of the Servicer, commencing with
the fiscal year ending on December 31, 2018, a fiscal report signed by a
Responsible Officer of the Servicer certifying that (a) a review of the
activities of the Servicer, and the Servicer’s performance pursuant to this
Agreement, for the fiscal period ending on the last day of such fiscal year has
been made under such Person’s supervision and (b) the Servicer has performed or
has caused to be performed all of its obligations under this Agreement
throughout such year and no Servicer Removal Event has occurred.

Section 6.10    Annual Independent Audit Reports. The Servicer will cause a
nationally recognized auditing firm (who may also render other services to the
Servicer) to furnish to the Administrative Agent, each Lender and the Collateral
Agent within ninety (90) days following the end of each fiscal year of the
Servicer, commencing with the fiscal year ending on December 31, 2018, a report
covering such fiscal year to the effect that such auditors have applied certain

 

111



--------------------------------------------------------------------------------

agreed-upon procedures (a copy of which procedures are attached hereto as
Schedule IV, it being understood that the Servicer and the Administrative Agent
will provide an updated Schedule IV reflecting any further amendments to such
Schedule IV prior to the issuance of the first such agreed-upon procedures
report, a copy of which shall replace the then existing Schedule IV) to certain
documents and records relating to the Collateral under any Transaction Document,
compared the information contained in the Servicing Reports with respect to each
Payment Date and a random sampling of one other Servicer Report from such fiscal
year and, in each case, the Servicer’s Certificates delivered during the period
covered by such report with such documents and records and that no matters came
to the attention of such auditors that caused them to believe that such
servicing was not conducted in compliance with this Article VI, except for such
exceptions as such auditors shall believe to be immaterial and such other
exceptions as shall be set forth in such statement.

Section 6.11    Procedural Review of Loan Assets; Access to Servicer and
Servicer’s Records.

(a)    Each of the Borrower and the Servicer shall permit both (i) the
Administrative Agent (who may be accompanied by any Lender (at its sole
discretion)) and (ii) the representatives of the Administrative Agent, each at
any time and from time to time as the Administrative Agent shall reasonably
request (A) to inspect and make copies of and abstracts from its records
relating to the Loan Assets and (B) to visit its properties in connection with
the collection, processing or servicing of the Loan Assets for the purpose of
examining such records, and to discuss matters relating to the Loan Assets or
such Person’s performance under this Agreement and the other Transaction
Documents with any officer or employee or auditor (if any) of such Person having
knowledge of such matters. Each of the Borrower and the Servicer agrees to
render to the Administrative Agent such clerical and other assistance as may be
reasonably requested with regard to the foregoing; provided, that such
assistance shall not interfere in any material respect with the Servicer’s
business and operations. So long as no Unmatured Event of Default, Event of
Default or Servicer Removal Event has occurred and is continuing, such visits
and inspections shall occur only (x) upon two (2) Business Days’ prior written
notice and (y) during normal business hours. During the existence of an
Unmatured Event of Default, an Event of Default or a Servicer Removal Event,
there shall be no limit on the timing of such inspections and no prior notice
will be required before any inspection.

(b)    The Borrower and the Servicer, as applicable, shall provide to the
Administrative Agent access to the Loan Assets and all other documents regarding
the Loan Assets included as part of the Collateral in its possession, in such
cases where the Administrative Agent is required in connection with the
enforcement of the rights or interests of the Lenders, or by applicable statutes
or regulations, to review such documentation, such access being afforded without
charge but only (i) upon two Business Days’ prior written notice (so long as no
Unmatured Event of Default, Event of Default or Servicer Removal Event has
occurred and is continuing) and (ii) during normal business hours. During the
existence of an Unmatured Event of Default, an Event of Default or a Servicer
Removal Event, there shall be no limit on the timing of such inspections and no
prior notice will be required before any inspection. From and after the Closing
Date and periodically thereafter at the reasonable discretion of the
Administrative Agent, the Administrative Agent may review the Borrower’s and the
Servicer’s collection and administration of the Loan Assets in order to assess
compliance by the Servicer with the Servicer’s written policies and procedures,
as well as this Agreement and may conduct an audit of the Loan Assets and
Records in conjunction with such review.

 

112



--------------------------------------------------------------------------------

(c)    The Servicer shall bear the costs and expenses of all audits and
inspections permitted by this Section 6.11, (at an annual cost not to exceed
$250,000 unless an Event of Default, Unmatured Event of Default or Servicer
Removal Event has occurred and is continuing). Neither the Servicer nor the
Borrower shall, unless an Event of Default, Unmatured Event of Default or
Servicer Removal Event, be required to pay a combined total amount of more than
$250,000 in any twelve-month period.

Section 6.12    The Servicer Not to Resign. The Servicer shall not resign from
the obligations and duties hereby imposed on it except upon the Servicer’s
determination that (a) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (b) there is no reasonable action that
the Servicer could take to make the performance of its duties hereunder
permissible under Applicable Law. Any such determination permitting the
resignation of the Servicer shall be evidenced as to clause (a) above by an
Opinion of Counsel to such effect delivered to the Administrative Agent and each
Lender. No such resignation shall become effective until a Replacement Servicer
shall have assumed the responsibilities and obligations of the Servicer in
accordance with Section 6.02.

Section 6.13    Required Sale Assets. Notwithstanding anything else in this
Agreement to the contrary, the Servicer shall divest the Borrower of all
Required Sale Assets within two (2) Business Days of the acquisition thereof.
For the avoidance of doubt, the Borrower’s divestment of the Required Sale
Assets shall not be subject to the terms of Section 2.07 or included in
determining the Borrower’ compliance with the requirements therein in connection
with the sale of any other Loan Asset.

Section 6.14    Obligations and Compliance with Collateral. The Servicer will do
nothing to impair the rights of the Collateral Agent, for the benefit of the
Secured Parties, or of the Secured Parties in, to and under the Collateral. It
is understood and agreed that in fulfilling its obligations as Servicer
hereunder the Servicer does not assume any obligations of the Borrower in
respect of any Advances or assume any responsibility for the performance by the
Borrower of any of its obligations hereunder or under any other agreement
executed in connection herewith that would be inconsistent with its undertaking
as the Servicer or in its capacity as the Transferor under the Purchase and Sale
Agreement.

Section 6.15    Preservation of Security Interest. The Servicer shall upon the
reasonable request of the Collateral Agent (at the Borrower’s expense) file such
financing and continuation statements and any other documents that may be
required by any law or regulation of any Governmental Authority to preserve and
protect fully the first priority perfected security interest of the Collateral
Agent, for the benefit of the Secured Parties, in, to and under the Loan Assets
and that portion of the Collateral in which a security interest may be perfected
by filing.

Section 6.16    Special Purpose Entity Requirements. The Servicer will do
nothing to impair or obstruct the Borrower’s compliance with the special purpose
entity requirements set forth in Sections 5.01(a) and 5.01(b) and 5.02(a) and
5.02(b); provided that, for the avoidance of doubt, the Servicer shall not be
required to expend any of its own funds to cause the Borrower to be in
compliance with subsection 5.02(a)(v) or subsection 5.01(b)(xvi).

 

113



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01    Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:

(a)    a default in the payment when due of (i) any principal of any Advance or
(ii) any other amount payable by the Borrower, the Servicer or the Transferor,
including any Yield, any Unused Fee or any other fee; provided, however, that an
Event of Default shall not occur under this clause (a) if such failure to pay is
caused by an error or omission of an administrative or operational nature and
such payment is in fact made on or before the second following Business Day; or

(b)    any failure to pay, on the Facility Maturity Date, the outstanding
principal of all Advances Outstanding, and all Yield and all Fees accrued and
unpaid thereon together with all other Obligations, including, but not limited
to, any Prepayment Premium; or

(c)    the failure on any Payment Date to disburse amounts in the Collection
Account in accordance with Section 2.04; provided that the failure of the
Collateral Agent or the Account Bank to disburse amounts in the Collection
Account in accordance with the instructions of the Servicer shall not constitute
an Event of Default if such failure to pay is caused by an error or omission of
an administrative or operational nature and such payment is in fact made on or
before the second following Business Day; or

(d)    (i) the Borrower shall fail to pay any principal of, or premium or
interest on, any Indebtedness (other than the Obligations) when the same becomes
due and payable; (ii) any other default by the Borrower under any agreement,
contract, document or instrument relating to any such Indebtedness or any other
event shall occur and shall continue after the applicable grace period, if the
effect of such default or event is to accelerate, or to permit the acceleration
of, the maturity of such Indebtedness; or (iii) any such Indebtedness is in fact
declared to be due and payable or required to be prepaid, redeemed, purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Indebtedness
shall be required to be made, in each case, prior to the stated maturity
thereof; or

(e)    except as otherwise provided in this definition of “Event of Default,” a
default in the performance, or breach, of any other covenant or other agreement
of the Borrower in the Transaction Documents in all material respects or, if
qualified as to materiality or Material Adverse Effect, in all respects (it
being understood, without limiting the generality of the foregoing, that the
failure to satisfy any Collateral Quality Test is not, in and of itself, an
Event of Default and the existence of a Borrowing Base Deficiency is not, in and
of itself, an Event of Default except to the extent provided in clause
(k) immediately below) and such default continues for a period of thirty
(30) days after the earlier of written notice of such default from the
Administrative Agent to the Borrower or knowledge of a Responsible Officer of
the Borrower of such default; or

 

114



--------------------------------------------------------------------------------

(f)    the occurrence of a Bankruptcy Event with respect to the Borrower; or

(g)    the occurrence of a Servicer Default; or

(h)    (i) the rendering of one or more judgments, decrees or orders by a court
or arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $500,000 against the Borrower and the
Borrower shall not have either (A) discharged or provided for the discharge of
any such judgment, decree or order in accordance with its terms or (B) perfected
a timely appeal of such judgment, decree or order and caused the execution of
same to be stayed during the pendency of the appeal; (ii) any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower to enforce any such judgment; or (iii) (x) the Borrower shall have made
payments of amounts in excess of $500,000 in the settlement of any litigation,
claim or dispute (excluding payments actually made from insurance proceeds); or

(i)    the failure to satisfy Section 5.01(d) or Section 5.03(j);

(j)    (1) any Transaction Document, or any lien or security interest granted
thereunder, shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of the Borrower, the Transferor, or the Servicer,

(2)    the Borrower, the Transferor or the Servicer or any other party shall,
directly or indirectly, contest in any manner the effectiveness, validity,
binding nature or enforceability of any Transaction Document or any lien or
security interest thereunder, or

(3)    any security interest in any Collateral securing any Obligation shall, in
whole or in part, cease to be a first priority perfected security interest
except as otherwise expressly permitted to be released in accordance with the
applicable Transaction Document; or

(k)    a Borrowing Base Deficiency exists and has not been remedied in
accordance with Section 2.06 within the time period set forth therein; provided
that, during the period of time that such event remains unremedied, any payments
required to be made by the Borrower on a Payment Date shall be made under
Section 2.04(d); or

(l)    the Borrower or the pool of collateral is required to register as an
“investment company” in accordance with the 1940 Act; or

(m)    the Internal Revenue Service shall file notice of a Lien pursuant to
Section 6323 of the Code with regard to any assets of the Borrower; or

(n)    the occurrence of an ERISA Event that would reasonably be expected to
result in a Material Adverse Effect, either alone or in connection with other
ERISA Events; or

 

115



--------------------------------------------------------------------------------

(o)    any Change of Control shall occur; or

(p)    any representation, warranty or certification made by the Borrower in any
Transaction Document or in any certificate delivered pursuant to any Transaction
Document shall prove to have been incorrect in a material respect or, if
qualified as to materiality or Material Adverse Effect, in all respects, when
made; or

(q)    the Borrower ceases to have a valid ownership interest (or a perfected,
first priority precautionary back-up security interest granted by the Transferor
(which the Borrower shall have collaterally assigned to the Collateral Agent))
in all of the Collateral; or

(r)    the Transferor fails to transfer to the Borrower the applicable Loan
Assets and the Related Asset on an Advance Date (unless the Borrower withholds
payment for any Loan Asset or Related Asset which failed to be transferred); or

(s)    (i) failure of the Borrower to maintain at least one Independent Manager
(unless the Independent Manager deceased, resigned, was removed for “cause” (as
such term is defined in the Borrower LLC Agreement) or ceased to be eligible to
serve as an Independent Manager under the Borrower LLC Agreement and the time
provided for the appointment of a replacement Independent Manager in the
Borrower LLC Agreement has not lapsed), (ii) the removal of any Independent
Manager of the Borrower without “cause” (as such term is defined in the Borrower
LLC Agreement) or without giving prior written notice to the Administrative
Agent or (iii) an Independent Manager of the Borrower which is not provided by a
service listed on a list approved by the Administrative Agent of nationally
recognized services is appointed without the consent of the Administrative
Agent; or

(t)    the Borrower, the Transferor or the Servicer makes or attempts to make
any assignment of its rights or obligations under this Agreement or any other
Transaction Document without first obtaining the specific written consent of
each of the Lenders and the Administrative Agent, which consent may be withheld
by any Lender or the Administrative Agent in its sole and absolute discretion;

then the Administrative Agent or the Required Lenders, may, by notice to the
Borrower, declare the “Facility Maturity Date” to have occurred; provided that,
in the case of any event described in Section 7.01(f) above, the “Facility
Maturity Date” shall be deemed to have occurred automatically upon the
occurrence of such event. Upon any such declaration or automatic occurrence,
(i) the Revolving Period shall end and the Borrower shall cease purchasing Loan
Assets from the Transferor under the Purchase and Sale Agreement or from any
other third party and shall cease originating Loan Assets, (ii) the
Administrative Agent or the Required Lenders may declare the Advances to be
immediately due and payable in full (without presentment, demand, protest or
notice of any kind, all of which are hereby waived by the Borrower) and any
other Obligations to be immediately due and payable, (iii) the Administrative
Agent may terminate the Servicer by providing a Servicer Removal Notice in
accordance with Section 6.01(b), and (iv) all proceeds and distributions in
respect of the Collateral shall be distributed by the Collateral Agent (at the
direction of the Administrative Agent) as described in Section 2.04(c) (provided
that the Borrower shall in any event remain liable to pay such Advances
Outstanding and all such amounts and Obligations immediately in accordance with
Section 2.04(d)).

 

116



--------------------------------------------------------------------------------

In addition, upon any such declaration or upon any such automatic occurrence,
the Collateral Agent, on behalf of the Secured Parties and at the direction of
the Administrative Agent, shall have, in addition to all other rights and
remedies under this Agreement or otherwise, all other rights and remedies
provided under the UCC of the applicable jurisdiction and other Applicable Law,
which rights shall be cumulative. Without limiting any obligation of the
Servicer hereunder, the Borrower confirms and agrees that the Collateral Agent,
on behalf of the Secured Parties and at the direction of the Administrative
Agent (or any designee thereof, including, the Servicer), following an Event of
Default, shall, at its option, have the sole right to enforce the Borrower’s
rights and remedies under each Assigned Document, but without any obligation on
the part of the Administrative Agent, the Lenders or any of their respective
Affiliates to perform any of the obligations of the Borrower under any such
Assigned Document. If any Event of Default shall have occurred, Applicable
Margin shall be increased pursuant to the definition thereof, effective as of
the date of the occurrence of such Event of Default, and shall apply on each day
after the occurrence of such Event of Default.

Section 7.02    Additional Remedies of the Administrative Agent.

(a)    If, upon the occurrence of the Facility Maturity Date, the aggregate
outstanding principal amount of the Advances Outstanding, all accrued and unpaid
Fees and Yield and any other Obligations are not immediately paid in full, then
the Collateral Agent (acting as directed by the Administrative Agent) or the
Administrative Agent, in addition to all other rights specified hereunder, shall
have the right, in its own name and as agent for the Lenders, to immediately
sell (at the Borrower’s expense) in a commercially reasonable manner, in a
recognized market (if one exists) at such price or prices as the Administrative
Agent may reasonably deem satisfactory, any or all of the Collateral and apply
the proceeds thereof to the Obligations.

(b)    The parties recognize that it may not be possible to sell all of the
Collateral on a particular Business Day, or in a transaction with the same
purchaser, or in the same manner because the market for the assets constituting
the Collateral may not be liquid. Accordingly, the Administrative Agent may
elect, in its sole discretion, the time and manner of liquidating any of the
Collateral, and nothing contained herein shall obligate the Administrative Agent
to liquidate any of the Collateral on the date the Administrative Agent or all
of the Lenders declares the Advances Outstanding hereunder to be immediately due
and payable pursuant to Section 7.01 or to liquidate all of the Collateral in
the same manner or on the same Business Day.

(c)    If the Collateral Agent (acting as directed by the Administrative Agent)
or the Administrative Agent proposes to sell the Collateral or any part thereof
in one or more parcels at a public or private sale, at the request of the
Collateral Agent or the Administrative Agent, as applicable, the Borrower and
the Servicer shall make available to (i) the Administrative Agent, on a timely
basis, all information relating to the Collateral subject to sale, including,
copies of any disclosure documents, contracts, financial statements of the
applicable Obligors, covenant certificates and any other materials requested by
the Administrative Agent, and (ii) each prospective bidder, on a timely basis,
all reasonable information relating to the Collateral subject to sale,
including, copies of any disclosure documents, contracts, financial statements
of the applicable Obligors, covenant certificates and any other materials
reasonably requested by each such bidder.

 

117



--------------------------------------------------------------------------------

(d)    Each of the Borrower and the Servicer agrees, to the full extent that it
may lawfully so agree, that neither it nor anyone claiming through or under it
will set up, claim or seek to take advantage of any appraisement, valuation,
stay, extension or redemption law now or hereafter in force in any locality
where any Collateral may be situated in order to prevent, hinder or delay the
enforcement or foreclosure of this Agreement, or the absolute sale of any of the
Collateral or any part thereof, or the final and absolute putting into
possession thereof, immediately after such sale, of the purchasers thereof, and
each of the Borrower and the Servicer, for itself and all who may at any time
claim through or under it, hereby waives, to the full extent that it may be
lawful so to do, the benefit of all such laws, and any and all right to have any
of the properties or assets constituting the Collateral marshaled upon any such
sale, and agrees that the Collateral Agent, or the Administrative Agent on its
behalf, or any court having jurisdiction to foreclose the security interests
granted in this Agreement may sell the Collateral as an entirety or in such
parcels as the Collateral Agent (acting at the direction of the Administrative
Agent) or such court may determine. Pursuant to the UCC, each of the Borrower
and the Collateral Agent hereby specifically agrees (x) that it shall not raise
any objection to a Secured Party’s purchase of the Collateral (through bidding
on the obligations or otherwise) and (y) that a foreclosure sale conducted in
conformity with the principles set forth in various no action letters
promulgated by the SEC staff (1) shall be considered to be a “public” sale for
purposes of the UCC in the applicable jurisdiction and (2) shall be considered
to be commercially reasonable notwithstanding that a Secured Party purchases the
Collateral at such a sale. Notwithstanding the foregoing, the Administrative
Agent shall give the Borrower and the Transferor not less than two (2) Business
Days prior notice of any sale of Collateral pursuant to this Section 7.02, and
if the Transferor or any of its Affiliates notifies the Administrative Agent not
later than 5:00 p.m. on the Business Day following effectiveness of such notice
of sale that it will purchase all or any portion of the Collateral for a cash
purchase price not less than the amount required to pay all amounts payable
pursuant to clauses (i) through (vii) of Section 2.04(c), then the Transferor or
such Affiliate shall have the right to purchase all or any portion or any such
portion of the Collateral by paying such cash purchase price into the Collection
Account not later than 5:00 p.m. on the second (2nd) Business Day following
effectiveness of such notice of sale and the Administrative Agent and the
Collateral Agent shall not sell any Collateral prior to such payment deadline.

(e)    Any amounts received from any sale or liquidation of the Collateral
pursuant to this Section 7.02 in excess of the Obligations will be applied by
the Collateral Agent (as directed by the Administrative Agent) in accordance
with the provisions of Section 2.04(c), or as a court of competent jurisdiction
may otherwise direct.

(f)    The Administrative Agent and the Lenders shall have, in addition to all
the rights and remedies provided herein and provided by applicable federal,
state, foreign, and local laws (including, the rights and remedies of a secured
party under the UCC of any applicable state, to the extent that the UCC is
applicable, and the right to offset any mutual debt and claim), all rights and
remedies available to the Lenders at law, in equity or under any other agreement
between any Lender and the Borrower.

 

118



--------------------------------------------------------------------------------

(g)    Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, each and
every remedy shall be cumulative and in addition to any other remedy, and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Event of Default.

(h)    Each of the Borrower and the Servicer hereby irrevocably appoints, during
the continuance of an Event of Default and at all times following the Facility
Maturity Date, each of the Collateral Agent and the Administrative Agent its
true and lawful attorney (with full power of substitution) in its name, place
and stead and at its expense, in connection with the enforcement of the rights
and remedies provided for in this Agreement, including without limitation the
following powers: (i) to give any necessary receipts or acquittance for amounts
collected or received hereunder, (ii) to make all necessary transfers of the
Collateral in connection with any such sale or other disposition made pursuant
hereto, (iii) to execute and deliver for value all necessary or appropriate
bills of sale, assignments and other instruments in connection with any such
sale or other disposition, the Borrower and the Servicer hereby ratifying and
confirming all that such attorney (or any substitute) shall lawfully do
hereunder and pursuant hereto, and (iv) to sign any agreements, orders or other
documents in connection with or pursuant to any Transaction Document.
Nevertheless, if so requested by the Collateral Agent or the Administrative
Agent, the Borrower shall ratify and confirm any such sale or other disposition
by executing and delivering to the Collateral Agent or the Administrative Agent
all proper bills of sale, assignments, releases and other instruments as may be
designated in any such request.

(i)    The Administrative Agent is hereby authorized and empowered, during the
existence of an Event of Default and at all times following the Facility
Maturity Date, on behalf of the Borrower or the Transferor, to endorse the name
of the Borrower or the Transferor, as applicable, upon any check, draft,
instrument, receipt, instruction, or other document or agreement or item, coming
into the Administrative Agent’s possession, and to receive and apply the
proceeds therefrom in accordance with the terms hereof. The Administrative Agent
is hereby granted an irrevocable power of attorney, which is coupled with an
interest, to execute all checks, drafts, receipts, instruments, instructions, or
other documents, agreements, or items on behalf of the Borrower or the
Transferor, as applicable, either before or after demand of payment on the
Obligations but only during the existence of an Event of Default, as shall be
deemed by the Administrative Agent to be necessary or advisable, in the sole
discretion of the Administrative Agent, to preserve the security interests and
Liens in the Collateral or to secure the repayment of the Obligations (including
by giving notice to the Obligors of the Collateral Agent’s interest in the
Collateral and the obligation to make payments as directed by the Administrative
Agent on the Collateral Agent’s behalf), and the Administrative Agent shall not
incur any liability, in the absence of gross negligence or willful misconduct,
in connection with or arising from its exercise of such power of attorney. The
application by the Administrative Agent of such funds shall, unless the
Administrative Agent shall agree otherwise in writing, be the same as set forth
in Section 2.04 hereof.

 

119



--------------------------------------------------------------------------------

ARTICLE VIII

INDEMNIFICATION

Section 8.01    Indemnities by the Borrower.

(a)    Except for Taxes (other than Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim) and without limiting any other
rights which the Affected Parties, the Secured Parties, the Administrative
Agent, the Lenders, the Collateral Agent, the Account Bank, the Collateral
Custodian or any of their respective Affiliates may have hereunder or under
Applicable Law, the Borrower hereby agrees to indemnify the Affected Parties,
the Secured Parties, the Administrative Agent, the Lenders, the Collateral
Agent, the Account Bank, the Collateral Custodian and each of their respective
Affiliates, assigns, officers, directors, employees and agents (each, an
“Indemnified Party” for purposes of this Article VIII) against, and to hold each
Indemnified Party harmless from, any and all damages, losses, claims,
liabilities and related costs and expenses, including attorneys’ fees and
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”), awarded against or actually incurred by such Indemnified
Party arising out of, in any way connected with, or as a result of this
Agreement, any of the other Transaction Documents or in respect of any of the
Collateral or any claim, litigation, investigation or proceeding relating to any
of the foregoing, including the enforcement of this Agreement or any Transaction
Document against the Borrower, regardless of whether any such Indemnified Party
is a party thereto (and regardless of whether such matter is initiated by a
third party or by the Borrower or any of its Affiliates or shareholders);
provided that Indemnified Amounts shall not be available to an Indemnified Party
to the extent that such damages, losses, claims, liabilities and related costs
and expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted solely from the gross negligence or
willful misconduct on the part of such Indemnified Party.

(b)    Any amounts subject to the indemnification provisions of this
Section 8.01 shall be paid by the Borrower to the Collateral Custodian if the
Collateral Custodian is the Indemnified Party or the Administrative Agent on
behalf of any other applicable Indemnified Party within two (2) Business Days
following the Collateral Custodian or the Administrative Agent’s written demand
therefor on behalf of the applicable Indemnified Party (and the Administrative
Agent shall pay such amounts to the applicable Indemnified Party promptly after
the receipt by the Administrative Agent of such amounts). The Collateral
Custodian or the Administrative Agent, on behalf of any other Indemnified Party
making a request for indemnification under this Section 8.01, shall submit to
the Borrower a certificate setting forth the basis for and the computations of
the Indemnified Amounts with respect to which such indemnification is requested,
which certificate shall be conclusive absent demonstrable error.

(c)    If for any reason the indemnification provided above in this Section 8.01
is unavailable to the Indemnified Party or is insufficient to hold an
Indemnified Party harmless in respect of any losses, claims, damages or
liabilities, then the Borrower shall contribute to the amount paid or payable by
such Indemnified Party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Borrower on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

 

120



--------------------------------------------------------------------------------

(d)    If the Borrower has made any payments in respect of Indemnified Amounts
to the Administrative Agent on behalf of an Indemnified Party pursuant to this
Section 8.01 and such Indemnified Party thereafter collects any of such amounts
from others, such Indemnified Party will promptly repay such amounts collected
to the Borrower, without interest.

(e)    The obligations of the Borrower under this Section 8.01 shall survive the
resignation or removal of the Administrative Agent, the Lenders, the Servicer,
the Collateral Agent, the Account Bank or the Collateral Custodian, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Transaction Document, any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent, any Lender, the Servicer, the
Account Bank or the Collateral Custodian and the termination of this Agreement.

Section 8.02    Indemnities by Servicer.

(a)    Without limiting any other rights which any Indemnified Party may have
hereunder or under Applicable Law, the Servicer hereby agrees to indemnify each
Indemnified Party from and against any and all Indemnified Amounts, awarded
against or incurred by any Indemnified Party as a consequence of any acts or
omissions of the Servicer in its capacity as Servicer and related to any
Transaction Document, the transactions contemplated hereby or thereby or any
certificate or other written material delivered by the Servicer pursuant hereto
or thereto; provided that Indemnified Amounts shall not be available to an
Indemnified Party to the extent that such Indemnified Amounts are determined by
a court of competent jurisdiction by a final and non-appealable judgment to have
resulted solely from the gross negligence or willful misconduct on the part of
such Indemnified Party claiming indemnification hereunder.

(b)     Any Indemnified Amounts shall be paid by the Servicer to the
Administrative Agent, for the benefit of the applicable Indemnified Party,
within two (2) Business Days following receipt by the Servicer of the
Administrative Agent’s written demand therefor (and the Administrative Agent
shall pay such amounts to the applicable Indemnified Party promptly after the
receipt by the Administrative Agent of such amounts).

(c)    If the Servicer has made any indemnity payments to the Administrative
Agent, on behalf of an Indemnified Party pursuant to this Section 8.02 and such
Indemnified Party thereafter collects any of such amounts from others, such
Indemnified Party will promptly repay such amounts collected to the Servicer,
without interest.

(d)    The obligations of the Servicer under this Section 8.02 shall survive the
resignation or removal of the Administrative Agent, the Lenders, the Collateral
Agent, the Account Bank or the Collateral Custodian, the invalidity or
unenforceability of any term or provision of this Agreement or any other
Transaction Document, any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent, any Lender, the Borrower, the
Account Bank or the Collateral Custodian and the termination of this Agreement.

(e)    Any indemnification pursuant to this Section 8.02 shall not be payable
from the Collateral.

 

121



--------------------------------------------------------------------------------

Section 8.03    Waiver of Certain Claims. To the extent permitted by Applicable
Law, none of the Borrower or the Servicer shall assert, and each hereby waives,
any claim against any Indemnified Person, on any theory of liability, for
special, indirect, consequential or punitive dames (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any of the Transaction Documents.

Section 8.04    Legal Proceedings. In the event an Indemnified Party becomes
involved in any action, claim, or legal, governmental or administrative
proceeding (an “Action”) for which it seeks indemnification hereunder, the
Indemnified Party shall promptly notify the other party or parties against whom
it seeks indemnification (the “Indemnifying Party”) in writing of the nature and
particulars of the Action; provided that its failure to do so shall not relieve
the Indemnifying Party of its obligations hereunder except to the extent such
failure has a material adverse effect on the Indemnifying Party. Upon written
notice to the Indemnified Party acknowledging in writing that the
indemnification provided hereunder applies to the Indemnified Party in
connection with the Action (subject to the exclusion in the first sentence of
Section 8.01, the first sentence of Section 8.02, as applicable), the
Indemnifying Party may assume the defense of the Action at its expense with
counsel acceptable to the Indemnified Party. The Indemnified Party shall have
the right to retain separate counsel in connection with the Action, and the
Indemnifying Party shall not be liable for the legal fees and expenses of the
Indemnified Party after the Indemnifying Party has done so; provided that if the
Indemnified Party determines in good faith that there may be a conflict between
the positions of the Indemnified Party and the Indemnifying Party in connection
with the Action, or that the Indemnifying Party is not conducting the defense of
the Action in a manner reasonably protective of the interests of the Indemnified
Party, the legal fees and expenses of the Indemnified Party shall be paid by the
Indemnifying Party; provided further that the Indemnifying Party shall not, in
connection with any one Action or separate but substantially similar or related
Actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the fees or expenses of more than one separate firm
of attorneys (and any required local counsel) for such Indemnified Party, which
firm (and local counsel, if any) shall be designated in writing to the
Indemnifying Party by the Indemnified Party. If the Indemnifying Party elects to
assume the defense of the Action, it shall have full control over the conduct of
such defense; provided that the Indemnifying Party and its counsel shall, as
requested by the Indemnified Party or its counsel, consult with and keep them
informed with respect to the conduct of such defense. The Indemnifying Party
shall not settle an Action without the prior written approval of the Indemnified
Party unless such settlement provides for the full and unconditional release of
the Indemnified Party from all liability in connection with the Action. The
Indemnified Party shall reasonably cooperate with the Indemnifying Party in
connection with the defense of the Action.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.01    The Administrative Agent.

(a)    Appointment. Each Lender hereby irrevocably appoints and authorizes the
Administrative Agent as its agent hereunder and hereby further authorizes the
Administrative Agent to appoint additional agents to act on its behalf and for
the benefit of each Lender. Each Lender further authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Transaction Documents as are

 

122



--------------------------------------------------------------------------------

delegated to the Administrative Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Transaction Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth in this Agreement, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other
Transaction Document or otherwise exist against the Administrative Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” in this Agreement with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

(b)    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Transaction Document by or through
agents, employees or attorneys in fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects with reasonable care.

(c)    Administrative Agent’s Reliance, Etc. Neither the Administrative Agent
nor any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them as Administrative Agent under
or in connection with this Agreement or any of the other Transaction Documents,
except, subject to Section 9.01(b), for its or their own gross negligence or
willful misconduct (each as determined in a final, non-appealable judgment by a
court of competent jurisdiction). Each Secured Party hereby waives any and all
claims against the Administrative Agent or any of its Affiliates for any action
taken or omitted to be taken by the Administrative Agent or any of its
Affiliates under or in connection with this Agreement or any of the other
Transaction Documents, except, subject to Section 9.01(b), for its or their own
gross negligence or willful misconduct (each as determined in a final,
non-appealable judgment by a court of competent jurisdiction). Without limiting
the foregoing, the Administrative Agent: (i) may consult with legal counsel
(including counsel for the Borrower or the Transferor), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (ii) makes no warranty or
representation and shall not be responsible for any statements, warranties or
representations made in or in connection with this Agreement; (iii) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any of the other
Transaction Documents on the part of the Borrower, the Transferor, or the
Servicer or to inspect the property (including the books and records) of the
Borrower, the Transferor, or the Servicer; (iv) shall not be responsible for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any of the other Transaction Documents or any other
instrument or document furnished pursuant hereto or thereto; (v) shall incur no
liability under or in respect of this Agreement or any of the other Transaction
Documents by acting upon any notice (including notice by telephone), consent,
certificate or other instrument or writing (which may be by email) believed by
it to be genuine and signed or sent by the proper party or parties; (vi) shall
not be responsible for or have any

 

123



--------------------------------------------------------------------------------

duty to ascertain or inquire into the contents of any certificate, report or
other document delivered thereunder or in connection therewith; and (vii) shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person.

(d)    Actions by Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Transaction Document in accordance with a request or
consent of the Required Lenders; provided that, notwithstanding anything to the
contrary herein, the Administrative Agent shall not be required to take any
action hereunder if the taking of such action, in the reasonable determination
of the Administrative Agent, shall be in violation of any Applicable Law or
contrary to any provision of this Agreement or shall expose the Administrative
Agent to liability hereunder or otherwise. In the event the Administrative Agent
requests the consent of a Lender pursuant to the foregoing provisions and the
Administrative Agent does not receive a consent (either positive or negative)
from such Person within ten (10) Business Days of such Person’s receipt of such
request, then such Lender shall be deemed to have consented to the relevant
action.

(e)    Notice of Event of Default, Unmatured Event of Default or Servicer
Removal Event. The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of an Event of Default, Unmatured Event of Default or
Servicer Removal Event, unless the Administrative Agent has received written
notice from a Lender, the Borrower or the Servicer referring to this Agreement,
describing such Event of Default, Unmatured Event of Default or Servicer Removal
Event and stating that such notice is a “Notice of Event of Default,” “Notice of
Unmatured Event of Default” or “Notice of Servicer Removal Event,” as
applicable. The Administrative Agent shall (subject to Section 9.01(c)) take
such action with respect to such Event of Default, Unmatured Event of Default or
Servicer Removal Event as may be requested by the Required Lenders acting
jointly or as the Administrative Agent shall deem advisable or in the best
interest of the Lenders.

(f)    Credit Decision with Respect to the Administrative Agent. Each Lender and
each Secured Party acknowledges that none of the Administrative Agent or any of
its Affiliates has made any representation or warranty to it, and that no act by
the Administrative Agent hereinafter taken, including any consent to and
acceptance of any assignment or review of the affairs of the Borrower, the
Servicer, the Transferor or any of their respective Affiliates or review or
approval of any of the Collateral, shall be deemed to constitute any
representation or warranty by any of the Administrative Agent or its Affiliates
to any Lender as to any matter, including whether the Administrative Agent has
disclosed material information in its possession. Each Lender and each Secured
Party acknowledges that it has, independently and without reliance upon the
Administrative Agent, or any of the Administrative Agent’s Affiliates, and based
upon such documents and information as it has deemed appropriate, made its own

 

124



--------------------------------------------------------------------------------

evaluation and decision to enter into this Agreement and the other Transaction
Documents to which it is a party. Each Lender and each Secured Party also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, or any of the Administrative Agent’s Affiliates, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under this
Agreement and the other Transaction Documents to which it is a party. Each
Lender and each Secured Party hereby agrees that the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of the Borrower, the Servicer,
the Transferor or their respective Affiliates which may come into the possession
of the Administrative Agent or any of its Affiliates.

(g)    Indemnification of the Administrative Agent. Each Lender agrees to
indemnify the Administrative Agent (to the extent not timely reimbursed by the
Borrower or the Servicer), ratably in accordance with the Pro Rata Share of its
related Lender, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any of the other Transaction Documents, or any action taken
or omitted by the Administrative Agent hereunder or thereunder. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent, ratably in accordance with the Pro Rata Share of its related Lender,
promptly upon demand for any out-of-pocket expenses (including counsel fees)
incurred by the Administrative Agent in connection with the administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and the other Transaction Documents, to
the extent that such expenses are incurred in the interests of or otherwise in
respect of the Lenders hereunder and/or thereunder and to the extent that the
Administrative Agent is not reimbursed for such expenses by the Borrower or the
Servicer.

(h)    Successor Administrative Agent. The Administrative Agent may resign at
any time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least five (5) days’
written notice thereof to each Lender, the Collateral Agent and the Borrower and
may be removed at any time with cause by the Lenders acting jointly. Upon any
such resignation or removal, the Required Lenders shall appoint a successor
Administrative Agent, subject to the approval of the Borrower (which approval
shall not be (i) unreasonably withheld, conditioned or delayed or (ii) required
at any time during the continuance of an Event of Default or after the Facility
Maturity Date). Each Lender agrees that it shall not unreasonably withhold or
delay its approval of the appointment of a successor Administrative Agent. If no
such successor Administrative Agent shall have been so appointed, and shall have
accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation or the removal of the
retiring Administrative Agent, then the retiring Administrative Agent may, on
behalf of the Secured Parties, appoint a successor Administrative Agent which
successor Administrative Agent shall be either (x) a commercial bank organized
under the laws of the United States or of any state thereof and have a combined
capital and surplus of at least $50,000,000 or (y) an Affiliate of such a bank.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to

 

125



--------------------------------------------------------------------------------

and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article IX shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

(i)    Payments by the Administrative Agent. Unless specifically allocated to a
specific Lender pursuant to the terms of this Agreement, all amounts received by
the Administrative Agent on behalf of the Lenders shall be paid by the
Administrative Agent to the Lenders in accordance with their respective Pro Rata
Shares in the applicable Advances Outstanding, or if there are no Advances
Outstanding in accordance with their related Lender’s most recent Commitments,
on the Business Day received by the Administrative Agent, unless such amounts
are received after 12:00 noon on such Business Day, in which case the
Administrative Agent shall use its reasonable efforts to pay such amounts to
each Lender on such Business Day, but, in any event, shall pay such amounts to
such Lender not later than the following Business Day.

(j)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce compliance
with the provisions hereof relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not
(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
prospective Lender is a Disqualified Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Institution.

ARTICLE X

COLLATERAL AGENT

Section 10.01    Designation of Collateral Agent.

(a)    Initial Collateral Agent. Each of the Lenders and the Administrative
Agent hereby designate and appoint the Collateral Agent to act as its agent for
the purposes of perfection of a security interest in the Collateral and hereby
authorizes the Collateral Agent to take such actions on its behalf and on behalf
of each of the Secured Parties and to exercise such powers and perform such
duties as are expressly granted to the Collateral Agent by this Agreement. The
Collateral Agent hereby accepts such agency appointment to act as Collateral
Agent pursuant to the terms of this Agreement, until its resignation or removal
as Collateral Agent pursuant to the terms hereof.

(b)    Successor Collateral Agent. Upon the Collateral Agent’s receipt of a
Collateral Agent Termination Notice from the Administrative Agent of the
designation of a successor Collateral Agent pursuant to the provisions of
Section 10.05, the Collateral Agent agrees that it will terminate its activities
as Collateral Agent hereunder.

 

126



--------------------------------------------------------------------------------

(c)    Secured Party. The Administrative Agent and the Lenders hereby appoint
State Street Bank and Trust Company, in its capacity as Collateral Agent
hereunder, as their agent for the purposes of perfection of a security interest
in the Collateral. State Street Bank and Trust Company, in its capacity as
Collateral Agent hereunder, hereby accepts such appointment and agrees to
perform the duties set forth in Section 10.02(b).

Section 10.02    Duties of Collateral Agent.

(a)    Appointment. The Lenders and the Administrative Agent each hereby
appoints State Street Bank and Trust Company to act as Collateral Agent, for the
benefit of the Secured Parties. The Collateral Agent hereby accepts such
appointment and agrees to perform the duties and obligations with respect
thereto set forth herein.

(b)    Duties. On or before the initial Advance Date, and until its removal
pursuant to Section 10.05, the Collateral Agent shall perform, on behalf of the
Secured Parties, the following duties and obligations:

(i)    The Collateral Agent shall calculate amounts to be remitted pursuant to
Section 2.04 to the applicable parties and notify the Servicer and the
Administrative Agent in the event of any discrepancy between the Collateral
Agent’s calculations and the Servicing Report (such dispute to be resolved in
accordance with Section 2.05);

(ii)    The Collateral Agent shall make payments pursuant to the terms of the
Servicing Report or as otherwise directed in accordance with Sections 2.04 or
2.05.

(iii)    The Collateral Agent shall provide to the Servicer a copy of all
written notices and communications identified as being sent to it in connection
with the Loan Assets and the other Collateral held hereunder which it receives
from the related Obligor, participating bank and/or agent bank. In no instance
shall the Collateral Agent be under any duty or obligation to take any action on
behalf of the Servicer in respect of the exercise of any voting or consent
rights, or similar actions, unless it receives specific written instructions
from the Servicer, prior to the occurrence of an Event of Default, or the
Administrative Agent, after the occurrence of Event of Default, in which event
the Collateral Agent shall vote, consent or take such other action in accordance
with such instructions.

(iv)    As promptly as possible after the Closing Date, and in any event no
later than fifteen (15) days, the Collateral Agent shall create a database (the
“Collateral Database”) with respect to the Loan Assets held by the Borrower on
the Closing Date, which Collateral Database shall include all information
reasonably requested by the Administrative Agent with respect to the Loan Assets
and the Collateral, on an individual Loan Asset basis and on a portfolio basis.
The Collateral Agent shall permit access to the information in the Collateral
Database by the Servicer, the Borrower and the Administrative Agent no later
than thirty (30) days after the Closing Date. The Collateral Agent shall update
the Collateral Database

 

127



--------------------------------------------------------------------------------

promptly for Loan Assets and Permitted Investments acquired or sold or otherwise
disposed of and for any amendments or changes to Loan Asset amounts or interest
rates. The Collateral Agent shall provide the reporting specified in Exhibit K.

(v)    The Collateral Agent shall establish the Collection Account in the name
of the Borrower subject to the lien and control of the Collateral Agent for the
benefit of the Secured Parties.

(vi)    The Collateral Agent shall track the receipt and daily allocation of
cash to the Interest Collection Subaccount and Principal Collection Subaccount
and any withdrawals therefrom and, on each Business Day, provide to the Servicer
daily reports reflecting such actions to the Interest Collection Subaccount and
Principal Collection Subaccount as of the close of business on the preceding
Business Day.

(vii)    The Collateral Agent shall assist and reasonably cooperate with the
independent certified public accountants in the preparation of those reports
required under Section 6.10.

(viii)    The Collateral Agent shall provide the Servicer with such other
information as may be reasonably requested in writing by the Servicer and as is
within the possession of the Collateral Agent.

(c)    (i) The Administrative Agent, each Lender and each Secured Party further
authorizes the Collateral Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement and the other Transaction Documents
as are expressly delegated to the Collateral Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. In
furtherance, and without limiting the generality of the foregoing, each Secured
Party hereby appoints the Collateral Agent (acting at the direction of the
Administrative Agent) as its agent to execute and deliver all further
instruments and documents, and take all further action that the Administrative
Agent deems necessary or desirable in order to perfect, protect or more fully
evidence the security interests granted by the Borrower hereunder, or to enable
any of them to exercise or enforce any of their respective rights hereunder,
including, the execution by the Collateral Agent as secured party/assignee of
such financing or continuation statements, or amendments thereto or assignments
thereof, relative to all or any of the Loan Assets now existing or hereafter
arising, and such other instruments or notices, as may be necessary or
appropriate for the purposes stated hereinabove. Nothing in this
Section 10.02(c) shall be deemed to relieve the Borrower or the Servicer of
their respective obligations to protect the interest of the Collateral Agent
(for the benefit of the Secured Parties) in the Collateral, including to file
financing and continuation statements in respect of the Collateral in accordance
with Section 5.01(r). It is understood and agreed that any and all actions
performed by the Collateral Agent in connection with this Section 10.02(c) shall
be at the written direction of the Administrative Agent or the Required Lenders,
and the Collateral Agent shall have no responsibility or liability in connection
with determining whether any such actions are necessary or desirable to perfect,
protect or more fully secure the security interest granted by the Borrower
hereunder or to enable any Person to exercise or enforce any of their respective
rights hereunder.

 

128



--------------------------------------------------------------------------------

(ii)    The Administrative Agent may direct the Collateral Agent to take other
actions which are incidental to the actions specifically delegated to the
Collateral Agent hereunder. With respect to such other actions which are
incidental to the actions specifically delegated to the Collateral Agent
hereunder, the Collateral Agent shall act or refrain from acting (and shall be
fully protected in acting or refraining from acting) upon such direction of the
Administrative Agent; provided that the Collateral Agent shall not be required
to take any action hereunder at the request or direction of the Administrative
Agent, any Secured Party or otherwise if the taking of such action, in the
reasonable determination of the Collateral Agent, (x) shall be in violation of
any Applicable Law or contrary to any provisions of this Agreement or (y) shall
expose the Collateral Agent to liability hereunder or otherwise (unless it has
received indemnity which it reasonably deems to be satisfactory with respect
thereto). In the event the Collateral Agent requests the consent of the
Administrative Agent and the Collateral Agent does not receive a consent (either
positive or negative) from the Administrative Agent within ten (10) Business
Days of its receipt of such request, then the Administrative Agent shall be
deemed to have declined to consent to the relevant action.

(iii)    Except as expressly provided herein, the Collateral Agent shall not be
under any duty or obligation to take any affirmative action to exercise or
enforce any power, right or remedy available to it under this Agreement unless
and until (and to the extent) expressly so directed by the Administrative Agent.
The Collateral Agent shall not be liable for any action taken, suffered or
omitted by it in accordance with the request or direction of any Secured Party,
to the extent that this Agreement provides such Secured Party the right to so
direct the Collateral Agent, or the Administrative Agent. The Collateral Agent
shall not be deemed to have notice or knowledge of any matter hereunder,
including an Event of Default, unless a Responsible Officer of the Collateral
Agent has knowledge of such matter or written notice thereof is received by the
Collateral Agent.

(d)    If, in performing its duties under this Agreement, the Collateral Agent
is required to decide between alternative courses of action, the Collateral
Agent may request written instructions from the Administrative Agent as to the
course of action desired by it. If the Collateral Agent does not receive such
instructions within two (2) Business Days after it has requested them, the
Collateral Agent may, but shall be under no duty to, take or refrain from taking
any such courses of action. The Collateral Agent shall act in accordance with
instructions received after such two (2) Business Day period except to the
extent it has already, in good faith, taken or committed itself to take, action
inconsistent with such instructions. The Collateral Agent shall be entitled to
rely on the advice of legal counsel and independent accountants in performing
its duties hereunder and shall be deemed to have acted in good faith if it acts
in accordance with such advice.

(e)    Concurrently herewith, the Administrative Agent directs the Collateral
Agent and the Collateral Agent is authorized to enter into the Collection
Account Agreement. For the avoidance of doubt, all of the Collateral Agent’s
rights, protections and immunities provided herein shall apply to the Collateral
Agent for any actions taken or omitted to be taken under the Collection Account
Agreement in such capacity.

 

129



--------------------------------------------------------------------------------

(f)    Nothing herein shall obligate the Collateral Agent to determine
independently the correct characterization or categorization of any item of
Collateral, or to evaluate or verify the Servicer’s characterization of any item
of Collateral, any such determination being based exclusively upon notification
the Collateral Agent receives from the Servicer and nothing herein shall
obligate the Collateral Agent to review or examine any underlying instrument or
contract evidencing, governing or guaranteeing or securing any Loan Asset in
order to verify, confirm, audit or otherwise determine any characteristic
thereof.

Section 10.03    Merger or Consolidation. Any Person (a) into which the
Collateral Agent may be merged or consolidated, (b) that may result from any
merger or consolidation to which the Collateral Agent shall be a party, or
(c) that may succeed to the properties and assets of the Collateral Agent
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Collateral Agent
hereunder, shall be the successor to the Collateral Agent under this Agreement
without further act of any of the parties to this Agreement.

Section 10.04    Collateral Agent Compensation. As compensation for its
Collateral Agent activities hereunder, the Collateral Agent shall be entitled to
the Collateral Agent Fees and Collateral Agent Expenses from the Borrower as set
forth in the Collateral Agent Fee Letter, payable to the extent of funds
available therefor pursuant to the provisions of Section 2.04. The Collateral
Agent’s entitlement to receive the Collateral Agent Fees shall cease on the
earlier to occur of: (a) its removal as Collateral Agent pursuant to
Section 10.05 or (b) the termination of this Agreement.

Section 10.05    Collateral Agent Removal. The Collateral Agent may be removed,
with or without cause, by the Administrative Agent by notice given in writing to
the Collateral Agent (the “Collateral Agent Termination Notice”); provided that,
notwithstanding its receipt of a Collateral Agent Termination Notice, the
Collateral Agent shall continue to act in such capacity until a successor
Collateral Agent has been appointed and has agreed to act as Collateral Agent
hereunder; provided that the Collateral Agent shall continue to receive
compensation of its fees and expenses in accordance with Section 10.04 above
while so serving as the Collateral Agent prior to a successor Collateral Agent
being appointed.

Section 10.06    Limitation on Liability.

(a)    The Collateral Agent may conclusively rely on and shall be fully
protected in acting upon any signature, certificate, instrument, statement,
resolution, request, direction, consent, order, report, bond, opinion, notice,
letter, telegram or other document or paper delivered to it and that in good
faith it reasonably believes to be genuine and that has been signed by the
proper party or parties. The Collateral Agent may rely conclusively on and shall
be fully protected in acting upon the written instructions of any designated
officer of the Administrative Agent.

(b)    The Collateral Agent may consult counsel satisfactory to it and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

 

130



--------------------------------------------------------------------------------

(c)    The Collateral Agent shall not be liable for any error of judgment, or
for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties.

(d)    The Collateral Agent makes no warranty or representation and shall have
no responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Collateral Agent shall not be obligated to take any legal action hereunder that
might in its judgment involve any expense or liability unless it has been
furnished with an indemnity reasonably satisfactory to it.

(e)    The Collateral Agent shall have no duties or responsibilities except such
duties and responsibilities as are specifically set forth in this Agreement and
no covenants or obligations shall be implied in this Agreement against the
Collateral Agent. Notwithstanding any provision to the contrary elsewhere in the
Transaction Documents, the Collateral Agent shall not have any fiduciary
relationship with any party hereto or any Secured Party in its capacity as such,
and no implied covenants, functions, obligations or responsibilities shall be
read into this Agreement, the other Transaction Documents or otherwise exist
against the Collateral Agent. Without limiting the generality of the foregoing,
it is hereby expressly agreed and stipulated by the other parties hereto that
the Collateral Agent shall not be required to exercise any discretion hereunder
and shall have no investment or management responsibility.

(f)    The Collateral Agent shall not be required to expend or risk its own
funds in the performance of its duties hereunder.

(g)    It is expressly agreed and acknowledged that the Collateral Agent is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral.

(h)    Subject in all cases to the last sentence of Section 2.05, in case any
reasonable question arises as to its duties hereunder, the Collateral Agent may,
prior to the occurrence of an Event of Default or the Facility Maturity Date,
request instructions from the Servicer and may, after the occurrence of an Event
of Default or the Facility Maturity Date, request instructions from the
Administrative Agent, and shall be entitled at all times to refrain from taking
any action unless it has received instructions from the Servicer or the
Administrative Agent, as applicable. The Collateral Agent shall in all events
have no liability, risk or cost for any action taken pursuant to and in
compliance with the instruction of the Administrative Agent. In no event shall
the Collateral Agent be liable for punitive, special, indirect or consequential
loss or damage of any kind whatsoever (including but not limited to lost
profits), even if the Collateral Agent has been advised of the likelihood of
such loss or damage and regardless of the form of action.

 

131



--------------------------------------------------------------------------------

(i)    The Collateral Agent shall not be liable for the acts or omissions of the
Collateral Custodian or the Administrative Agent under this Agreement and shall
not be required to monitor the performance of the Collateral Custodian or the
Administrative Agent. Notwithstanding anything herein to the contrary, the
Collateral Agent shall have no duty to perform any of the duties of the
Collateral Custodian, the Administrative Agent or any party under this Agreement
or any other Transaction Document.

(j)    The Collateral Agent hereby disclaims any representation or warranty to
the Administrative Agent and the Lenders concerning and shall have no
responsibility to the Administrative Agent and the Lenders for the existence,
priority or perfection of the Liens and security interests granted hereunder or
under any Transaction Document or in the value of any of the Collateral. The
Collateral Agent makes no representation as to the value, sufficiency or
condition of the Collateral or any part thereof, as to the title of the Borrower
to the Collateral, as to the security afforded by this Agreement or any other
Transaction Document. The Collateral Agent shall not be responsible for insuring
the Collateral, for the payment of taxes, charges, assessments or liens upon the
Collateral or otherwise as to the maintenance of the Collateral, except as
provided in the immediately following sentence when the Collateral Agent has
possession of the Collateral. The Collateral Agent shall not have any duty to
the Administrative Agent or the Lenders as to any Collateral in its possession
or in the possession of someone under its control or in the possession or
control of any agent or nominee of the Collateral Agent approved and maintained
with reasonable due care or any income thereon or as to the preservation of
rights against prior parties or any other rights pertaining thereto, except the
duty to accord such of the Collateral as may be in its possession substantially
the same care as it accords its own assets and the duty to account for monies
received by it. The Collateral Agent shall not be under an obligation
independently to request or examine insurance coverage with respect to any
Collateral. The Collateral Agent shall not be liable for the acts or omissions
of any bank, depositary bank, custodian, independent counsel of the Borrower or
any other party selected and maintained by the Collateral Agent with reasonable
due care or selected by any other party hereto that may hold or possess
Collateral or documents related to Collateral and the Collateral Agent shall not
be required to monitor the performance of any such Persons holding Collateral.
For the avoidance of doubt, the Collateral Agent shall not be responsible to the
Lenders for the perfection of any Lien or for the filing, form, content or
renewal of any UCC financing statements, fixture filings, mortgages, deeds of
trust and such other documents or instruments, provided however that if
instructed by the Required Lenders and at the expense of the Borrower, the
Collateral Agent shall arrange for the filing and continuation, of financing
statements or other filing or recording documents or instruments (collectively,
the “Financing Statements”) for the perfection of security interests in the
Collateral; provided, that, the Collateral Agent shall not be responsible for
the preparation, form, content, sufficiency or adequacy of any such Financing
Statements all of which shall be provided in writing to the Collateral Agent by
the Administrative Agent or the Required Lenders including the jurisdictions and
filing offices where the Collateral Agent is required to file such Financing
Statements.

(k)    Notwithstanding anything contained herein, neither the Collateral Agent
nor the Collateral Custodian shall have any obligations with respect to any
collateral comprised of mortgages or other real property, including without
limitation any of its express duties in Section 10.02(b). In connection with the
exercise of any rights or remedies in respect of, or foreclosure or realization
upon, any real estate-related collateral pursuant to this Agreement or any
Transaction Document, the Collateral Agent shall not be obligated to take title
to or possession of real estate in its own name, or otherwise in a form or
manner that may, in its

 

132



--------------------------------------------------------------------------------

reasonable judgment, expose it to liability. In the event that the Collateral
Agent deems that it may be considered an “owner or operator” under any
environmental laws or otherwise cause the Collateral Agent to incur, or be
exposed to, any environmental liability or any liability under any other
federal, state or local law, the Collateral Agent reserves the right, instead of
taking such action, either to resign as Collateral Agent subject to the terms
and conditions of Section 10.07 or to arrange for the transfer of the title or
control of the asset to a court appointed receiver. The Collateral Agent will
not be liable to any Person for any environmental liability or any environmental
claims or contribution actions under any federal, state or local law, rule or
regulation by reason of the Collateral Agent’s actions and conduct as
authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any hazardous
materials into the environment.

(l)    Without limiting the generality of any terms of this section, the
Collateral Agent shall have no liability for any action or omissions of the
Borrower, the Servicer or the Administrative Agent or any failure, inability or
unwillingness on the part of the Servicer, the Administrative Agent or the
Borrower to provide accurate and complete information on a timely basis to the
Collateral Agent, or otherwise on the part of any such party to comply with the
terms of this Agreement, and shall have no liability for any inaccuracy or error
in the performance or observance on the Collateral Agent’s part of any of its
duties hereunder that is caused by or results from any such inaccurate,
incomplete or untimely information received by it, or other failure on the part
of any such other party to comply with the terms hereof. The duties and
obligations of the Collateral Agent and its employees or agents shall be
determined solely by the express provisions of this Agreement and they shall not
be under any obligation or duty except for the performance of such duties and
obligations as are specifically set forth herein, and no implied covenants shall
be read into this Agreement against them.

(m)    The Collateral Agent shall not be bound to make any investigation into
the facts or matters stated in any certificate, report or other document;
provided, however, that, if the form thereof is prescribed by this Agreement,
the Collateral Agent shall examine the same to determine whether it conforms on
its face to the requirements hereof.

(n)    The Collateral Agent may exercise any of its rights or powers hereunder
or perform any of its duties hereunder either directly or, by or through its
agents or attorneys, and the Collateral Agent shall not be responsible for any
misconduct or negligence on the part of any agent or attorney appointed and
maintained hereunder with reasonable due care. Neither the Collateral Agent nor
any of its affiliates, directors, officers, shareholders, agents or employees
will be liable to the Collateral Manager, the Borrower or any other Person,
except by reason of acts or omissions by the Collateral Agent constituting
willful misconduct, gross negligence of the Collateral Agent’s duties hereunder.

(o)    If the Collateral Agent is prevented from fulfilling its obligations
under this Agreement as a result of governmental or regulatory actions,
government regulations, fires, strikes, accidents, acts of God or other causes
beyond the control of the Collateral Agent, the Collateral Agent shall use
commercially reasonable efforts to mitigate the effects of such circumstances
and resume performance as soon as reasonably possible, and the Collateral
Agent’s obligations shall be suspended for a reasonable time during which such
conditions exist.

 

133



--------------------------------------------------------------------------------

(p)    The Collateral Agent shall not be responsible for the preparation or
filing of any reports or returns relating to federal, state or local income
taxes for any other Person with respect to this Agreement, other than in respect
of the Collateral Agent’s compensation or for reimbursement of expenses.

Section 10.07    Collateral Agent Resignation. The Collateral Agent may resign
at any time by giving not less than ninety (90) days’ written notice thereof to
the Administrative Agent and with the consent of the Administrative Agent, which
consent shall not be unreasonably withheld. Upon receiving such notice of
resignation, the Administrative Agent shall promptly appoint a successor
collateral agent or collateral agents by written instrument, in duplicate,
executed by the Administrative Agent, one copy of which shall be delivered to
the Collateral Agent so resigning and one copy to the successor collateral agent
or collateral agents, together with a copy to the Borrower, Servicer and
Collateral Custodian. If no successor collateral agent shall have been appointed
and an instrument of acceptance by a successor Collateral Agent shall not have
been delivered to the Collateral Agent within forty-five (45) days after the
giving of such notice of resignation, the resigning Collateral Agent may
petition any court of competent jurisdiction for the appointment of a successor
Collateral Agent. Notwithstanding anything herein to the contrary, the
Collateral Agent may not resign prior to a successor Collateral Agent being
appointed.

ARTICLE XI

COLLATERAL CUSTODIAN

Section 11.01    Designation of Collateral Custodian.

(a)    Initial Collateral Custodian. The role of Collateral Custodian with
respect to the Required Loan Documents shall be conducted by the Person
designated as Collateral Custodian hereunder from time to time in accordance
with this Section 11.01. The Administrative Agent hereby designates and appoints
the Collateral Custodian to act as its agent and hereby authorizes the
Collateral Custodian to take such actions on its behalf and to exercise such
powers and perform such duties as are expressly granted to the Collateral
Custodian by this Agreement. The Collateral Custodian hereby accepts such agency
appointment to act as Collateral Custodian pursuant to the terms of this
Agreement, until its resignation or removal as Collateral Custodian pursuant to
the terms hereof.

(b)    Successor Collateral Custodian. Upon the Collateral Custodian’s receipt
of a Collateral Custodian Termination Notice from the Administrative Agent of
the designation of a successor Collateral Custodian pursuant to the provisions
of Section 11.05, the Collateral Custodian agrees that it will terminate its
activities as Collateral Custodian hereunder.

Section 11.02    Duties of Collateral Custodian.

(a)    Appointment. The Administrative Agent hereby appoints Cortland Capital
Market Services LLC to act as Collateral Custodian, for the benefit of the
Secured Parties. The Collateral Custodian hereby accepts such appointment and
agrees to perform the duties and obligations with respect thereto set forth
herein.

 

134



--------------------------------------------------------------------------------

(b)    Duties. From the Closing Date until its resignation pursuant to
Section 11.07 or its removal pursuant to Section 11.05, the Collateral Custodian
shall perform, on behalf of the Secured Parties, the following duties and
obligations:

(i)    The Collateral Custodian shall take and retain custody of the Required
Loan Documents delivered by the Borrower pursuant to Section 3.02(a) and
Section 3.04(b) hereof in accordance with the terms and conditions of this
Agreement, all for the benefit of the Secured Parties. Within five (5) Business
Days of its receipt of any Required Loan Documents (the “Review Period”), the
related Loan Asset Schedule and an electronic copy of the Loan Asset Checklist,
the Collateral Custodian shall review the Required Loan Documents to confirm
that (A) such Required Loan Documents have been executed (either an original or
a copy, as indicated on the Loan Asset Checklist) and have no mutilated pages,
(B) if listed on the Loan Asset Checklist, filed stamped copies of the UCC and
other filings (required by the Required Loan Documents) are included, (C) if
listed on the Loan Asset Checklist, a copy of an Insurance Policy (or evidence
thereof) with respect to any real or personal property constituting the Related
Collateral is included, and (D) the related original balance (based on a
comparison to the note or assignment agreement, as applicable, and to the extent
such note or assignment agreement has been delivered to the Collateral
Custodian), Loan Asset number and Obligor name, as applicable, with respect to
such Loan Asset is referenced on the related Loan Asset Schedule (such items
(A) through (D) collectively, the “Review Criteria”). In order to facilitate the
foregoing review by the Collateral Custodian, in connection with each delivery
of Required Loan Documents hereunder to the Collateral Custodian, the Servicer
shall provide to the Collateral Custodian an electronic copy of the related Loan
Asset Checklist which contains the Loan Asset information with respect to the
Required Loan Documents being delivered, identification number and the name of
the Obligor with respect to such Loan Asset. Notwithstanding anything herein to
the contrary, the Collateral Custodian’s obligation to review the Required Loan
Documents received by it shall be limited to reviewing such Required Loan
Documents based on the information provided on the electronic copy of the Loan
Asset Checklist. In receiving any Required Loan Documents hereunder, and in
maintaining any listing or providing any report or communication with respect to
the Required Loan Documents held hereunder, the Collateral Custodian shall be
required only to review such Required Loan Documents in accordance with the
Review Criteria. Not later than one (1) Business Day after the Review Period,
the Collateral Custodian shall execute and deliver to the Borrower, the Servicer
and the Administrative Agent a certification more fully described below (a
“Collateral Custodian Certification”) substantially in the form attached hereto
as Exhibit L, including an attached exception report (an “Exception Report”),
listing any Required Loan Document listed on the Loan Asset Checklist not
included in the related Loan File (which Exception Report shall include any
document that does not satisfy the Review Criteria). The Servicer shall have
five (5) Business Days after receipt thereof to correct any non-compliance with
any Review Criteria. In addition, if requested in writing (in the form of
Exhibit J) by the Servicer and approved by the Administrative Agent within ten
(10) Business Days of the Collateral Custodian’s delivery of such report, the
Collateral Custodian shall return any Loan Asset which fails to satisfy a Review
Criteria to the Borrower. Other than the foregoing, the Collateral Custodian
shall not have any responsibility for reviewing any Required Loan Documents.

 

135



--------------------------------------------------------------------------------

(ii)    In taking and retaining custody of the Required Loan Documents, the
Collateral Custodian shall be deemed to be acting as the agent of the Secured
Parties; provided that the Collateral Custodian makes no representations as to
the existence, perfection or priority of any Lien on the Required Loan Documents
or the instruments therein; and provided further that the Collateral Custodian’s
duties shall be limited to those expressly contemplated herein.

(iii)    All Required Loan Documents shall be kept in fire resistant vaults,
rooms or cabinets at the address of the Collateral Custodian located at 225 W.
Washington St., 9th Floor, Chicago, IL 60606 and after December 26, 2017 at its
address located at 225 W. Washington St., 9th Floor, Chicago, IL, or at such
other office as shall be specified to the Administrative Agent and the Servicer
by the Collateral Custodian in a written notice delivered at least thirty
(30) days prior to such change. All Required Loan Documents shall be placed
together with an appropriate identifying label and maintained in such a manner
so as to permit retrieval and access. The Collateral Custodian shall segregate
the Required Loan Documents on its inventory system and will not commingle the
physical Required Loan Documents with any other files of the Collateral
Custodian other than those, if any, relating to the Transferor and its
Affiliates and subsidiaries.

(iv)    The Collateral Custodian shall also maintain records of the total number
of Loan Files that do not have the Required Loan Documents provided on the Loan
Asset Checklist and will forward such total to the Collateral Agent for
inclusion in each Monthly Report.

(v)    Notwithstanding any provision to the contrary elsewhere in the
Transaction Documents, the Collateral Custodian shall not have or be deemed to
have any fiduciary relationship with any party hereto or any Secured Party in
its capacity as such, and no implied covenants, functions, obligations or
responsibilities shall be read into this Agreement, the other Transaction
Documents or otherwise exist against the Collateral Custodian. Without limiting
the generality of the foregoing, it is hereby expressly agreed and stipulated by
the other parties hereto that the Collateral Custodian shall not be required to
exercise any discretion hereunder and shall have no investment or management
responsibility. The Collateral Custodian shall not be deemed to assume any
obligations or liabilities of the Borrower or Collateral Agent hereunder or
under any other Transaction Document.

(c)    (i) The Collateral Custodian agrees to deliver any Required Loan
Documents to the Collateral Agent or Administrative Agent (pursuant to a written
request in the form of Exhibit J), as applicable, as requested by the
Administrative Agent in order to take any action that the Administrative Agent
deems necessary or desirable in order to perfect, protect or more fully evidence
the security interests granted by the Borrower hereunder, or to enable any of
them to exercise or enforce any of their respective rights hereunder, including
any rights arising with respect to Article VII.

 

136



--------------------------------------------------------------------------------

(ii)    The Administrative Agent may direct the Collateral Custodian in writing
to take any such incidental action hereunder. With respect to other actions
which are incidental to the actions specifically delegated to the Collateral
Custodian hereunder, the Collateral Custodian shall not be required to take any
such incidental action hereunder, but shall be required to act or to refrain
from acting (and shall be fully protected in acting or refraining from acting)
upon the direction of the Administrative Agent; provided that the Collateral
Custodian shall not be required to take any action hereunder at the request of
the Administrative Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable determination of the Collateral Custodian, (x) shall
be in violation of any Applicable Law or contrary to any provisions of this
Agreement or (y) shall expose the Collateral Custodian to liability hereunder or
otherwise (unless it has received indemnity which it reasonably deems to be
satisfactory with respect thereto). In the event the Collateral Custodian
requests the consent of the Administrative Agent and the Collateral Custodian
does not receive a consent (either positive or negative) from the Administrative
Agent within ten (10) Business Days of its receipt of such request, then the
Administrative Agent shall be deemed to have declined to consent to the relevant
action.

(iii)    The Collateral Custodian shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Collateral Custodian, or the Administrative Agent.

(iv)    The Collateral Custodian shall not be deemed to have knowledge or notice
of the occurrence of an Event of Default, Unmatured Event of Default or Servicer
Default, unless the Collateral Custodian has received written notice from a
Lender, the Borrower or the Servicer referring to this Agreement, describing
such Event of Default, Unmatured Event of Default or Servicer Default and
stating that such notice is a “Notice of Event of Default,” “Notice of Unmatured
Event of Default” or “Notice of Servicer Default,” as applicable. In the absence
of receipt of such notice, the Collateral Custodian may conclusively assume that
there is no Default, Event of Default or Servicer Default.

Section 11.03    Merger or Consolidation. Any Person (a) into which the
Collateral Custodian may be merged or consolidated, (b) that may result from any
merger or consolidation to which the Collateral Custodian shall be a party, or
(c) that may succeed to the properties and assets of the Collateral Custodian
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Collateral Custodian
hereunder, shall be the successor to the Collateral Custodian under this
Agreement without further act of any of the parties to this Agreement.

Section 11.04    Collateral Custodian Compensation. As compensation for its
Collateral Custodian activities hereunder, the Collateral Custodian shall be
entitled to the Collateral Custodian Fees from the Borrower as set forth in the
Collateral Custodian Fee Letter, payable pursuant to the extent of funds
available therefor pursuant to the provisions of Section 2.04. The Collateral
Custodian’s entitlement to receive the Collateral Custodian Fees shall cease on
the earlier to occur of: (a) its removal as Collateral Custodian pursuant to
Section 11.05, (b) its resignation as Collateral Custodian pursuant to
Section 11.07 of this Agreement or (c) the termination of this Agreement.

 

137



--------------------------------------------------------------------------------

Section 11.05    Collateral Custodian Removal. The Collateral Custodian may be
removed, with or without cause, by the Administrative Agent by notice given in
writing to the Collateral Custodian (the “Collateral Custodian Termination
Notice”); provided that, notwithstanding its receipt of a Collateral Custodian
Termination Notice, the Collateral Custodian shall continue to act in such
capacity (and, for the avoidance of doubt, so long as it continues to act in
such capacity, shall continue to receive the Collateral Custodian Fees and any
other amounts to which it is entitled to receive in such capacity under the
terms of this Agreement and the Collateral Custodian Fee Letter) until a
successor Collateral Custodian has been appointed and has agreed to act as
Collateral Custodian hereunder.

Section 11.06    Limitation on Liability.

(a)    The Collateral Custodian may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice,
instruction, statement, request, waiver, consent, report, letter or other
document delivered to it and that in good faith it reasonably believes to be
genuine and that has been signed by the proper party or parties. The Collateral
Custodian shall not be bound to make any independent investigation into the
facts or matters stated in any such notice, instruction, statement certificate,
request, waiver, consent, opinion, report, receipt or other paper or document.
The Collateral Custodian may rely conclusively on and shall be fully protected
in acting upon the written instructions of the Administrative Agent and no party
shall have any right of action whatsoever against the Collateral Custodian as a
result of the Collateral Custodian acting or (where so instructed) refraining
from acting hereunder in accordance with the instructions of the Administrative
Agent.

(b)    The Collateral Custodian may consult counsel satisfactory to it and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

(c)    Neither the Collateral Custodian nor any of its directors, officers,
agents, or employees shall be liable for any error of judgment, or for any
action taken or omitted to be taken by it or them as Collateral Custodian under
or in connection with this Agreement, except for its or their own gross
negligence or willful misconduct (each as determined in a final, non-appealable
judgment by a court of competent jurisdiction).

(d)    The Collateral Custodian makes no warranty or representation and shall
have no responsibility as to the content, enforceability, completeness,
validity, sufficiency, value, genuineness, ownership or transferability of the
Collateral, and will not be required to and will not make any representations as
to the validity or value of any of the Collateral. The Collateral Custodian
shall be entitled to rely upon and shall not incur any liability for relying
upon any notice request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Collateral Custodian shall not be obligated to take any
legal action hereunder that might in its judgment involve any expense or
liability unless it has been furnished with an indemnity reasonably satisfactory
to it.

 

138



--------------------------------------------------------------------------------

(e)    The Collateral Custodian shall have no duties or responsibilities except
such duties and responsibilities as are specifically set forth in this Agreement
and no covenants or obligations shall be implied in this Agreement against the
Collateral Custodian. The duties, obligations and responsibilities of the
Collateral Custodian shall be determined solely by the express provisions of
this Agreement. No implied duties, obligations or responsibilities shall be read
into this Agreement against, or on the part of, the Collateral Custodian. Any
permissive right of the Collateral Custodian to take any action hereunder shall
not be construed as a duty.

(f)    The Collateral Custodian shall not be required to expend or risk its own
funds in the performance of its duties hereunder.

(g)    It is expressly agreed and acknowledged that the Collateral Custodian is
not guaranteeing performance of or assuming any liability for the obligations of
the other parties hereto or any parties to the Collateral.

(h)    Subject in all cases to the last sentence of Section 11.02(c)(i), in case
any reasonable question arises as to its duties hereunder, the Collateral
Custodian may, prior to the occurrence of an Event of Default or the Facility
Maturity Date, request instructions from the Servicer and may, after the
occurrence of an Event of Default or the Facility Maturity Date, request
instructions from the Administrative Agent, and shall be entitled at all times
to refrain from taking any action unless it has received instructions from the
Servicer or the Administrative Agent, as applicable. The Collateral Custodian
shall in all events have no liability, risk or cost for any action taken
pursuant to and in compliance with the instruction of the Administrative Agent.
In no event shall the Collateral Custodian be liable for special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Collateral Custodian has been advised of the
likelihood of such loss or damage and regardless of the form of action.

(i)    The Collateral Custodian shall have no responsibilities or duties with
respect to any Loan File while such Loan File is not in its possession.

(j)    The Collateral Custodian may act or exercise its duties or powers
hereunder either directly or, by or through its agents, employees or attorneys
in fact, and the Collateral Custodian shall not be liable or responsible for the
negligence or misconduct of any agent, employee or attorney in fact that it
selects with reasonable care.

(k)    If the Collateral Custodian is prevented from fulfilling its obligations
under this Agreement as a result of governmental or regulatory actions,
government regulations, fires, strikes, accidents, acts of God or other causes
beyond the control of the Collateral Custodian, the Collateral Custodian shall
use commercially reasonable efforts to mitigate the effects of such
circumstances and resume performance as soon as reasonably possible, and the
Collateral Custodian’s obligations shall be suspended for a reasonable time
during which such conditions exist.

 

139



--------------------------------------------------------------------------------

Section 11.07    Collateral Custodian Resignation. Collateral Custodian may
resign and be discharged from its duties or obligations hereunder, not earlier
than thirty (30) days after delivery to the Administrative Agent of written
notice of such resignation specifying a date when such resignation shall take
effect. If no successor collateral custodian has accepted appointment as the
Collateral Custodian by the date thirty (30) days following a resigning
Collateral Custodian’s notice of resignation, the resigning Collateral
Custodian’s resignation shall nevertheless thereupon become effective, and the
Collateral Agent (or its designee) shall perform the duties of the Collateral
Custodian hereunder until such time, if any, as the Collateral Agent appoints a
successor Collateral Custodian Upon the effective date of such resignation, or
if the Administrative Agent gives Collateral Custodian written notice of an
earlier termination hereof, Collateral Custodian shall (i) be reimbursed for any
costs and expenses Collateral Custodian shall incur in connection with the
termination of its duties under this Agreement and (ii) deliver all of the
Required Loan Documents in the possession of Collateral Custodian to the
Administrative Agent or to such Person as the Administrative Agent may designate
to Collateral Custodian in writing upon the receipt of a request in the form of
Exhibit J.

For the avoidance of doubt, the Collateral Custodian shall be entitled to
receive, as and when such amounts are payable in accordance with this Agreement,
any Collateral Custodian Fees accrued through the effective date of its
resignation pursuant to and in accordance with this Section 11.07.

Section 11.08    Release of Documents.

(a)    Release for Servicer. From time to time and as appropriate for the
enforcement or servicing of any of the Collateral, the Collateral Custodian is
hereby authorized (unless and until such authorization is revoked by the
Administrative Agent), upon written receipt from the Servicer of a request for
release of documents and receipt in the form annexed hereto as Exhibit J, to
release to the Servicer within five (5) Business Days of receipt of such
request, the related Required Loan Documents or the documents set forth in such
request and receipt to the Servicer. All documents so released to the Servicer
shall be held by the Servicer in trust for the benefit of the Collateral Agent,
on behalf of the Secured Parties in accordance with the terms of this Agreement.
The Servicer shall return to the Collateral Custodian the Required Loan
Documents or other such documents (i) promptly upon the request of the
Administrative Agent, or (ii) when the Servicer’s need therefor in connection
with such foreclosure or servicing no longer exists, unless the Loan Asset shall
be liquidated, in which case, the Servicer shall deliver an additional request
for release of documents to the Collateral Custodian and receipt certifying such
liquidation from the Servicer to the Collateral Agent, all in the form annexed
hereto as Exhibit J.

(b)    Limitation on Release. The foregoing provision with respect to the
release to the Servicer of the Required Loan Documents and documents by the
Collateral Custodian upon request by the Servicer shall be operative only to the
extent that the Administrative Agent has consented to such release. Promptly
after delivery to the Collateral Custodian of any request for release of
documents, the Servicer shall provide notice of the same to the Administrative
Agent. Any additional Required Loan Documents or documents requested to be
released by the Servicer may be released only upon written authorization of the
Administrative Agent. The limitations of this paragraph shall not apply to the
release of Required Loan Documents to the Servicer pursuant to the immediately
succeeding subsection.

 

140



--------------------------------------------------------------------------------

(c)    Release for Payment. Upon receipt by the Collateral Custodian of the
Servicer’s request for release of documents and receipt in the form annexed
hereto as Exhibit J (which certification shall include a statement to the effect
that all amounts received) in connection with such payment or repurchase have
been credited to the Collection Account, the Collateral Custodian shall promptly
release the related Required Loan Documents to the Servicer.

(d)    Shipment of Loan Files. Written instructions as to the method of shipment
and shipper(s) the Collateral Custodian is directed to utilize in connection
with the transmission of Loan Files in the performance of the Collateral
Custodian’s duties hereunder shall be delivered by the Borrower, the Servicer or
the Required Lenders to the Collateral Custodian prior to any shipment of any
Loan Files hereunder. The Servicer shall arrange for the provision of such
services at the cost and expense of the Borrower (or, at the Collateral
Custodian’s option, the Borrower shall reimburse the Collateral Custodian for
all reasonable and documented costs and expenses of the Collateral Custodian
consistent with such instructions) and shall maintain such insurance against
loss or damage to the Loan Files as the Servicer deems appropriate.

Section 11.09    Return of Required Loan Documents. The Borrower may, with the
prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld), require that the Collateral Custodian return each
Required Loan Document (a) delivered to the Collateral Custodian in error or
(b) released from the Lien of the Collateral Agent hereunder pursuant to
Section 2.14, in each case by submitting to the Collateral Custodian and the
Administrative Agent a written request in the form of Exhibit J hereto (signed
by both the Borrower and the Administrative Agent) specifying the Collateral to
be so returned and reciting that the conditions to such release have been met
(and specifying the Section or Sections of this Agreement being relied upon for
such release). The Collateral Custodian shall upon its receipt of each such
request for return executed by the Borrower and the Administrative Agent
promptly, but in any event within five (5) Business Days, return the Required
Loan Documents so requested to the Borrower.

Section 11.10    Access to Certain Documentation and Information Regarding the
Collateral. The Collateral Custodian shall provide to the Administrative Agent
and each Lender access to the Required Loan Documents and all other
documentation regarding the Collateral including in such cases where the
Administrative Agent and each Lender is required in connection with the
enforcement of the rights or interests of the Secured Parties, or by applicable
statutes or regulations, to review such documentation, such access being
afforded at the expense of the Borrower and only (a) upon two (2) Business Days
prior written request, (b) during normal business hours and (c) subject to the
Servicer’s and the Collateral Custodian’s normal security and confidentiality
procedures. Without limiting the foregoing provisions of this Section 11.10,
from time to time on request of the Administrative Agent, the Collateral
Custodian shall permit certified public accountants or other auditors acceptable
to the Administrative Agent to conduct, at the expense of the Servicer (on
behalf of the Borrower), a review of the Required Loan Documents and all other
documentation regarding the Collateral; provided that, prior to the occurrence
of an Event of Default, such review shall be conducted no more than two times in
any calendar year.

 

141



--------------------------------------------------------------------------------

Section 11.11    Agent of the Collateral Agent. The Collateral Custodian agrees
that, with respect to any Required Loan Documents at any time or times in its
possession or held in its name, the Collateral Custodian shall be the agent of
the Collateral Agent, for the benefit of the Secured Parties, for purposes of
perfecting (to the extent not otherwise perfected) the Collateral Agent’s
security interest in the Collateral and for the purpose of ensuring that such
security interest is entitled to first priority status under the UCC.

Section 11.12    Indemnification of the Collateral Custodian. Servicer agrees to
indemnify the Collateral Custodian, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Collateral Custodian in any way
relating to or arising out of this Agreement or any of the other Transaction
Documents, or any action taken or omitted by the Collateral Custodian hereunder
or thereunder. Without limitation of the foregoing, Servicer agrees to reimburse
the Collateral Custodian promptly upon demand for any out-of-pocket expenses
(including counsel fees) incurred by the Collateral Custodian in connection with
the administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Transaction
Documents, to the extent that such expenses are incurred in the interests of or
otherwise in respect of the Lenders hereunder and/or thereunder.

ARTICLE XII

MISCELLANEOUS

Section 12.01    Amendments and Waivers.

(a)    (i) No amendment or modification of any provision of this Agreement or
any other Transaction Document, or consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Borrower, the Servicer, the Required Lenders (or the
Administrative Agent on their behalf), the Administrative Agent and, solely if
such amendment or modification would adversely affect the rights and obligations
of the Collateral Agent, the Account Bank or the Collateral Custodian, the
written agreement of the Collateral Agent, the Account Bank or the Collateral
Custodian, as applicable; and (ii) no termination or waiver of any provision of
this Agreement or consent to any departure therefrom by the Borrower or the
Servicer shall be effective without the written consent of the Administrative
Agent and the Required Lenders. Any waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

(b)    Notwithstanding the provisions of Section 12.01(a), the written consent
of all of the Lenders shall be required for any amendment, modification or
waiver (i) reducing any Advances Outstanding or the Yield thereon,
(ii) postponing any date for any payment of any Advance or the Yield thereon,
(iii) modifying the provisions of this Section 12.01 or (iv) extending the
Stated Maturity or clause (a) of the definition of “Commitment Termination
Date.”

 

142



--------------------------------------------------------------------------------

Section 12.02    Notices, Etc. Except as otherwise provided herein, all notices
and other communications hereunder to any party shall be in writing and sent by
certified or registered mail, return receipt requested, by overnight delivery
service, with all charges paid, by electronic mail (“email”) or by hand
delivery, to such party’s address set forth below:

 

BORROWER:   ORCC Financing LLC   245 Park Avenue, 41st Floor   New York, New
York 10167   Attention: Bryan Cole   Email: bryan@owlrock.com   Phone:
212.419.3035 SERVICER AND TRANSFEROR:   Owl Rock Capital Corporation   245 Park
Avenue, 41st Floor   New York, New York 10167   Attention: Bryan Cole   Email:
bryan@owlrock.com   Phone: 212.419.3035 ADMINISTRATIVE AGENT:   Morgan Stanley
Asset Funding Inc.   1585 Broadway, 25th Floor   New York, New York 10036  
Attention: FID Secured Lending Group   Email (for borrowing requests):
mmborrowingrequests@morganstanley.com   Email (for all other purposes):
mmloanapprovals@morganstanley.com   with a copy to:   Morgan Stanley Bank, N.A.
  1300 Thames Street Wharf   Baltimore, MD 21231   Attention: CLO Team   Email
(for borrowing requests): mmborrowingrequests@morganstanley.com   Email (for all
other purposes): mmloanapprovals@morganstanley.com COLLATERAL AGENT:   State
Street Bank and Trust Company,   as Collateral Agent   1 Iron Street   Boston,
MA 02210   Attention: Structured Trust & Analytics   Email:
StateStreetSPV@statestreet.com   Phone: (617) 662-9840

 

143



--------------------------------------------------------------------------------

ACCOUNT BANK:   State Street Bank and Trust Company,   as Account Bank   1 Iron
Street   Boston, MA 02210   Attention: Structured Trust & Analytics   Email:
StateStreetSPV@statestreet.com   Phone: (617) 662-9840 COLLATERAL CUSTODIAN:  
Cortland Capital Market Services LLC   225 W. Washington St., 9th Floor  
Chicago, IL 60606   Attention: Doc Custody and Legal Department   Email:
DocCustody@cortlandglobal.com   and   legal@cortlandglobal.com   Facsimile:
312.378-0751   with a copy to:   Holland & Knight LLP   131 South Dearborn
Street, 30th Floor   Chicago, IL 60603   Attention: Josh Spencer   Email:
joshua.spencer@hklaw.com LENDER:   Morgan Stanley Bank, N.A.   201 South Main
Street   Salt Lake City, Utah 84111-2215   Email (for borrowing requests):
mmborrowingrequests@morganstanley.com   Email (for all other purposes):
mmloanapprovals@morganstanley.com   With copies to:   Morgan Stanley Bank, N.A.
  1585 Broadway, 25th Floor   New York, New York 10036   Attention: FID Secured
Lending Group   Email (for borrowing requests):
mmborrowingrequests@morganstanley.com   Email (for all other purposes):
mmloanapprovals@morganstanley.com

 

144



--------------------------------------------------------------------------------

 

Morgan Stanley Bank, N.A.

1300 Thames Street, Thames Street Wharf

  Baltimore, Maryland 21231   Email (for borrowing requests):
mmborrowingrequests@morganstanley.com   Email (for all other purposes):
mmloanapprovals@morganstanley.com

or at such other address as such party may hereafter specify in a notice given
in the manner required under this Section 12.02. All such notices and
correspondence shall be deemed given (a) if sent by certified or registered
mail, three (3) Business Days after being postmarked, (b) if sent by overnight
delivery service or by hand delivery, when received at the above stated
addresses or when delivery is refused and (c) if sent by email, when received.

Section 12.03    No Waiver; Remedies. No failure on the part of the
Administrative Agent, the Collateral Agent or any Lender to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

Section 12.04    Binding Effect; Assignability; Multiple Lenders.

(a)    This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Servicer, the Administrative Agent, each Lender, the Collateral
Agent, the Account Bank, the Collateral Custodian and their respective
successors and permitted assigns. With the prior written consent of the
Administrative Agent (unless such assignment is to an Affiliate of a Lender or
is otherwise required by Applicable Law), each Lender and their respective
successors and assigns may assign, grant a security interest or sell a
participation interest in, (i) this Agreement and such Lender’s rights and
obligations hereunder and interest herein in whole or in part (including by way
of the sale of participation interests therein) and/or (ii) any Advance (or
portion thereof) to any Person; provided that, so long as no Default or Event of
Default has occurred, the Borrower has provided its written consent (such
consent not to be unreasonably withheld, conditioned or delayed) to such
assignment to any Person that is a Disqualified Institution, or is not a Lender
or an Affiliate of a Lender (but, for the avoidance of doubt, no such consent of
the Borrower shall be required for any grant of a security interest or sale of a
participation interest to any Person, an assignment to a Lender or an Affiliate
of a Lender, an assignment to a Person that is not a Disqualified Institution or
an assignment that is required by Applicable Law). Any such assignee shall
execute and deliver to the Servicer, the Borrower and the Administrative Agent a
fully-executed assignment and acceptance agreement in the form of Exhibit M
hereto (a “Assignment and Acceptance”). No such assignee shall be entitled to
receive any greater payment under Section 2.11 hereof than such assignor would
have been entitled to receive with respect to the rights assigned unless such
assignment shall have been made at a time when the circumstances giving rise to
such greater payment did not exist. The parties to any such assignment, grant or
sale of a participation interest shall execute and deliver to the related Lender
for its acceptance and recording in its books and records, (i) an express
undertaking to comply with Section 12.12 hereof as if the participant were a
Lender and

 

145



--------------------------------------------------------------------------------

(ii) such other agreement or document as may be satisfactory to such parties and
the applicable Lender. None of the Borrower, the Transferor or the Servicer may
assign, or permit any Lien to exist upon, any of its rights or obligations
hereunder or under any Transaction Document or any interest herein or in any
Transaction Document without the prior written consent of each Lender and the
Administrative Agent.

(b)    In the event Lender sells a participation in this Agreement or any
Advance, the Borrower agrees that each participant shall be entitled to the
benefits of Section 2.10 and Section 2.11 (subject to the requirements and
limitations therein, including the requirements under Section 2.11(g) (it being
understood that the documentation required under Section 2.11(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (a) of
this Section; provided that such participant (A) agrees to be subject to the
provisions of Section 2.19 as if it were an assignee under clause (a) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.10 or Section 2.11, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the participant acquired the applicable participation.

(c)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d)    Notwithstanding any other provision of this Section 12.04, any Lender may
at any time pledge or grant a security interest in all or any portion of its
rights (including, rights to payment of principal and interest) under this
Agreement to secure obligations of such Lender to a Federal Reserve Bank,
without notice to or consent of the Borrower or the Administrative Agent;
provided that no such pledge or grant of a security interest shall release such
Lender from any of its obligations hereunder, or substitute any such pledgee or
grantee for such Lender as a party hereto.

(e)    Each Affected Party and each Indemnified Party shall be an express third
party beneficiary of this Agreement.

 

146



--------------------------------------------------------------------------------

(f)    Upon the effectiveness of any assignment by any Lender of all or any of
its rights and obligations under the Transaction Documents pursuant to
Section 12.04(a) and the delivery to the Administrative Agent of all assignment
documentation and the Assignment and Acceptance, the Administrative Agent shall
revise Annex A to reflect such assignment.

Section 12.05    Term of This Agreement. This Agreement, including, the
Borrower’s representations and covenants set forth in Articles IV and V and the
Servicer’s representations, covenants and duties set forth in Articles IV, V and
VI, shall remain in full force and effect until the Collection Date; provided
that the rights and remedies with respect to any breach of any representation
and warranty made or deemed made by the Borrower or the Servicer pursuant to
Articles III and IV and the indemnification and payment provisions of Article
VIII, IX and Article XII and the provisions of Section 2.10, Section 2.11,
Section 12.07 and Section 12.09 shall be continuing and shall survive any
termination of this Agreement.

Section 12.06    GOVERNING LAW; JURY WAIVER.

(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

(b)    BY EXECUTION AND DELIVERY OF EACH TRANSACTION DOCUMENT TO WHICH IT IS A
PARTY, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT AGAINST BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)    THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT

 

147



--------------------------------------------------------------------------------

OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (A) OF
THIS SECTION 12.06. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)    EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF PROCESS AND
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 12.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

(e)    JURY WAIVER. EACH OF THE PARTIES HERETO HEREBY (i) WAIVES TO THE FULLEST
EXTENT PERMITTED BY LAW ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO (1) THIS AGREEMENT;
(2) ANY OTHER TRANSACTION DOCUMENT; OR (3) ANY CONDUCT, ACTS OR OMISSIONS UNDER
THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OF BORROWER, THE ADMINISTRATIVE
AGENT, A LENDER OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
ADMINISTRATIVE AGENTS, ATTORNEYS OR OTHER AFFILIATES, IN EACH CASE WHETHER
SOUNDING IN CONTRACT, TORT, EQUITY OR OTHERWISE, AND (ii) AGREES AND CONSENTS
THAT ANY SUCH CLAIM OR CAUSE OF ACTION UNDER THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT
ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF
THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY

Section 12.07    Costs, Expenses and Taxes.

(a)    In addition to the rights of indemnification granted to the Indemnified
Parties under Section 8.01 and Section 8.02 hereof, the Borrower agrees to pay,
on the Payment Date pertaining to the Remittance Period in which such cost is
incurred (or any prior Remittance Period to the extent not previously paid) and
in accordance with Section 2.04, all costs and expenses of the Administrative
Agent and the Lenders incurred in connection with (x) the preparation,
execution, delivery, administration (including periodic auditing), syndication,
renewal, amendment or modification of, any waiver or consent issued in
connection with, this Agreement, the Transaction Documents and the other
documents to be delivered hereunder or in connection herewith, including, the
fees and expenses of counsel for the Administrative Agent and the Lenders with
respect thereto and with respect to advising the Administrative Agent and the
Lenders as to their respective rights and remedies under this Agreement and the
other documents to be delivered hereunder or in connection herewith, including
the fees and expenses of counsel for the Administrative Agent, the Lenders, the
Collateral Agent, the Account Bank and the Collateral Custodian with respect
thereto and with respect to advising the Administrative Agent, the Lenders, the
Collateral Agent, the Account Bank and the Collateral Custodian as to their
respective rights and remedies under this Agreement and the other documents to
be delivered hereunder or in connection herewith, and (y) the enforcement or
potential enforcement of this Agreement or any Transaction Document by such
Person and the other documents to be delivered hereunder or in connection
herewith.

 

148



--------------------------------------------------------------------------------

(b)    The Borrower shall pay, on the Payment Date pertaining to a Remittance
Period and in accordance with Section 2.04, all other costs and expenses
incurred by the Administrative Agent, the Lenders, the Collateral Agent, the
Collateral Custodian and the Account Bank during such Remittance Period, or any
prior Remittance Period to the extent not previously paid, including, all costs
and expenses incurred by the Administrative Agent and the Lenders in connection
with periodic audits of the Borrower’s, the Transferor’s or the Servicer’s books
and records.

(c)    Nothing contained in this Section 12.07 shall relate to the payment of
Taxes under the Transaction Documents.

Section 12.08    Further Assurances. The Borrower shall promptly upon request by
the Administrative Agent, or any Lender through the Administrative Agent, do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, financing statements, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (i) to the fullest extent permitted by applicable law, subject
any of the Borrower’s properties, assets, rights or interests to the Liens now
or hereafter intended to be covered by any of the security documents,
(ii) perfect and maintain the validity, effectiveness and priority of any of the
security documents and any of the Liens intended to be created thereunder and
(iii) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Transaction Document or
under any other instrument executed in connection with any Transaction Document
to which the Borrower is or is to be a party.

Section 12.09    Recourse Against Certain Parties.

(a)    Notwithstanding any contrary provision set forth herein, no claim may be
made by the Borrower, the Transferor or the Servicer or any other Person against
the Administrative Agent or any Secured Party or their respective Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect to any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and the Borrower, the Transferor and the Servicer each
hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected.

(b)    No obligation or liability to any Obligor under any of the Loan Assets is
intended to be assumed by the Administrative Agent, the Lenders or any Secured
Party under or as a result of this Agreement and the transactions contemplated
hereby.

(c)    The provisions of this Section 12.09 shall survive the termination of
this Agreement.

 

149



--------------------------------------------------------------------------------

Section 12.10    Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Agreement by email in portable document format (.pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement. In the event that
any provision in or obligation under this Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
This Agreement and any agreements or letters (including fee letters) executed in
connection herewith contains the final and complete integration of all prior and
contemporaneous expressions by the parties hereto with respect to the subject
matter hereof and shall constitute the entire agreement among the parties hereto
with respect to the subject matter hereof, superseding all prior and
contemporaneous oral or written understandings other than any fee letter
delivered by the Servicer to the Administrative Agent and the Lenders. The
express terms hereof control and supersede any course of performance and/or
usage of the trade inconsistent with any of the terms hereof. Moreover, the
parties to this Agreement waive reliance on any representation made by any other
party, whether orally or in writing, prior to the execution of this Agreement.

Section 12.11    Characterization of Conveyances Pursuant to the Purchase and
Sale Agreement.

(a)    It is the express intent of the parties hereto that the conveyance of the
Eligible Loan Assets by the Transferor to the Borrower as contemplated by the
Purchase and Sale Agreement be, and be treated for all purposes as, a sale or
contribution by the Transferor of such Eligible Loan Assets. It is, further, not
the intention of the parties that such conveyance be deemed a pledge of the
Eligible Loan Assets by the Transferor to the Borrower to secure a debt or other
obligation of the Transferor. However, in the event that, notwithstanding the
intent of the parties, the Eligible Loan Assets are held to continue to be
property of the Transferor, then the parties hereto agree that: (i) the Purchase
and Sale Agreement shall also be deemed to be a security agreement under
Applicable Law; (ii) as set forth in the Purchase and Sale Agreement, the
transfer of the Eligible Loan Assets provided for in the Purchase and Sale
Agreement shall be deemed to be a grant by the Transferor to the Borrower of a
first priority security interest (subject only to Permitted Liens) in all of the
Transferor’s right, title and interest in and to the Eligible Loan Assets and
all amounts payable to the holders of the Eligible Loan Assets in accordance
with the terms thereof and all proceeds of the conversion, voluntary or
involuntary, of the foregoing into cash, instruments, securities or other
property, including, all amounts from time to time held or invested in the
Collection Account, whether in the form of cash, instruments, securities or
other property (other than Excluded Amounts); (iii) the possession by the
Borrower (or the Collateral Custodian on its behalf) of Loan Assets and such
other items of property as constitute instruments, money, negotiable documents
or chattel paper shall be, subject to clause (iv) below, for purposes of
perfecting the security interest pursuant to the UCC; and (iv) acknowledgements
from Persons holding such property shall be deemed acknowledgements from
custodians, bailees or agents (as applicable) of the Borrower for the purpose of
perfecting such security interest under Applicable Law. The parties further
agree that any assignment of the interest of the Borrower pursuant to any
provision hereof shall also be deemed to be an

 

150



--------------------------------------------------------------------------------

assignment of any security interest created pursuant to the terms of the
Purchase and Sale Agreement. The Borrower shall, to the extent consistent with
this Agreement and the other Transaction Documents, take such actions as may be
necessary to ensure that, if the Purchase and Sale Agreement was deemed to
create a security interest in the Eligible Loan Assets, such security interest
would be deemed to be a perfected security interest of first priority (subject
only to Permitted Liens) under Applicable Law and will be maintained as such
throughout the term of this Agreement.

(b)    It is the intention of each of the parties hereto that the Eligible Loan
Assets conveyed by the Transferor to the Borrower pursuant to the Purchase and
Sale Agreement shall constitute assets owned by the Borrower and shall not be
part of the Transferor’s estate in the event of the filing of a bankruptcy
petition by or against the Transferor under any bankruptcy or similar law.

(c)    The Borrower agrees to treat, and shall cause the Transferor to treat,
for all purposes, the transactions effected by the Purchase and Sale Agreement
as sales (or contributions) of assets to the Borrower. The Borrower and the
Servicer each hereby agree to cause the Transferor to reflect in the
Transferor’s financial records and to include a note in the publicly filed
annual and quarterly financial statements of the Transferor indicating that
assets sold to the Borrower under the Purchase and Sale Agreement are owned by
the Borrower that is consolidated in the Transferor’s financial statements, the
creditors of the Borrower have received security interests in such assets and
such assets are not intended to be available to the creditors of the Transferor
(or any other affiliate of the Transferor).

Section 12.12    Confidentiality.

(a)    Each of the Administrative Agent, the Lenders, the Servicer, the
Collateral Agent, the Borrower, the Account Bank, the Transferor and the
Collateral Custodian shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of the Agreement and all information
with respect to the other parties, including all information regarding the Loan
Assets and the Borrower and the Servicer hereto and their respective businesses
obtained by it or them in connection with the structuring, negotiating and
execution of the transactions contemplated herein, except that each such party
and its officers and employees may (i) disclose such information to its external
accountants, investigators, auditors, attorneys or other agents, including any
valuation firm engaged by such party in connection with any due diligence or
comparable activities with respect to the transactions and Loan Assets
contemplated herein and the agents of such Persons (“Excepted Persons”);
provided that each Excepted Person shall, as a condition to any such disclosure,
agree for the benefit of the Administrative Agent, the Lenders, the Servicer,
the Collateral Agent, the Borrower, the Account Bank, the Transferor and the
Collateral Custodian that such information shall be used solely in connection
with such Excepted Person’s evaluation of, or relationship with, the Borrower
and its affiliates, (ii) disclose the existence of the Agreement, but not the
financial terms thereof, (iii) disclose such information as is required by
Applicable Law and (iv) disclose the Agreement and such information in any suit,
action, proceeding or investigation (whether in law or in equity or pursuant to
arbitration) involving any of the Transaction Documents for the purpose of
defending itself, reducing its liability, or protecting or exercising any of its
claims, rights, remedies, or interests under or in connection with any of the
Transaction Documents. It is understood that the

 

151



--------------------------------------------------------------------------------

financial terms that may not be disclosed except in compliance with this
Section 12.13(a) include, all fees and other pricing terms, and all Events of
Default, Servicer Removal Events, and priority of payment provisions.

(b)    Anything herein to the contrary notwithstanding, the Borrower and the
Servicer each hereby consents to the disclosure of any nonpublic information
with respect to it (i) to the Administrative Agent, the Lenders, the Account
Bank, the Collateral Agent or the Collateral Custodian by each other, or (ii) by
the Administrative Agent, the Lenders, the Account Bank, the Collateral Agent
and the Collateral Custodian to any prospective or actual assignee or
participant of any of them provided such Person agrees to hold such information
confidential, and to any officers, directors, employees, outside accountants and
attorneys of any of the foregoing, provided each such Person is informed of the
confidential nature of such information. In addition, the Lenders, the
Administrative Agent, the Collateral Agent, the Account Bank and the Collateral
Custodian may disclose any such nonpublic information as required pursuant to
any law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law).

(c)    Notwithstanding anything herein to the contrary, the foregoing shall not
be construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known (after such information becomes publicly known); (ii)
disclosure of any and all information (A) if required to do so by any applicable
statute, law, rule or regulation, (B) to any government agency or regulatory
body having or claiming authority to regulate or oversee any aspects of the
Lenders’, the Administrative Agent’s, the Collateral Agent’s, the Account Bank’s
or the Collateral Custodian’s business or that of their affiliates, (C) pursuant
to any subpoena, civil investigative demand or similar demand or request of any
court, regulatory authority, arbitrator or arbitration to which the
Administrative Agent, any Lender, the Collateral Agent, the Collateral Custodian
or the Account Bank or an officer, director, employer, shareholder or affiliate
of any of the foregoing is a party, (D) in any preliminary or final offering
circular, registration statement or contract or other document approved in
advance by the Borrower, the Servicer or the Transferor or (E) to any affiliate,
independent or internal auditor, agent, employee or attorney of the
Administrative Agent, the Lenders, the Collateral Agent or the Collateral
Custodian having a need to know the same, provided that the disclosing party
advises such recipient of the confidential nature of the information being
disclosed; or (iii) any other disclosure authorized by the Borrower, Servicer or
the Transferor.

Section 12.13    Waiver of Set Off. Each of the parties hereto hereby waives any
right of setoff it may have or to which it may be entitled under this Agreement
from time to time against the Administrative Agent, the Lenders or their
respective assets.

Section 12.14    Headings and Exhibits. The headings herein are for purposes of
references only and shall not otherwise affect the meaning or interpretation of
any provision hereof. The schedules and exhibits attached hereto and referred to
herein shall constitute a part of this Agreement and are incorporated into this
Agreement for all purposes.

Section 12.15    Ratable Payments. If any Lender, whether by setoff or
otherwise, shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of setoff, or otherwise) on account of Advances owing to
it (other than pursuant to Breakage Fees,

 

152



--------------------------------------------------------------------------------

Section 2.10 or Section 2.11) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided that, if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (a) the amount of such Lender’s required repayment to (b) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.

Section 12.16    Failure of Borrower or Servicer to Perform Certain Obligations.
If the Borrower or the Servicer, as applicable, fails to perform any of its
agreements or obligations under Section 5.01(r), Section 5.02(p) or
Section 6.14, the Administrative Agent may (but shall not be required to) itself
perform, or cause performance of, such agreement or obligation, and the expenses
of the Administrative Agent incurred in connection therewith shall be payable by
the Borrower upon the Administrative Agent’s demand therefor.

Section 12.17    Power of Attorney. The Borrower irrevocably authorizes the
Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact to act on behalf of the Borrower (a) to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral and (b) to file a carbon, photographic or
other reproduction of this Agreement or any financing statement with respect to
the Collateral as a financing statement in such offices as the Administrative
Agent in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the interests of the Secured Parties in
the Collateral. This appointment is coupled with an interest and is irrevocable.

Section 12.18    Delivery of Termination Statements, Releases, etc. Upon payment
in full of all of the Obligations (other than unmatured contingent
indemnification obligations) and the termination of this Agreement, the
Collateral Agent shall deliver to the Borrower (with a copy to the Collateral
Custodian) termination statements, reconveyances, releases and other documents
the Borrower deems reasonably necessary or appropriate to evidence the
termination of the Grant and other Liens securing the Obligations, all at the
expense of the Borrower.

Section 12.19    Non-Petition.

(a)    Each of the parties hereto (other than the Administrative Agent and the
Lenders) hereby agrees for the benefit of the Borrower, the Administrative Agent
and the Lenders that it will not institute against, or join any other Person in
instituting against, the Borrower any Bankruptcy Proceeding so long as there
shall not have elapsed one (1) year, or if longer, the applicable preference
period then in effect, and one (1) day since the Collection Date. The Borrower
shall file a timely objection to, and promptly and timely move to dismiss and
diligently prosecute such objection and/or motion to dismiss, any Bankruptcy
Proceeding commenced by any Person in violation of this Section 12.19(a). The
Borrower hereby expressly consents to, and

 

153



--------------------------------------------------------------------------------

agrees not to raise any objection in respect of, each of the Administrative
Agent and the Lenders having creditor derivative standing in any Bankruptcy
Proceeding to enforce each and every covenant contained in this
Section 12.19(a).

(b)    Each of the Borrower, the Servicer and the Transferor further agrees that
(i) a breach of any of their respective covenants contained in Section 12.19(a)
will cause irreparable injury to the Administrative Agent and the Lenders,
(ii) the Administrative Agent and the Lenders have no adequate remedy at law in
respect of such breach, and (iii) each and every covenant contained in
Section 12.19(a) shall be specifically enforceable against the Borrower, the
Servicer and the Transferor, and each of the Borrower, the Servicer and the
Transferor hereby waives and agrees not to object, or assert any defenses to an
action for specific performance, or injunction in respect of any breach of such
covenants.

(c)    The Borrower hereby irrevocably appoints the Administrative Agent its
true and lawful attorney (with full power of substitution) in its name, place
and stead and at its expense, in connection with the enforcement of the
covenants provided for in this Section 12.19, including without limitation the
following powers: (i) to object to and seek to dismiss any Bankruptcy Proceeding
relating to a Bankruptcy Event described in clause (i) of the definition
thereof, and (ii) all powers and rights incidental thereto. This appointment is
coupled with an interest and is irrevocable.

(d)    The provisions of this Section 12.19 shall survive the termination of
this Agreement.

[Signature pages to follow.]

 

154



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BORROWER: ORCC FINANCING LLC By:  

 

Name:   Alan Kirshenbaum Title:   Authorized Signatory

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

[Signature Page to Loan and Servicing Agreement]



--------------------------------------------------------------------------------

SERVICER: OWL ROCK CAPITAL CORPORATION By:  

 

Name:   Alan Kirshenbaum Title:   Chief Operating Officer and Chief Financial
Officer

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

[Signature Page to Loan and Servicing Agreement]



--------------------------------------------------------------------------------

TRANSFEROR: OWL ROCK CAPITAL CORPORATION By:  

 

Name:   Alan Kirshenbaum Title:   Chief Operating Officer and Chief Financial
Officer

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

[Signature Page to Loan and Servicing Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: MORGAN STANLEY ASSET FUNDING INC.

By:  

 

Name:   Title:  

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

[Signature Page to Loan and Servicing Agreement]



--------------------------------------------------------------------------------

LENDER: MORGAN STANLEY BANK, N.A.

By:  

 

Name:   Title:  

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

[Signature Page to Loan and Servicing Agreement]



--------------------------------------------------------------------------------

COLLATERAL AGENT:

STATE STREET BANK AND TRUST COMPANY

By:  

 

Name:   Title:  

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

[Signature Page to Loan and Servicing Agreement]



--------------------------------------------------------------------------------

ACCOUNT BANK:

STATE STREET BANK AND TRUST COMPANY

By:  

 

Name:   Title:  

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

[Signature Page to Loan and Servicing Agreement]



--------------------------------------------------------------------------------

COLLATERAL CUSTODIAN:

CORTLAND CAPITAL MARKET SERVICES LLC

By:  

 

Name:   Title:  

 

[Signature Page to Loan and Servicing Agreement]